



Exhibit 10.3


JOINDER AND SECOND AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This Joinder and Second Amendment to Amended and Restated Loan and Security
Agreement (the “Amendment”) is made as of the 10th day of April, 2017, by and
among:


WEST MARINE PRODUCTS, INC., a California corporation (“West Marine Products”),
and each Person identified on the signature pages hereof as a “Borrower” (such
Persons, together with West Marine Products, are referred to hereinafter each
individually as, a “Borrower” and, collectively, as the “Borrowers”),
West Marine, Inc., a Delaware corporation (the “Existing Guarantor”),
WEST MARINE INSURANCE, INC., a Vermont corporation (the “New Guarantor”,
together with the Borrowers and the Existing Guarantor, collectively, the “Loan
Parties”),
the LENDERS party hereto, and


WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), a national banking association having a place of business
at One Boston Place, Boston, Massachusetts 02110, as Administrative Agent and
Collateral Agent (in such capacities, the “Agent”), and as Issuing Lender,
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
W I T N E S S E T H:


WHEREAS, the Borrowers, the Existing Guarantor, West Marine Canada Corp., a Nova
Scotia unlimited company (the “Specified Guarantor”), the Lenders party thereto,
and the Agent, among others, have entered into an Amended and Restated Loan and
Security Agreement dated as of August 23, 2010, as amended by First Amendment to
Amended and Restated Loan and Security Agreement, dated as of November 30, 2012
(as now existing and hereby and hereafter amended, modified, supplemented,
extended, renewed, restated, or replaced, the “Loan Agreement”);


WHEREAS, as of the date hereof, the Specified Guarantor is in the process of
winding down its operations, and the Loan Parties have requested that the Agent
and the Lenders release the Specified Guarantor from its Obligations under the
Loan Documents, including but not limited to any guarantees pursuant to the Loan
Agreement and any Liens or other security interests of the Agent on the
Collateral owned by the Specified Guarantor; and
WHEREAS, the parties hereto have agreed to extend the Maturity Date, to allow
the New Guarantor to join in the execution of, and become party to, the Loan
Agreement as a Guarantor and to make certain other amendments to the provisions
of the Loan Agreement, all as set forth herein; provided that, among other
things, the New Guarantor agrees to become party to, and to be bound by the
terms of, the Loan Documents in the same capacity and to the same extent as the
Existing Guarantor thereunder.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1

--------------------------------------------------------------------------------





1.
Incorporation of Terms and Conditions of Loan Agreement; Definitions. All of the
terms and conditions of the Loan Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference. All capitalized terms not otherwise defined herein shall have the
same meaning as in the Loan Agreement, as applicable, as amended hereby.

2.
Release of the Specified Guarantor.

a.
In connection with the winding down of the operations of the Specified
Guarantor, the Loan Parties have requested that the Agent release (i) the
Specified Guarantor from its obligations under the Loan Documents, and (ii) the
Lien of the Agent on the Collateral owned by the Specified Guarantor.
Accordingly, the Agent hereby releases as of the date hereof (i) the Specified
Guarantor from its obligations under the Loan Documents (except to the extent
such obligations survive such release by their terms), and (ii) all Liens on the
Collateral owned by the Specified Guarantor.

b.
Nothing herein shall be deemed a release by the Agent of (i) any Loan Party
(other the Specified Guarantor) from any of its obligations under the Loan
Documents, or (ii) any Liens securing the Obligations (other than Liens on the
Collateral owned by the Specified Guarantor). Each of the Loan Parties (other
the Specified Guarantor) acknowledges and agrees that the Loan Documents and the
Liens granted thereunder remain in full force and effect as of the date hereof.

3.
Joinder and Assumption of Obligations. Effective as of the date of this
Amendment, the New Guarantor hereby acknowledges that it has received and
reviewed a copy of the Loan Agreement and the other Loan Documents, and hereby:

a.
joins in the execution of, and becomes a party to the Loan Agreement and each of
the other Loan Documents as a Guarantor thereunder, as indicated with its
signature below;

b.
covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowl-edgments of a Guarantor under the Loan Agreement and each of the other
Loan Documents as of the date hereof, in each case, with the same force and
effect as if such New Guarantor was a signatory to the Loan Agreement and each
of the other Loan Documents and was expressly named as a Guarantor therein;

c.
makes all representations, warranties, and other covenants of a Guarantor under
the Loan Agreement and each of the other Loan Documents, as of the date hereof
(other than representations, warranties and other covenants that relate solely
to an earlier date), in each case, with the same force and effect as if such New
Guarantor was a signatory to the Loan Agreement and each of the other Loan
Documents and was expressly named as a Guarantor therein; and

d.
assumes and agrees to perform all applicable duties and Obligations of a
Guarantor under the Loan Agreement and each of the other Loan Documents.

4.
Grant of Security Interest. Without limiting the generality of Section 3 hereof,
the New Guarantor hereby grants to Agent, for the benefit of the Lender Group
and the Bank Product Providers, a continuing security interest in all of its
right, title, and interest in all currently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all of the
Obligations in accordance with the terms and conditions of the Loan Documents
and in order to secure prompt performance by each Loan Party of each of their
covenants and duties under the Loan Document. The New Guarantor hereby
irrevocably authorizes Agent at any time and from time to time to file in any
filing office in any Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the



2

--------------------------------------------------------------------------------





Collateral and (b) provide any other information required by part 5 of Article 9
of the Code or such other jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the New
Guarantor is an organization, the type of organization and any organizational
identification number issued to the New Guarantor.
5.
Guaranty. Without limiting the generality of Section 3 hereof, the New Guarantor
(a) joins in the execution of, and becomes a party to, the Loan Agreement,
including the Guaranty set forth in Section 17 of the Loan Agreement, (b)
jointly and severally with the other Guarantors, unconditionally and irrevocably
guarantees (i) the full punctual payment when due, whether at stated maturity,
by acceleration or otherwise, of all Obligations of the Borrowers now or
hereafter existing whether for principal, interest, fees, expenses or otherwise,
(ii) the strict performance and observance by the Borrowers of all agreements,
warranties and covenants applicable to the Borrowers in this Amendment and the
other Loan Documents and (iii) the Guaranteed Obligations, and (c) agrees that
the New Guarantor shall, for all purposes, be deemed to be a “Guarantor”,
jointly and severally with all other Guarantors under the Loan Agreement.

6.
Amendments to Loan Agreement. Subject to the satisfaction of the conditions set
forth in Section 7 below, the Loan Agreement is amended in the following
respects:

a.By deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and by adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as reflected in the modifications identified in the
document annexed hereto as Annex A attached to this Amendment;
b.By amending and restating Exhibit B-1 (Form of Borrowing Base Certificate
thereto in its entirety and by substituting therefor the form of Exhibit B-1
annexed hereto as Annex B attached to this Amendment; and
c.By amending and restating all of the Schedules thereto in their entirety and
by substituting therefor the forms of such Schedules annexed hereto as Annex C
attached to this Amendment.
7.
Conditions to Effectiveness. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled to the satisfaction of the
Agent:

a.
All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment shall have been
duly and effectively taken.

b.
The New Guarantor shall have delivered to the Agent each of the documents and
other items required to be delivered by the New Guarantor as of the Second
Amendment Effective Date pursuant to Section 6.14 of the Loan Agreement. All
documents and instruments (including, without limitation, Control Agreements),
and any related filings, recordations and searches necessary or desirable to
create, perfect or reflect the valid and perfected first priority liens, and
security interests of the Agent under the Loan Agreement shall have been duly
delivered and made, in each case, in form and substance satisfactory to the
Agent; all filing and recording fees and taxes shall have been duly paid.

c.
Agent shall have received each of the following documents, each in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed and
in full force and effect:

i.
this Amendment;



3

--------------------------------------------------------------------------------





ii.
the Second Amendment Fee Letter;

iii.
an amended and restated Note in favor of each Lender reflecting the Commitment
of such Lender after giving effect to this Amendment; and

iv.
an updated Perfection Certificate.

d.
Agent shall have received a certificate from the Secretary of each Loan Party
attesting to the resolutions of such Loan Party’s Board of Directors authorizing
its execution, delivery, and performance of this Amendment and the Second
Amendment Fee Letter and authorizing specific officers of such Loan Party to
enter into such agreements.

e.
Agent shall have received copies of the Loan Parties’ Governing Documents, with
respect to each Loan Party except the New Guarantor as amended, modified, or
supplemented to the Effective Date, certified by the Secretary of such Loan
Party, or with respect to each Loan Party except the New Guarantor, a
certification by the Secretary of such Loan Party there have been no changes to
the Governing Documents provided to Agent on the Effective Date of the Loan
Agreement.

f.
Agent shall have received a certificate of status with respect to each Loan
Party, dated within thirty (30) days of the Second Amendment Effective Date,
such certificate to be issued by the secretary of state of the jurisdiction of
organization of such Loan Party, each of which shall indicate that such Loan
Party is in good standing in such jurisdiction.

g.
Agent shall have received and reviewed updated lien and judgment search results
for the jurisdiction of organization of each Loan Party, the jurisdiction of the
chief executive office of each Loan Party, and all jurisdictions in which assets
of any Loan Party are located, which search results shall be in form and
substance satisfactory to the Agent.

h.
Agent, for the benefit of itself, the Lenders, the Issuing Lender and the Bank
Product Providers, shall continue to hold perfected, first priority security
interests in and liens upon the Collateral, and the Agent shall have received
such evidence of the foregoing as it requires.

i.
Agent shall have received evidence of insurance and endorsements required
hereunder and under the other Loan Documents, in form and substance satisfactory
to the Agent, and certificates of insurance policies and/or endorsements naming
Agent as lender’s loss payee or additional insured, as applicable, together with
endorsements with respect to notice of cancellation, as applicable.

j.
Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
the Agent may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral or to effectuate
the provisions or purposes of this Amendment and the other Loan Documents.

k.
Availability as determined by the Agent, as of the date hereof, after giving
effect to the Advances made or to be made and Letters of Credit issued or to be
issued in connection with the transactions hereunder, and after provision for
the payment of all fees and expenses associated with this Amendment and the
other Loan Documents and the other transactions contemplated to occur on the
Second Amendment Effective Date, shall be not less than $50,000,000.



4

--------------------------------------------------------------------------------





l.
Agent shall have received opinions from the Loan Parties’ counsel in form and
substance reasonably satisfactory to Agent.

m.
After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

n.
The Borrowers shall have paid to the Agent (i) all amounts then due pursuant to
the Second Amendment Fee Letter and (ii) all Lender Group Expenses incurred by
the Agent in connection with this Amendment and the transactions contemplated
hereby.

o.
Agent shall have received such other instruments, documents, and agreements as
the Agent may have reasonably requested prior to the date hereof in connection
with the transactions contemplated hereby.

8.
Post-Closing Covenants.

a.
Within sixty (60) days after the Second Amendment Effective Date, the Loan
Parties shall deliver to the Agent, in form and substance reasonably
satisfactory to the Agent, the Control Agreements (or amendments to existing
Control Agreements) with respect to the Loan Parties’ securities and investment
accounts and deposit accounts identified in the updated Schedule 5.17, in each
case duly executed by the parties thereto.

b.
Within sixty (60) days after the Second Amendment Effective Date, the Loan
Parties shall deliver to the Agent, in form and substance reasonably
satisfactory to the Agent, a fully executed customs broker agreement, carrier or
freight forwarder agreement, as applicable, with each of the following: (a)
Expeditors International of Washington, Inc. and (b) UPS Trade Management
Services, Inc.

9.
Representations and Warranties. Each Loan Party hereby represents and warrants
that as of the Second Amendment Effective Date:

a.
(i) no Default or Event of Default exists under the Loan Agreement or under any
other Loan Document, and (ii) all representations and warranties contained in
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects except that (x) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (y) in the
case of any representation and warranty qualified by materiality, they are true
and correct in all respects.

b.
This Amendment has been duly executed and delivered by each of the Loan Parties,
and constitutes the legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

10.
Release. Each of the Borrowers and the Guarantors (including the Specified
Guarantor) may have certain Claims against the Released Parties (as each such
term is defined below), regarding or relating to the Loan Agreement or the other
Loan Documents. The Agent, the Lenders, the Borrowers and the Guarantors
(including the Specified Guarantor) desire to resolve each and every one of such
Claims in conjunction with the execution of this Amendment and thus each of the
Borrowers and the Guarantors (including the Specified Guarantor) makes the
releases contained in this Section 10. In consideration of the Agent and the
Lenders entering into this Amendment, each of the Borrowers and the Guarantors
(including the Specified Guarantor) hereby fully and unconditionally releases
and forever



5

--------------------------------------------------------------------------------





discharges each of the Agent, the Co-Collateral Agent and the Lenders, and their
respective directors, officers, employees, subsidiaries, branches, affiliates,
attorneys, agents, representatives, successors and assigns and all persons,
firms, corporations and organizations acting on any of their behalves
(collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Borrowers or any Guarantor (including the Specified Guarantor) has, had, claims
to have had or hereafter claims to have against the Released Parties by reason
of any act or omission on the part of the Released Parties, or any of them,
occurring prior to the date on which this Amendment is executed, including all
such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Amendment is executed, in each case, arising out of, in connection
with, or relating to, the Advances, the Obligations, the Loan Agreement or any
of the Loan Documents, including the administration or enforcement of the
Obligations, the Loan Agreement or any of the other Loan Documents
(collectively, all of the foregoing, the “Claims”). Each of the Borrowers and
the Guarantors (including the Specified Guarantor) represents and warrants that
it has no knowledge of any claim by it against the Released Parties or of any
facts or acts of omissions of the Released Parties which on the date hereof
would be the basis of a claim by the Borrowers or the Guarantors (including the
Specified Guarantor) against the Released Parties which is not released hereby.
Each of the Borrowers and the Guarantors (including the Specified Guarantor)
represents and warrants that the foregoing constitutes a full and complete
release of all Claims.
11.
Ratification of Loan Documents. The Loan Agreement, as hereby amended, and all
other Loan Documents, are hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. The Collateral Documents continue to
secure the Obligations, as modified pursuant to this Amendment, to the same
extent as prior to giving effect to this Amendment.

12.
Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall constitute an original and together which shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy, or other electronic image scan transmission
(e.g., “pdf” or “tif” via e-mail) shall be as effective as delivery of a
manually executed counterpart of this Amendment.

13.
Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Amendment.

14.
Costs and Expenses. The Borrowers agree to pay on demand all Lender Group
Expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment.

15.
Entire Agreement. This Amendment and the Loan Agreement together shall
constitute one agreement and, together with the Second Amendment Fee Letter,
express the entire understanding of the parties with respect to the matters set
forth herein and therein and supersede all prior discussions or negotiations
hereon and thereon.

16.
Illegality; Unenforceability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and



6

--------------------------------------------------------------------------------





enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
17.
GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (OTHER THAN CHOICE-OF-LAW PRINCIPLES AND
THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK) AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.

18.
WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH LOAN PARTY AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AMENDMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

[signature pages follow]    




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
WEST MARINE PRODUCTS, INC., as Administrative Borrower and as a Borrower


By:    __/s/ Jeffrey L. Lasher______________
Name:    Jeffrey L. Lasher
Title:
Executive Vice President & Chief Financial Officer





WEST MARINE PUERTO RICO, INC., as a Borrower


By:    __/s/ Jeffrey L. Lasher______________
Name:    Jeffrey L. Lasher
Title:
Executive Vice President & Chief Financial Officer





W MARINE MANAGEMENT COMPANY, INC., as a Borrower


By:    __/s/ Jeffrey L. Lasher______________ Name:    Jeffrey L. Lasher
Title:
Executive Vice President & Chief Financial Officer





WEST MARINE, INC., as a Guarantor


By:    __/s/ Jeffrey L. Lasher______________
Name: Jeffrey L. Lasher
Title:
Executive Vice President & Chief Financial Officer





WEST MARINE INSURANCE, INC., as a Guarantor


By:    _/s/ Barry Kelley __________________
Name:    Barry Kelley
Title:    President & Treasurer




        


[Signature Page to Joinder and Second Amendment]



--------------------------------------------------------------------------------







Accepted and Acknowledged:


WEST MARINE CANADA CORP., as a Specified Guarantor


By:    __/s/ Jeffrey L. Lasher________________
Name:    Jeffrey L. Lasher
Title:    Executive Vice President & Chief Financial Officer


[Signature Page to Joinder and Second Amendment]



--------------------------------------------------------------------------------





    
WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), as Agent and as a Lender


By:    __/s/ Joseph Burt___________________
Name:    Joseph Burt
Title:    Director




[Signature Page to Joinder and Second Amendment]



--------------------------------------------------------------------------------







MUFG Union Bank, N.A., as a Lender
By: ___/s/ Brent Housteau_________________
Name: Brent Housteau
Title:     Director












[Signature Page to Joinder and Second Amendment]



--------------------------------------------------------------------------------






ANNEX A


Amended Loan Agreement


[see attached]












































12

--------------------------------------------------------------------------------







AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
by and among
WEST MARINE PRODUCTS, INC.
and
EACH OF THE PERSONS THAT ARE SIGNATORIES HERETO AS BORROWERS
as Borrowers,
-and-
EACH OF THE PERSONS THAT ARE SIGNATORIES HERETO AS GUARANTORS
as Guarantors,
-and-
THE LENDERS THAT ARE SIGNATORIES HERETO
as Lenders,
-and-
WELLS FARGO BANK, NATIONAL ASSOCIATION
(as successor by merger to Wells Fargo Retail Finance, LLC)
as Agent,
-and-
WELLS FARGO BANK, NATIONAL ASSOCIATION
(as successor by merger to Wells Fargo Retail Finance, LLC)
as Sole Lead Arranger and Sole Bookrunner




Dated as of August 23, 2010
(As Amended on November 30, 2012 and as Amended on April 10, 2017)
    


13

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Section 1.    DEFINITIONS AND CONSTRUCTION.    2
1.1.Definitions    ..............................................................................................2
1.2.Accounting
Terms    ...............................................................................36
1.3.Code    ...........................................................................................................36
1.4.Construction    .............................................................................................36
1.5.Schedules and
Exhibits    ................................................................37
1.6.Changes in Law
Generally.    ................................................................37
1.7.Letter of Credit
Amounts.    ................................................................37
Section 2.    LOAN AND TERMS OF PAYMENT.    37
2.1.
Revolver
Advances    ..............................................................................37

2.2.
Borrowing Procedures and Settlements.    ...................................38

2.3.
Payments and
Reductions.    ................................................................467

2.4.
Overadvances    ...........................................................................................4950

2.5.
Interest Rates, Letter of Credit Fee, Rates, Payments, and
Calculations.    ...........................................................................................4950

2.6.
Cash
Management.    ...............................................................................513

2.7.
Crediting Payments; Float
Charge.    ..................................................545

2.8.
Designated
Account    ...............................................................................556

2.9.
Maintenance of Loan Account; Statements of Obligations    .......556

2.10.
Fees    ............................................................................................................556

2.11.
Letters of
Credit.    ...............................................................................567

2.12.
LIBOR
Option.    ...............................................................................659

2.13.
Capital
Requirements    ...............................................................................628

2.14.
Joint and Several Liability of
Borrowers.    ....................................629

2.15.
Replacement of Lenders under Certain Circumstances    ....6571

Section 3.    CONDITIONS; TERM OF AGREEMENT.    6672
3.1.
Conditions Precedent to Effectiveness of Agreement    ..................6672

3.2.
Conditions Precedent to all Extensions of Credit    ..................6874

3.3.
Term    ........................................................................................................6874

3.4.
Effect of
Termination    ...........................................................................6875

3.5.
Early Termination by
Borrowers    ..............................................6975

Section 4.    CREATION OF SECURITY INTEREST.    6975
4.1.
Grant of Security
Interest    ............................................................769

4.2.
Other
Collateral    ...........................................................................706

4.3.
Collection of Accounts, General Intangibles, and Negotiable or Transferable
Collateral    ............................................................717

4.4.
Authorization to File Financing
Statements.    ................................717

4.5.
Power of
Attorney    ............................................................................728

4.6.
Right to Inspect; Inventories, Appraisals and Audits    ..................728

4.7.
Control
Agreements    ...........................................................................7380

4.8.
Grant of Non-Exclusive
License    ..............................................7480

Section 5.    REPRESENTATIONS AND WARRANTIES.    7480


14

--------------------------------------------------------------------------------





5.1.
No
Encumbrances    ...........................................................................7481

5.2.
Eligible
Accounts    ...........................................................................7581

5.3.
Eligible
Inventory    ...........................................................................7581

5.4.
Location of
Inventory    ...........................................................................7581

5.5.
Inventory
Records    ...........................................................................7581

5.6.
Jurisdiction of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number.    ..............................................7582

5.7.
Due Organization and Qualification; Subsidiaries.    .................7682

5.8.
Due Authorization; No
Conflict.    ..............................................7683

5.9.
Litigation.    .........................................................................................7783

5.10.
No Material Adverse
Change    ............................................................7784

5.11.
Solvency.    .........................................................................................784

5.12.
Employee
Benefits    ..........................................................................784

5.13.
Environmental
Condition    ............................................................784

5.14.
Brokerage
Fees    ...........................................................................785

5.15.
Intellectual
Property    ...........................................................................785

5.16.
Leases    ........................................................................................................785

5.17.
Deposit
Accounts    ...........................................................................7985

5.18.
Complete
Disclosure    ...........................................................................7985

5.19.
Credit Card
Receipts    ...........................................................................7985

5.20.
Holding Company and Investment Company Acts    .................7986

5.21.
Absence of Financing Statements, etc    ...............................7986

5.22.
Certain
Transactions    ..........................................................................806

5.23.
Regulations U and
X    ..........................................................................806

5.24.
Labor
Relations    ..........................................................................806

5.25.
Indebtedness    .........................................................................................817

5.26.
Payment of
Taxes    ...........................................................................817

5.27.
Foreign Assets Control Regulations, Etc.    ................................817

Section 6.    AFFIRMATIVE COVENANTS.    817
6.1.
Accounting
System    ...........................................................................818

6.2.
Collateral
Reporting    ...........................................................................828

6.3.
Financial Statements, Reports,
Certificates    ................................828

6.4.
Returns    ..........................................................................................8490

6.5.
Maintenance of
Properties.    .............................................................8490

6.6.
Taxes    ........................................................................................................8490

6.7.
Insurance    .........................................................................................8591

6.8.
Location of Eligible
Inventory    ..............................................8591

6.9.
Compliance with
Laws    ............................................................8591

6.10.
Leases    ........................................................................................................8591

6.11.
Existence    ..........................................................................................8692

6.12.
Environmental    ..........................................................................................8692

6.13.
Disclosure
Updates    ...........................................................................8692

6.14.
Formation of
Subsidiaries    ............................................................8692

6.15.
Notice to
Agent.    ...........................................................................8793

6.16.
Further
Assurances    ...........................................................................8894

Section 7.    NEGATIVE COVENANTS.    8894


15

--------------------------------------------------------------------------------





7.1.
Indebtedness    .........................................................................................8894

7.2.
Liens    ........................................................................................................895

7.3.
Restrictions on Negative Pledges and Upstream Limitation.    ...895

7.4.
Restrictions on Fundamental Changes    ................................906

7.5.
Disposal of Assets; Sale and Leaseback    ................................917

7.6.
Change
Name    ..........................................................................................917

7.7.
Prepayments and Amendments on Subordinated Obligations...917

7.8.
Consignments    ...........................................................................................917

7.9.
Distributions    ...........................................................................................928

7.10.
Accounting
Methods    .............................................................................928

7.11.
Investments,
Acquisitions    ..............................................................928

7.12.
Transactions with
Affiliates    ..............................................................928

7.13.
Suspension    ...........................................................................................938

7.14.
Use of
Proceeds    ............................................................................939

7.15.
Store
Closings    ...........................................................................................939

7.16.
Securities
Accounts    .............................................................................939

7.17.
Employee Benefit
Plans    ..............................................................939

7.18.
Deposit Accounts, Credit Card Agreements, etc.    ...................949

7.19.
Minimum Adjusted
Availability    .............................................94100

Section 8.    EVENTS OF DEFAULT.    94100
Section 9.    THE LENDER GROUP’S RIGHTS AND REMEDIES.    96102
9.1.
Rights and
Remedies    .........................................................................96102

9.2.
Securities and
Deposits    ...........................................................99105

9.3.
Standards for Exercising Rights and Remedies    ................99105

9.4.
Remedies
Cumulative    .........................................................................1006

Section 10.    TAXES AND EXPENSES.    1006
Section 11.    WAIVERS; INDEMNIFICATION.    1016
11.1.
Demand; Protest;
etc.    .........................................................................1016

11.2.
The Lender Group’s Liability for
Collateral    ..............................1016

11.3.
Indemnification    .........................................................................1017

Section 12.    NOTICES.    1028
Section 13.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.    1039
Section 14.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    1104
14.1.
Assignments and
Participations.    .............................................1104

14.2.
Successors    ........................................................................................10813

Section 15.    AMENDMENTS; WAIVERS.    10813
15.1.
Amendments and
Waivers    ............................................................10813

15.2.
Replacement of Holdout
Lender    .............................................10914

15.3.
No Waivers; Cumulative
Remedies    .............................................1105

Section 16.    AGENT; THE LENDER GROUP.    1105
16.1.
Appointment and Authorization of Agent    ...............................1105

16.2.
Delegation of
Duties    ..........................................................................1116

16.3.
Liability of
Agent    ..........................................................................1116

16.4.
Reliance by
Agent.    ..........................................................................1116

16.5.
Notice of Default or Event of
Default    .............................................1127

16.6.
Credit
Decision    ..........................................................................1127



16

--------------------------------------------------------------------------------





16.7.
Costs and Expenses;
Indemnification    ............................................1138

16.8.
Successor
Agent    .........................................................................1138

16.9.
Agent in Individual
Capacity    ...........................................................1149

16.10.Lender in Individual
Capacity    ............................................1149
16.11.Payments to, and Distributions by,
Agent.    ..............................1149
16.12.Duties in the Case of
Enforcement    .............................................11520
16.13.Agent May File Proofs of
Claim.    .............................................11520
16.14.Withholding
Taxes.    ..........................................................................1216
16.15.Collateral
Matters.    ..........................................................................11924
16.16.Restrictions on Actions by Lenders; Sharing of Payments.    ..1205
16.17.Agency for
Perfection    ..........................................................................1206
16.18.Payments by Agent to
Lenders    .............................................1216
16.19.Concerning the Collateral and Related Loan Documents    ..1216
16.20.Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and
Information    .............................................1216
16.21.Several Obligations; No
Liability    .............................................1227
16.22.Legal Representation of
Agent    .............................................1227
Section 17.    GUARANTY    1228
17.1.
Guarantees by the
Guarantors............................................................1228

17.2.
Guarantees
Absolute    ..........................................................................1238

17.3.
Effectiveness;
Enforcement    ............................................................1249

17.4.
Waiver    .......................................................................................................1249

17.5.
Subordination;
Subrogation    ............................................................12530

17.6.
Payments    ........................................................................................12530

17.7.
Receipt of
Information.    ...........................................................12530

Section 18.    GENERAL PROVISIONS.    12630
18.1.
Expenses    ........................................................................................12631

18.2.
Effectiveness    ........................................................................................12631

18.3.
Section
Headings    ..........................................................................12631

18.4.
Interpretation    ........................................................................................12731

18.5.
Severability of
Provisions    ............................................................1327

18.6.
Amendments in
Writing    ............................................................1327

18.7.
Counterparts; Telefacsimile Execution    ...............................1327

18.8.
Revival and Reinstatement of Obligations    ...............................1327

18.9.
Confidentiality    ..........................................................................1327

18.10.Integration    ........................................................................................12833
18.11.West Marine Products as Agent for Borrowers    ................12833
18.12.Judgment Currency; Contractual
Currency.    ...............................12933
18.13.USA Patriot
Act    ..........................................................................1304
18.14.Acknowledgement and Consent to Bail-In of EEA Financial Institutions.    1
18.15.Keepwell.    .........................................................................................1
18.16.18.14. Amendment and Restatement of Existing Loan
Agreement........................................................................................................................130






17

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
Exhibit A-1    Form of Assignment and Acceptance
Exhibit B-1    Form of Borrowing Base Certificate
Exhibit L-1    Form of Loan Request/LIBOR Notice
Exhibit N-1    Form of Note


Schedule A-1    Agent’s Account
Schedule B-1    Approved Brokers and Forwarders
Schedule C-1    Commitments
Schedule D-1    Designated Account
Schedule P-1    Permitted Liens
Schedule 2.11    Existing Letters of Credit
Schedule 5.4    Eligible Inventory Locations
Schedule 5.6    States of Organization, Chief Executive Offices, FEINS
Schedule 5.7(b)    Capitalization of Loan Parties’ Subsidiaries
Schedule 5.9    Litigation
Schedule 5.11    Entities Not Solvent
Schedule 5.13    Environmental Matters
Schedule 5.17    Deposit Accounts and Securities Accounts
Schedule 5.19    Credit Card Receipts
Schedule 5.25    Permitted Indebtedness
Schedule 6.2    Collateral Reporting
Schedule 7.12    Loan Parties’ Affiliates
Schedule 7.18    Deposit Accounts, Credit Card Agreements
























139






18

--------------------------------------------------------------------------------





AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended, modified,
supplemented or restated and in effect from time to time, this “Agreement”) is
entered into as of August 23, 2010 by and among, on the one hand, the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as, a “Lender” and collectively as, the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as issuing bank, and
WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), a Delaware limited liability company, as the arranger and
administrative agent for the Lenders, and, on the other hand, WEST MARINE
PRODUCTS, INC., a California corporation (“West Marine Products”), and each
Person identified on the signature pages hereof as a “Borrower” (such Persons,
together with West Marine Products, are referred to hereinafter each
individually as, a “Borrower” and, collectively, as the “Borrowers”) and each
Person identified on the signature pages hereof as a “Guarantor” (such Persons
are referred to hereinafter each individually as, a “Guarantor” and,
collectively, as the “Guarantors”).
W I T N E S S E T H:
WHEREAS, the Borrowers and the Guarantors have entered into a Loan and Security
Agreement, dated as of December 29, 2005 (as amended and in effect, the
“Existing Loan Agreement”), among (i) the Borrowers, (ii) the Guarantors, (iii)
the “Lenders” party to, and as defined in, the Existing Loan Agreement (the
“Existing Lenders”), (iv) Wells Fargo Bank, National Association (as successor
by merger to Wells Fargo Retail Finance, LLC), as “Agent”, and (v) Wells Fargo
Bank, National Association, as “Issuing Lender”;
WHEREAS, immediately prior to the Effective Date (as defined herein), certain of
the Existing Lenders (the “Assigning Lenders”) have assigned all of their
rights, obligations and Commitments under the Existing Loan Agreement to
WFRFWells Fargo Bank, National Association (as successor by merger to Wells
Fargo Retail Finance, LLC) (as defined herein);
WHEREAS, all of the rights, obligations and Commitments of the Assigning Lenders
assigned to WFRFWells Fargo Bank, National Association (as successor by merger
to Wells Fargo Retail Finance, LLC) under the Existing Loan Agreement are hereby
terminated as of the Effective Date, and all of the rights, obligations and
Commitments of the remaining Existing Lenders are hereby reallocated among the
Lenders hereunder in accordance with Schedule C-1 hereto; and
WHEREAS, in accordance with Section 15.1 of the Existing Loan Agreement, the
Borrowers, the Guarantors, Agent, the Issuing Lender and the Lenders desire to
extend the Maturity Date (as defined in the Existing Loan Agreement) and to
amend and restate the other provisions of the Existing Loan Agreement, as
provided herein.
NOW, THEREFORE, in consideration of the mutual agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby


19

--------------------------------------------------------------------------------





acknowledged, the undersigned hereby agree that the Existing Loan Agreement
shall be amended and restated in its entirety to read as follows (it being
agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under, and as defined
in, the Existing Loan Agreement):
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

a.Definitions
. As used in this Agreement, the following terms shall have the following
definitions:
“Accelerated Borrowing Base Delivery Event” means either (a) the occurrence and
continuance of any Event of Default, or (b) the period commencing with the
failure by Borrowers to maintain Adjusted Availability in an amount of not less
thanof at least twenty percent (20%) of the Borrowing BaseMaximum Revolver
Amount at any time and, in each case, ending with the occurrence of an
Accelerated Borrowing Base Delivery Termination Event.
“Accelerated Borrowing Base Delivery Termination Event” means either (a) if the
Accelerated Borrowing Base Delivery Event arises as a result of the occurrence
of an Event of Default, such Event of Default shall have been waived, and/or
(ii) if the Accelerated Borrowing Base Delivery Event arises as a result of
Borrowers’ failure to maintain Adjusted Availability as required in clause (b)
of the definition thereof, the Borrowers shall have maintained Adjusted
Availability in an amount of not less thanof at least twenty percent (20%) of
the Borrowing BaseMaximum Revolver Amount for thirty (30) consecutive calendar
days, as evidenced by a Borrowing Base Certificate delivered to Agent. The
termination of an Accelerated Borrowing Base Delivery Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Accelerated
Borrowing Base Delivery Event in the event that the conditions set forth in this
definition again arise.
“Accordion Activation” has the meaning set forth in Section 2.2(h).
“Accordion Activation Date” has the meaning set forth in Section 2.2(h).
“Accordion Amount” has the meaning set forth in Section 2.2(h).
“Accordion Lenders” has the meaning set forth in Section 2.2(h).
“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.
“Accounts” means an “account” (as such term is defined in the Code), and any and
all supporting obligations in respect thereof.
“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of any Loan Party or its Subsidiaries.


20

--------------------------------------------------------------------------------





“Adjusted Availability” means, as of any date of determination, if such date is
a Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by Agent at any time, in its Permitted Discretion equal to
(x) the Borrowing Base, minus (y) the Revolver Usage (in each case, determined
after giving effect to all sublimits and Reserves then applicable hereunder).
“Adjustment Date” means the first day of each Fiscal Quarter; provided that the
first Adjustment Date after the Second Amendment Effective Date shall be January
2March 31, 20117.
“Administrative Borrower” has the meaning set forth in Section 18.11.
“Advances” has the meaning set forth in Section 2.1.
“Affiliate” means, as to any Person, (a) any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person or (b) each of such Person’s officers, directors (or comparable
managers), joint venturers and partners; provided, however, that in no case
shall Agent or any Lender be deemed to be an Affiliate of any Loan Party or any
of its Subsidiaries for purposes of this Agreement. As used in this definition,
“control” (and the correlative terms, “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
Stock, by contract or otherwise); provided, however, that, for purposes of the
definition of “Eligible Accounts” and Section 7.12 hereof, any Person that owns
directly or indirectly 10% or more of the Stock having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed to control such
Person.
“Agent” means WFRFWells Fargo Bank, National Association (as successor by merger
to Wells Fargo Retail Finance, LLC), solely in its capacity as administrative
agent for Lenders hereunder and any other holder of Obligations, and any
successor thereto.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, partners, investors, attorneys, and agents.
“Agent’s Account” means the account identified on Schedule A-1.
“Agent’s Liens” means the Liens granted by the Loan Parties or their
Subsidiaries to Agent under this Agreement or the other Loan Documents.
“Agreement” has the meaning set forth in the preamble hereto.
“Applicable Margin” means:
(a)a)    From and after the Second Amendment Effective Date until the first
Adjustment Date, the percentages set forth in Level III of the pricing grid
below, unless average Availability does not then support the requirements of
Level III or lower, in which event the Applicable Margin will be set at Level
III. In no event shall the Applicable Margin


21

--------------------------------------------------------------------------------





be set at Level I prior to the first Adjustment Date (even if the Availability
requirements for Level I have been met)II; and
(b)b)    For the period commencing on the First Adjustment Date and for each
period commencing on an Adjustment Date thereafter through the date immediately
preceding the next Adjustment Date (each a “Rate Adjustment Period”), the
percentages set forth below with respect to Availability based on the average
Availability for the Fiscal Quarter most recently ended prior to the applicable
Rate Adjustment Period:
Level
Performance Criteria
Prime Rate Margin
LIBOR Rate Margin
I
Availability greater than or equal to $8fifty percent (5,000,000%) of the
Maximum Revolver Amount
0.250%
1.250%
II
Availability greater than or equal to $40,000,000 but less than $85,fifty
percent (5000,000%) of the Maximum Revolver Amount
0.750%
1.750%
III
Availability less than $40,000,000
1.00%
2.00%



Notwithstanding the foregoing, if Administrative Borrower fails to deliver any
Borrowing Base Certificate pursuant to Section 6.2 hereof then, for the period
commencing on the next Adjustment Date to occur subsequent to such failure
through the date immediately following the date on which such Borrowing Base
Certificate is delivered, the Applicable Margin shall be the highest Applicable
Margin set forth above.
“Approved Broker or Forwarder” means a customs broker or freight forwarder
selected by Borrowing Group acceptable to Agent in its Permitted Discretion (and
which may be affiliated with one of the Lender Group) to perform port of entry
services, to accept and process Inventory imported by a member of the Borrowing
Group and who has executed and delivered to Agent a customs broker agreement or
freight forwarder agreement, as applicable, in form and substance reasonably
satisfactory to Agent, which agreement has also been duly executed and delivered
to Agent by the applicable member of the Borrowing Group. For the avoidance of
doubt, each of the customs brokers and freight forwarders listed on Schedule B-1
attached hereto are acceptable to Agent and, upon execution and delivery of a
customs broker agreement or freight forwarder agreement, as applicable, in form
and substance reasonably satisfactory to Agent, each shall be an Approved Broker
or Forwarder for purposes of this Agreement.
“Assignee” has the meaning set forth in Section 14.1(a).
“Assigning Lenders” has the meaning set forth in the recitals to this Agreement.


22

--------------------------------------------------------------------------------





“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
“Authorized Person” means the Chief Executive Officer, President, Chief
Financial Officer, Secretary, Assistant Secretary, Controller or Assistant
Controller of any Loan Party.
“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by Agent at any time, in its Permitted Discretion equal to
(x) the lesser of (i) the Maximum Revolver Amount and (ii) the Borrowing Base,
minus (y) the Revolver Usage (in each case, determined after giving effect to
all sublimits and Reserves then applicable hereunder).
“Bailee Acknowledgment” means a record in form and substance satisfactory to
Agent (determined in its Permitted Discretion) authenticated by any bailee,
warehouseman or other third party in possession of any Inventory acknowledging
that it holds possession of the applicable Inventory for the benefit of Agent,
on behalf of the Lender Group.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Products” means any financial accommodation extended to any Loan Party or
its Subsidiaries by a Bank Product Provider (other than pursuant to this
Agreement) including: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under any Hedge Agreement.
“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time by any Loan Party in connection with any of the
Bank Products.
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Loan Party to a Bank
Product Provider pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that a Borrower is obligated to reimburse to
Agent or any member of the Lender Group as a result of Agent or such member of
the Lender Group purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to such
Loan Party or its Subsidiaries pursuant to the Bank Product Agreements.
“Bank Product Provider” means Wells Fargo, any Lender or any of their respective
Affiliates in its capacity as a provider of Bank Products pursuant to a Bank
Product Agreement.


23

--------------------------------------------------------------------------------





“Bank Product Reserves” means, as of any date of determination, the amount of
reserves that Agent in its Permitted Discretion has established (based upon the
applicable Bank Product Provider’s exposure in respect of then extant Bank
Products) for Bank Products then provided or outstanding.
“Bankruptcy Code” means Title 11 of the United States Code, as in effect from
time to time.
“Base LIBOR Rate” means, for any Interest Period with respect to a LIBOR Rate
Loan, the rate of interest per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, divided by (ii) a number equal to 1.00 minus
the Eurocurrency Reserve Rate. If the rate described above is not available at
such time for any reason, then the LIBOR Rate for such Interest Period shall be
the rate per annum determined by Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted by Wells Fargo and with a term equivalent to such Interest Period
would be offered to Wells Fargo by major banks in the London interbank
eurodollar market in which Wells Fargo participates at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period.
“Benefit Plan” means, collectively, (a) a “defined benefit plan” (as defined in
Section 3(35) of ERISA) subject to Title IV of ERISA for which any Loan Party or
any Subsidiary or ERISA Affiliate of any Loan Party has been an “employer” (as
defined in Section 3(5) of ERISA) within the past six years and (b) any
“registered pension plan” as defined in subsection 248(1) of the Income Tax Act
(Canada) that is a defined benefit plan in which any Loan Party or any
Subsidiary has been a participating employer within the past six years.
“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.
“Books” means all of each Loan Party’s and its Subsidiaries’ now owned or
hereafter acquired books and records (including, without limitation, all of its
Records indicating, summarizing, or evidencing its assets (including the
Collateral) or liabilities, all of each Loan Party’s or its Subsidiaries’
Records relating to its or their business operations or financial condition or
relating to its or their account debtors and amounts owing from account debtors,
and all of each Loan Party’s or its Subsidiaries’ goods or General Intangibles
related to such information).
“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.


24

--------------------------------------------------------------------------------





“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by Lenders (or Agent, on behalf thereof), or by Swing Lender in the case of
Swing Loans, in each case, to Administrative Borrower, as the case may be.
“Borrowing Base” means, as of any date of determination, an amount equal to:
(a)the lesser of (i) 85% of the Net Retail Liquidation Value of Eligible
Inventory owned by a member of the Borrowing Group and (ii) 75% of the Cost of
Eligible Inventory owned by a member of the Borrowing Group; provided, however,
that during the Seasonal Period, the advance rate shall be the lesser of (x)
a)    90% of the Net Retail Liquidation Value of Eligible Inventory owned by a
member of the Borrowing Group and (y) 80% of the Cost of Eligible Inventory
owned by a member of the Borrowing Group, plus
(b)85b)    90% of the face amount of Eligible Credit Card Receivables of a
member of the Borrowing Group, plus
(c)c)    85% of the face amount of Eligible Accounts (other than Eligible
Accounts constituting Eligible Credit Card Receivables and included in clause
(b) above) of a member of the Borrowing Group, plus
(d)d)    100% of cash and Cash Equivalents pledged to Agent and held by Agent in
a segregated investment account (a “Segregated Account”), minus
(e)e)    the aggregate of such Reserves as may have been established by Agent
from time to time in its Permitted Discretion.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1,
with respect to the Borrowing Base and as such form may be revised from time to
time by Agent in its Permitted Discretion.
“Borrowing Group” means, collectively, each Borrower and West Marine Canadathe
Borrowers.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the States of New York or
Massachusetts, except that, if a determination of a Business Day shall relate to
a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.
“Business Plan” means, collectively, (a) the set of Projections of Parent and
its Subsidiaries for the period following the Effective Date through the Fiscal
Year ending January 1, 2011 (on a month by month basis), and (b) the Projections
provided by Parent from time to time pursuant to Section 6.3(c) for each Fiscal
Year after the Fiscal Year ending January 1, 2011, in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent, in each case, together with any amendment, modification or revision
thereto approved by Agent in its Permitted Discretion.
“Canadian Dollars” means the lawful currency of Canada.
“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.


25

--------------------------------------------------------------------------------





“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capitalized Lease that are required to be capitalized on the balance
sheet of the lessee or obligor in accordance with GAAP.
“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) the failure by Borrowers to maintain Adjustedan amount
of Availability in an amount of not less thanof at least fifteen percent (15%)
of the Borrowing BaseMaximum Revolver Amount at any time.
“Cash Dominion Release Event” means either (a) if the Cash Dominion Event arises
as a result of the occurrence of an Event of Default, such Event of Default
shall have been waived, and/or (b) if the Cash Dominion Event arises as a result
of Borrowers’ failure to maintain Adjusted Availability as required in clause
(b) of the definition thereof, Borrowers shall have maintained Adjusted
Availability in an amount of not less thanof at least twenty percent (20%) of
the Borrowing BaseMaximum Revolver Amount for a period of thirty (30)
consecutive calendar days, as evidenced by a Borrowing Base Certificate
delivered to Agent; provided, however, that no more than two (2) Cash Dominion
Release Events may occur in any 365 day period and no more than six (6) Cash
Dominion Release Events may occur from and after the Effective Date.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the highest ratings obtainable from either S&P or
Moody’s, (c) commercial paper maturing no more than 1 year from the date of
acquisition thereof and, at the time of acquisition, having a rating of A-1 or
P-1, or better, from S&P or Moody’s, respectively, (d) certificates of deposit
or bankers’ acceptances maturing within 1 year from the date of acquisition
thereof issued by any bank organized under the laws of the United States having
at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) demand Deposit Accounts maintained with any bank organized
under the laws of the United States or any state thereof so long as the amount
maintained with any individual bank is less than $100,000 and is insured by the
Federal Deposit Insurance Corporation, and (f) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.
“Cash Management Bank” has the meaning set forth in Section 2.6(a).
“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act) (excluding for this purpose any
member of the Repass Control Group) becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of (i) 33 1/35%, or
more, of the Stock of Parent, having the right to vote for the election of
members of the Board of Directors, and (ii) a percentage that is greater than
the percentage of Stock of Parent having the right to vote for the election of
members of the Board of Directors that is then beneficially owned by the Repass
Control Group, or (b) Parent or a Borrower shall cease to own and control,
directly or indirectly, 100% of the outstanding capital stock or other equity
interests of any Subsidiary of Parent, including the Borrowers, or a


26

--------------------------------------------------------------------------------





Subsidiary of such Borrower, as the case may be, other than with respect to (i)
any Subsidiary the Stock of which was sold or otherwise disposed of in a
transaction permitted by Section 7.4, or (ii) any Subsidiary that is merged or
consolidated in a transaction permitted by Section 7.4, or (c) a majority of the
members of the Board of Directors do not constitute Continuing Directors.
“Closing Date” means December 29, 2005.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means, collectively: (i) in respect of West Marine Canada, all
personal property in which Liens are purported to be granted pursuant to the
Security Agreement to which West Marine Canada is a party as security for the
Obligations; and (ii) in respect of the Loan Parties, all right, title and
interest of each Loan Party in and to each of the following, wherever located
and whether now owned or hereafter acquired or arising:
(a)a)    all of its Accounts,
(b)b)    all of its Books relating to the Specified Collateral,
(c)c)    all of its Deposit Accounts (other than Deposit Accounts relating to
payroll obligations, tax liabilities, third party funds and segregated accounts
into which proceeds of assets that do not constitute Specified Collateral are
deposited),
(d)d)    all of its Documents (including, without limitation, all bills of
lading, warehouse receipts and other documents of title, whether negotiable or
non-negotiable) covering any Inventory,
(e)e)    all of its General Intangibles directly arising out of or directly
relating to the Specified Collateral,
(f)f)    all of its Inventory,
(g)g)    all of its Investment Property consisting of cash and Cash Equivalents
(including all Cash Equivalents held in Securities Accounts) directly relating
to the Specified Collateral, and any cash or Cash Equivalents held in a
Segregated Account,
(h)h)    all of its Negotiable or Transferable Collateral directly arising out
of or directly relating to the Specified Collateral,
(i)i)    money (other than money placed into an escrow account in connection
with sale leaseback transactions permitted by Section 7.5 or arising from the
proceeds of assets that do not constitute Specified Collateral), and
(j)j)    all Proceeds and products of any of the foregoing, whether tangible or
intangible, including proceeds of insurance covering any or all of the
foregoing, and any and all Collateral, money, or other tangible or intangible
property resulting or arising directly from the sale, lease, license, exchange,
collection, or other disposition of any of the foregoing, or any portion thereof
or interest therein.
“Collateral Access Agreement” means a waiver or consent in form and substance
reasonably satisfactory to Agent executed by a lessor of Real Property leased by
a member of the Borrowing Group or any other Person having a Lien upon, or
having rights or interests in, the Inventory pledged hereunder and shall include
a Bailee Acknowledgment.
“Collateral Documents” means, collectively, each Security Agreement, each
Guaranty, each Collateral Access Agreement, each Control Agreement, each Credit
Card Agreement, each Bailee Acknowledgment, and all other instruments or
documents delivered by a Loan Party


27

--------------------------------------------------------------------------------





pursuant to this Agreement or any of the other Loan Documents in order to grant
to Agent, for the benefit of the Lender Group and the Bank Product Providers, a
Lien on any Collateral of that Loan Party as security for the Obligations.
“Collections” means all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds and
proceeds of cash sales) of the Borrowing Group received from the sale or other
disposition of Collateral.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in connection with the business
of a Loan Party.
“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the Issuing Lender.
“Committed Accordion Activation” has the meaning set forth in Section 2.2(i).


“Committed Accordion Amount” has the meaning set forth in Section 2.2(i).


“Committed Accordion Effective Date” has the meaning set forth in Section
2.2(i).


“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender’s name under the applicable heading on Schedule
C-1 (as the same may be adjusted pursuant to an Accordion Activation or an
Assignment and Acceptance) or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder in accordance with the provisions of
Section 14.1. As of the FirstSecond Amendment Effective Date, the aggregate
Commitments of all Lenders are $1260,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Concentration Account” has the meaning set forth in Section 2.6(a).
“Confirmation Agreement” means that certain Confirmation and Amendment of
Ancillary Loan Documents, dated as of the Effective Date, among the Loan Parties
and Agent.
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Effective Date, and (b) any
individual who becomes a member of the Board of Directors after the Effective
Date if such individual was appointed or nominated for election to the Board of
Directors by, or whose appointment or nomination was approved by, a majority of
the then Continuing Directors.
“Contractual Currency” has the meaning set forth in Section 18.12(d).


28

--------------------------------------------------------------------------------





“Control Agreement” means an agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by the applicable member of the
Borrowing Group, Agent, and the applicable securities intermediary or bank,
which agreement is sufficient to give Agent “control” over the subject
Securities Account, Deposit Account or Investment Property in accordance with
the Code.
“Cost” means the calculated cost of purchases, as determined from invoices
received by a member of the Borrowing Group, such member of the Borrowing
Group’s purchase journal or stock ledger, based upon such member of the
Borrowing Group’s accounting practices, known to Agent, which practices are in
effect on the date on which this Agreement was executed or subsequently adopted
with the written approval of Agent. “Cost” does not include the value of any
capitalized costs unrelated to the acquisitions of Inventory used in the
Borrowing Group’s calculation of cost of goods sold, but may include other
charges used in such member of the Borrowing Group’s determination of cost of
goods sold and bringing goods to market, all within Agent’s Permitted Discretion
and in accordance with GAAP.
“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to Agent and each of which is
among Agent, the applicable member of the Borrowing Group and the applicable
Credit Card Processors.
“Credit Card Issuer” means, collectively, the issuers of (a) MasterCard or Visa
bank credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International,
American Express, Discover, and Diners Club (or their respective successors),
and (b) private label credit cards (other than co-branded credit cards with any
of the issuers listed in clause (a) above) of any member of the Borrowing Group;
provided, however, Accounts due from private label credit card issuers (other
than co-branded credit cards with any of the issuers listed in clause (a) above)
shall not be included in Eligible Credit Card Receivables unless and until (i)
Agent has completed a review of such Accounts, including, without limitation,
any agreements between a member of the Borrowing Group and a private label
credit card provider, the results of which shall be satisfactory to Agent in its
Permitted Discretion, and (ii) Agent has notified Administrative Borrower of its
consent to such inclusion and to the amount of any Reserves which shall be taken
in connection with such inclusion. Accordingly, the Borrowing Group acknowledge
and agree that Accounts due from private label credit card issuers shall not be
included in the calculation of the Borrowing Base on the Effective Date.
“Credit Card Processor” means any Person that acts as a credit card
clearinghouse or processor with respect to any sales transactions involving
credit card purchases by customers using credit cards issued by any Credit Card
Issuer.
“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.
“Debtor Relief Law” means, collectively, the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-up Act (Canada), and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, dissolution or


29

--------------------------------------------------------------------------------





similar debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement within two (2) Business Days
after the date that it is required to do so under this Agreement (including but
not limited to the failure to make available to the Agent amounts required
pursuant to a settlement or to make a required payment in connection with an L/C
Disbursement), (b) notified the Borrowers, the Agent, or any Lender in writing
that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, or has made a public statement to that effect,
(c) failed, within two (2) Business Days after written request by the Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund any amounts required to be funded by it under this
Agreement, (d) otherwise failed to pay over to the Agent or any other Lender any
other amount required to be paid by it under this Agreement within two (2)
Business Days after the date that it is required to do so under this Agreement,
or (e) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (f) become
the subject of a Bail-in Action.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Prime Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Prime Rate Loans.
“Deposit Account” means any checking or other deposit account (as that term is
defined in the Code).
“Designated Account” means, collectively, the Deposit Accounts of Administrative
Borrower identified on Schedule D-1.
“Designated Account Bank” means the banks identified on Schedule D-1.
“Documents” means any document (as that term is defined in the Code).
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means each direct or indirect Subsidiary of Parent formed
under the laws of the United States, any state thereof or the District of
Columbia.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.


30

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which Agent sends Administrative Borrower a
written notice that each of the conditions precedent set forth in Section 3.1
either have been satisfied or have been waived.
“Eligible Accounts” means those Accounts created by a member of the Borrowing
Group in the ordinary course of its business in connection with or that arise
out of its rendering of services or sale of goods, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:
(a)a)    Accounts that the Account Debtor has failed to pay within 60 days of
original invoice due date or Accounts with selling terms of more than 60 days;
(b)b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above;
(c)c)    Accounts with respect to which the Account Debtor is an Affiliate of a
member of the Borrowing Group or an employee or agent of a member of the
Borrowing Group or any Affiliate of a member of the Borrowing Group;
(d)d)    Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional;
(e)e)    Accounts that are not payable in Dollars or, in the case of Accounts
owing to West Marine Canada, Canadian Dollars;
(f)i) in the case of f) Accounts owing to any member of the Borrowing Group
(other than West Marine Canada) with respect to which the Account Debtor either
(x) does not maintain its chief executive office in the United States, Puerto
Rico or a Permitted Overseas Account Jurisdiction, or (y) is not organized under
the laws of the United States, any state thereof, the District of Columbia,
Puerto Rico or a Permitted Overseas Account Jurisdiction, or (z) is the
government of any foreign country or sovereign state, or of any


31

--------------------------------------------------------------------------------





state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, and
(ii) in the case of Accounts owing to West Marine Canada with respect to which
the Account Debtor either (x) does not maintain its chief executive office in
Canada, the United States or a Permitted Overseas Account Jurisdiction, or (y)
is not organized under the laws of Canada, any province or territory thereof,
the United States, any state thereof, the District of Columbia, Puerto Rico or a
Permitted Overseas Account Jurisdiction, or (z) is the government of any foreign
country or sovereign state, or of any state, province, territory, municipality,
or other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, in each case unless (1) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (2) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent;
(g)g)    Accounts with respect to which the Account Debtor is (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which the applicable Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC § 3727), or (ii) any state of the United States, (iii) Canada
or any department, agency, or instrumentality of Canada or (iv) any province or
territory of Canada;
(h)h)    Accounts with respect to which the Account Debtor has or has asserted a
right of set-off, or has disputed its obligation to pay all or any portion of
the Account, to the extent of such claim, right of set-off, or dispute;
(i)i)    Accounts with respect to an Account Debtor whose total obligations
owing to the members of the Borrowing Group, in the aggregate, exceed 10% (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit;
(j)j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any member of the Borrowing Group has received notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor;
(k)k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition;
(l)l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien;
(m)m)    Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor; or
(n)n)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by any
member of the Borrowing Group of the subject contract for goods or services.


32

--------------------------------------------------------------------------------





Notwithstanding the foregoing, that portion of the Borrowing Base attributable
to Eligible Accounts shall not exceed $10,000,000 at any time during the period
commencing on the First Amendment Effective Date through and including the first
anniversary of the First Amendment Effective Date. The foregoing amount shall be
increased on each anniversary of the First Amendment Effective Date thereafter,
commencing on the first anniversary of the First Amendment Effective Date, by an
amount equal to ten percent (10%) of the amount then permitted hereunder in the
immediately preceding period, provided that no Event of Default has occurred and
is continuing on and as of the effective date of each such increase.
“Eligible Boat Show Location” means any location within the United States or in
a province or territory of Canada in which a PPSA financing statement has been
filed naming West Marine Canada as debtor and Agent as secured party, in each
case, in which Inventory is temporarily stored for any period up to fourteen
consecutive days in connection with any “boat show”.
“Eligible Credit Card Receivables” means Eligible Accounts due to a member of
the Borrowing Group on a non recourse basis (other than customary charge backs
and customary fees) from a Credit Card Issuer or Credit Card Processor arising
in the ordinary course of business and net of such Credit Card Issuer’s or
Credit Card Processor’s expenses and chargebacks, which have been earned by
performance and are not deemed by Agent in its Permitted Discretion to be
ineligible for inclusion in the calculation of the Borrowing Base by virtue of
one or more of the excluding criteria set forth below. Unless otherwise approved
in writing by Agent, none of the following shall be deemed to be Eligible Credit
Card Receivables:
(a)a)    Eligible Accounts that have been outstanding for more than five (5)
days from the date of the applicable sale;
(b)b)    Eligible Accounts which are disputed, subject to recourse against a
member of the Borrowing Group, or with respect to which a claim, counterclaim,
offset or chargeback has been asserted (to the extent of such dispute, claim,
counterclaim, offset or chargeback); or
(c)c)    Eligible Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the applicable Account Debtor’s
financial condition.
“Eligible In-Transit Inventory” means Inventory of the applicable member of the
Borrowing Group that would not otherwise qualify as Eligible Inventory
(notwithstanding clause (x) of the definition thereof) solely because such
Inventory is not (x) at an Eligible Inventory Location, (y) in transit among or
to such Eligible Inventory Locations or (z) at a Permitted Overseas Inventory
Jurisdiction, and which meets all of the following criteria, which criteria may
be revised by Agent in its Permitted Discretion from time to time after the
Effective Date:
(a)a)    such Inventory currently is in transit (whether by vessel, air, or
land) to (i) an Eligible Inventory Location or a Permitted Overseas Inventory
Jurisdiction that is either a store location or subject of a Bailee
Acknowledgment or a Collateral Access Agreement, (ii) a location at which the
inventory ledger balance of the Inventory located at such location is (or will
be) less


33

--------------------------------------------------------------------------------





than $100,000 in the aggregate or (iii) an Eligible Boat Show Location at which
the inventory ledger balance of the Inventory located at such location is (or
will be) less than $2,500,000 in the aggregate;
(b)b)    title to such Inventory has passed to the applicable member of the
Borrowing Group;
(c)c)    such Inventory is insured against types of loss, damage, hazards, and
risks, and in amounts, satisfactory to Agent in its Permitted Discretion;
(d)d)    such Inventory is either (i) the subject of a negotiable document of
title that (x) is in the name of Agent, a member of the Borrowing Group or an
Approved Broker or Forwarder and has not been consigned to any third parties
other than to Agent, a member of the Borrowing Group or an Approved Broker or
Forwarder (either directly or by means of endorsements), (y) was issued by the
carrier or consolidator respecting the subject Inventory, and (z) is in the
possession of Agent, a member of the Borrowing Group or an Approved Broker or
Forwarder; or (ii) at a port of entry in a State of the United States or a
Permitted Overseas Inventory Jurisdiction or, in the case of Inventory owned by
West Marine Puerto Rico, Puerto Rico or, in the case of Inventory owned by West
Marine Canada, in a province or territory of Canada in which a PPSA financing
statement has been filed naming West Marine Canada as debtor and Agent as
secured party; and
(e)e)    Administrative Borrower has, concurrently with the delivery of any
Borrowing Base Certificate, provided a certificate to Agent that certifies that,
to the knowledge of the Borrowing Group, such Inventory meets all of the
Borrowing Group’s representations and warranties contained in the Loan Documents
concerning Eligible Inventory, that the Borrowing Group knows of no reason why
such Inventory would not be accepted by the applicable member of the Borrowing
Group when it arrives in the United States, Puerto Rico, Canada or a Permitted
Overseas Inventory Jurisdiction, as applicable, and that the shipment as
evidenced by the documents conforms to the related order documents.
Notwithstanding the foregoing, that portion of the Borrowing Base attributable
to Eligible In-Transit Inventory shall not exceed ten percent (10%) of the
Borrowing Base at any time.
In addition, Agent may revise from time to time the foregoing criteria with
respect to Inventory being subject to a negotiable document of title and modify
such criteria to include Inventory subject to non-negotiable documents and other
related parameters so long as Agent shall be satisfied in its Permitted
Discretion that (i) Agent shall have a valid and perfected first priority Lien
in such Inventory and (ii) the Borrowing Group shall provide to Agent all other
documentation, including opinions of counsel, reasonably satisfactory to Agent
which in Agent’s Permitted Discretion is appropriate to evidence Agent’s
perfected first priority Lien in such Inventory.
“Eligible Inventory” means, without duplication, (x) Eligible In-Transit
Inventory, and (y) Inventory of the Borrowing Group of such types, character,
qualities and quantities, as Agent in its Permitted Discretion from time to time
determines to be acceptable for borrowing, and which Inventory (i) is located at
an Eligible Inventory Location or at a Permitted Overseas Inventory Jurisdiction
of one of the members of the Borrowing Group (or in-transit to or between any
Eligible Inventory Location), (ii) complies with each of the representations and
warranties respecting Eligible Inventory made by the Borrowing Group in the Loan
Documents and (iii) in which Agent has a perfected first priority Lien.
Notwithstanding the foregoing, (i) that portion of the Borrowing Base
attributable to Eligible Inventory of West Marine Canada shall not exceed 10% of
the Borrowing Base at any time and (ii) that portion of the Borrowing Base
attributable


34

--------------------------------------------------------------------------------





to Eligible Inventory of West Marine Puerto Rico shall not exceed 10% of the
Borrowing Base at any time.
“Eligible Inventory Locations” means, collectively, in respect of the Borrowing
Group, the locations in the United States and Puerto Rico and, in respect of
West Marine Canada, the locations in Canada, in each case, identified on
Schedule 5.4 attached hereto, as updated from time to time by Administrative
Borrower pursuant to Section 5.4, and any Eligible Boat Show Location.
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender and (e) any
other Person approved by Agent and the Issuing Lender.
“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication, each, by or from any
Governmental Authority, or any third party involving (x) violations of
Environmental Laws or (y) releases of Hazardous Materials from (a) any assets,
properties, or businesses of any Loan Party, any Subsidiary of any Loan Party or
any predecessor in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Loan Party, any Subsidiary of any Loan Party or any predecessor in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Loan Party or
any Subsidiary of any Loan Party, relating to the environment, employee health
and safety, or Hazardous Materials, including CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 USC §1251 et seq. the Toxic Substances Control Act, 15
USC §2601 et seq. the Clean Air Act, 42 USC §7401 et seq.; the Safe Drinking
Water Act, 42 USC §3803 et seq.; the Oil Pollution Act of 1990, 33 USC §2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC
§11001 et seq.; the Hazardous Material Transportation Act, 49 USC §1801 et seq.;
and the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent
it regulates occupational exposure to Hazardous Materials); any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel,


35

--------------------------------------------------------------------------------





experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred by any Loan Party as a result
of any claim or demand by any Governmental Authority or any third party, and
which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means any Person which is treated as a single employer with a
Borrower under §414 of IRC.
“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Europe” means, collectively, Austria, Belgium, Denmark, Finland, France,
Germany, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden,
the United Kingdom (or its political subdivisions) and Switzerland.
“Eurocurrency Reserve Rate” means for any day with respect to a LIBOR Rate Loan,
the maximum rate (expressed as a decimal) at which any bank subject thereto
would be required to maintain reserves under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D), if such liabilities were outstanding. The
Eurocurrency Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Rate.
“Event of Default” has the meaning set forth in Section 8.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap


36

--------------------------------------------------------------------------------





Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to Agent, any Lender, the Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in lieu of net
income Taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable principal
office is located or, in which its applicable lending office is located, (b) any
branch profits Taxes imposed by the United States or any similar Tax imposed by
any other jurisdiction in which a Loan Party or Lender is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by a Loan
Party under Section 2.15), any withholding Tax that is imposed on amounts
payable to such Foreign Lender pursuant to any law in effect (including pursuant
to FATCA) at the time such Foreign Lender becomes a party hereto (or designates
a new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a change in law) to comply with Section
16.14(a) through (c), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to such withholding tax pursuant to Section 16.14(i).
“Existing Loan Agreement” has the meaning set forth in the recitals to this
Agreement.
“Existing Lenders” has the meaning set forth in the recitals to this Agreement.
“Existing Letters of Credit” has the meaning set forth in Section 2.11(a).
“FATCA” means The Foreign Account Tax Compliance Act of 2009, as set forth in
Sections 1471 through 1474 of the IRC, any amendments thereto, and any
regulations thereunder or official governmental interpretations thereof.
“Fee Letter” means, collectively, that certain fee letter, dated as of the
Effective Date, between Borrowers and Agent and the First Amendment Fee Letter.
“FEIN” means Federal Employer Identification Number.
“First Amendment Effective Date” means November 30, 2012.
“First Amendment Fee Letter” means that certain fee letter, dated as of the
First Amendment Effective Date, between Borrowers and Agent.
“Fiscal Month” means one of the three fiscal periods in a Fiscal Quarter, the
first of such periods comprised of four weeks, the second of such periods
comprised of four weeks, and the third of such periods comprised of five weeks,
with each of the weeks in a Fiscal Quarter ending on a Saturday (except that the
last fiscal period in the last Fiscal Quarter of a 53 week year shall be six
weeks). There are twelve Fiscal Months in a Fiscal Year.
“Fiscal Quarter” means any fiscal quarter of any Loan Party and its
Subsidiaries.


37

--------------------------------------------------------------------------------





“Fiscal Year” the fiscal year of any Loan Party and its Subsidiaries ending on
the Saturday closest to December 31 of any calendar year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary of Parent that is not a Domestic
Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning set forth in Section 2.12(b)(2).
“GAAP” means generally accepted accounting principles that are (i) recognized as
such by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any generally recognized successor of any of
the foregoing), and (ii) consistently applied with past financial statements of
Loan Parties adopting the same principles. If any change in any accounting
practice is required by the Financial Accounting Standards Board or the American
Institute of Certified Public Accountants (or any successor of any of the
foregoing) in order for such principle or practice to continue as a generally
accepted accounting principle or practice, all reports and financial statements
required hereunder or in connection herewith may be prepared in accordance with
such change, but all calculations and determinations to be made hereunder may be
made in accordance with such change only after notice of such change is given to
each Lender, and Administrative Borrower and Required Lenders agree to such
change.
“General Intangibles” means general intangibles (as that term is defined in the
Code).
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, unanimous shareholders agreements or
declarations, or other organizational documents of such Person.
“Governmental Authority” means any foreign, federal, state, provincial,
municipal, local, or other governmental or administrative body, instrumentality,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.
“Guaranteed Obligations” has the meaning assigned to such term in Section 17
hereof.
“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.


38

--------------------------------------------------------------------------------





“Guarantor” and “Guarantors” have the respective meanings set forth in the
preamble to this Agreement and, as of the Effective Date, shall include,
collectively, the Parent and West Marine Canada and, on and after the Effective
Date, shall include, collectively, each other Person executing a joinder to this
Agreement as “Guarantor” and a “Loan Party” hereunder.
“Guaranty” means the guaranty set forth in Section 17 hereof.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between a Loan Party and a Bank Product
Provider, which provide for an interest rate, credit, commodity or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging such Loan
Party’s exposure to fluctuations in interest or exchange rates, loan, credit
exchange, security or currency valuations or commodity prices.
“Holdout Lender” has the meaning set forth in Section 15.2.
“Indebtedness” as to any Person means, without duplication: (a) all obligations
for borrowed money; (b) all obligations evidenced by bonds, debentures, notes,
or other similar instruments and all reimbursement or other obligations in
respect of letters of credit, bankers acceptances, interest rate swaps, or other
financial products; (c) all obligations as a lessee under Capital Leases; (d)
all obligations or liabilities of others secured by a Lien on any asset of a
Person or its Subsidiaries, irrespective of whether such obligation or liability
is assumed; (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business); (f) all
obligations owing under hedge agreements or similar agreements; (g) every
obligation of such Person (an “equity related purchase obligation”) to purchase,
redeem, retire or otherwise acquire for value any shares of Stock issued by such
Person or any rights measured by the value of such Stock; (h) every obligation
in respect of Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent that such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law; (i) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of


39

--------------------------------------------------------------------------------





any other Person that constitutes Indebtedness under any of clauses (a) through
(h) above; and (j) every obligation of such Person under any Synthetic Lease.
“Indemnified Liabilities” has the meaning set forth in Section 11.3.
“Indemnified Person” has the meaning set forth in Section 11.3.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision any Debtor Relief Law, or under any other state, provincial,
federal or foreign bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
“Insurance Reserves” means such reserves as may be established from time to time
during the continuance of a Cash Dominion Event by Agent in its Permitted
Discretion with respect to the insurance of the Loan Parties.
“Interest Payment Date” means (a) as to any Prime Rate Loan, on the first day of
the calendar month with respect to interest accrued during such prior calendar
month; and (b) as to any LIBOR Rate Loan, the last day of such Interest Period.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Prime Rate Loan to a
LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter, as applicable;
provided, however, that (i) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (ii) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (iii) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (iv) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date; provided further any Interest Period that would otherwise extend beyond
the Maturity Date shall end on the Maturity Date.
“Inventory” means “inventory” (as that term is defined in the Code).
“Inventory Reserves” means such reserves as may be established from time to time
by Agent in its Permitted Discretion with respect to the determination of the
saleability, at retail, of the Eligible Inventory or which reflect such other
factors as affect the market value of the Eligible Inventory. Without limiting
the generality of the foregoing, Inventory Reserves may include (but are not
limited to) (a) reserves based on obsolescence or inventory shrinkage, (b) the
estimated reclamation claims of unpaid sellers of Inventory sold to a member of
the Borrowing Group, (c) change in Inventory character, composition or mix, (d)
imbalance of Inventory, retail


40

--------------------------------------------------------------------------------





markdowns or markups inconsistent with prior period practice and performance,
current Business Plan, or advertising calendar and planned advertising events,
(e) the change in the Net Retail Liquidation Value of the Inventory, or (f) as
reasonably required by Agent to protect Collateral value based upon changes to
the ordinary course of business of the Borrowing Group.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commissions, loans and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
consistent with past practice), purchases or other acquisitions of Indebtedness,
Stock, or all or substantially all of the assets of such other Person (or of any
division or business line of such other Person), and any other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP.
“Investment Property” means “investment property” (as that term is defined in
the Code), and any and all supporting obligations in respect thereof.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“IRS” means the United States Internal Revenue Service or any successor thereto.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, the Standby Letter of Credit Agreement or Commercial Letter
of Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the Issuing Lender and any Borrower (or any
Subsidiary) or in favor of the Issuing Lender and relating to any such Letter of
Credit.
“Issuing Lender” means Wells Fargo in its capacity as Issuing Lender for the
purpose of issuing Letters of Credit and its successors and assigns.
“Judgment Conversion Date” has the meaning set forth in Section 18.12(a).
“Judgment Currency” has the meaning set forth in Section 18.12(a).
“L/C Authorized Person” means any officer or employee of a Borrower.
“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include Accordion Lenders, Issuing Lender, Swing
Lender and any other Person made a party to this Agreement in accordance with
the provisions of Section 14.1.


41

--------------------------------------------------------------------------------





“Lender Group” means, individually and collectively, Agent, each Lender
(including the Issuing Lender) and each Affiliate of Agent or any Lender that is
party to a Loan Document.
“Lender Group Expenses” has the meaning set forth in Section 18.1 hereof.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, attorneys
and agents of such Lender.
“Letter of Credit” has the meaning set forth in Section 2.11(a).
“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Lender.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Indemnified Costs” has the meaning provided in Section
2.11(f).
“Letter of Credit Related Person” has the meaning provided in Section 2.11(f).
“Letter of Credit Sublimit” means $530,000,000.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit, plus the aggregate amount
of all unreimbursed L/C Disbursement Obligations (other than L/C Disbursement
Obligations which, pursuant to Section 2.11(d), have been deemed Advances
hereunder). For purposes of computing the amounts available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.7. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“LIBOR Deadline” has the meaning set forth in Section 2.12(b)(1).
“LIBOR Notice” means a written notice substantially in the form of Exhibit L-1.
“LIBOR Option” has the meaning set forth in Section 2.12(a).
“LIBOR Rate” means, for each Interest Period, the rate per annum determined by
Agent (rounded upwards, if necessary, to the next 1/100%) by dividing (a) the
Base LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve
Percentage. The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage. If at any time the LIBOR Rate is less than
zero, it shall be deemed to be zero for purposes of this Agreement.
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.


42

--------------------------------------------------------------------------------





“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest is based
on the common law, statute, or contract, whether such interest is recorded or
perfected, and whether such interest is contingent upon the occurrence of some
future event or events or the existence of some future circumstance or
circumstances, including the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale, trust receipt or other title
retention agreement, or from a lease, consignment, or bailment for security
purposes and also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.
“Loan Account” has the meaning set forth in Section 2.9.
“Loan Documents” means this Agreement, the Collateral Documents, the Bank
Product Agreements, the Fee Letter, the Second Amendment Fee Letter, the
Perfection Certificate, the Confirmation Agreement, the Letters of Credit, any
certificates (including without limitation, the Borrowing Base Certificate) from
time to time delivered by any Loan Party pursuant to this Agreement or any other
Loan Document, any Note or Notes executed by the Borrowers in connection with
this Agreement and payable to a member of the Lender Group, Uniform Commercial
Code financing statements and PPSA financing statements required under this
Agreement, and any other agreement entered into, now or in the future, by any
Loan Party and the Lender Group in connection with this Agreement.
“Loan Party” means the Parent, each Borrower, each Guarantor and any other
Person which may hereafter become a party as a borrower or guarantor to any Loan
Document, and “Loan Parties” means all such Persons, collectively.
“Local Account” has the meaning set forth in Section 2.6(a).
“Material Adverse Change” means any event, occurrence or circumstance which (a)
has any material adverse effect whatsoever upon the validity or enforceability
of any Loan Document, (b) has a material adverse effect upon the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties taken as a whole, (c) has materially impaired the ability of
the Loan Parties taken as a whole to perform their obligations under the Loan
Documents to which they are a party, including, without limitation, to pay the
Obligations or Guaranteed Obligations, as applicable, or the ability of the
Lender Group to enforce the Obligations or realize upon the Collateral, (d) has
a material adverse effect on the rights and remedies of Agent or any Lender
under this Agreement, the other Loan Documents or any related document,
instrument or agreement, (e) has a material adverse effect on the value of the
Collateral or the amount Agent would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral or (f) results in a material impairment of the validity,
enforceability, attachment, perfection or priority of Agent’s Liens with respect
to the Collateral.
“Maturity Date” means November 3April 10, 201722.


43

--------------------------------------------------------------------------------





“Maximum Revolver Amount” means the aggregate amount of all Advances and Letter
of Credit Usage that may be borrowed by or made to Borrowers under this
Agreement, as such amount may be increased or decreased from time to time in
accordance with this Agreement; provided, however, that the Maximum Revolver
Amount shall in no event exceed (a) $1720,0500,000 prior to any exercise by the
Borrowers of an Accordion Activation and (b) up to $145,000,000 after Borrowers’
exercise of anyan Uncommitted Accordion Activation, in each case as such amount
may be reduced by Borrowers from time to time in accordance with Section 3.5.
“Minimum Adjusted Availability Requirement” means, as of any date of
determination, the greater of (a) $7,000,000 or (b) ten percent (10%) of the
Borrowing Base.
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
“Multiemployer Plan” means any multiemployer plan within the meaning of §3(37)
of ERISA maintained or contributed to by any Loan Party or any ERISA Affiliate.
“Negotiable or Transferable Collateral” means collectively, letters of credit,
letter of credit rights, instruments, promissory notes, drafts, documents, and
chattel paper (including electronic chattel paper and tangible chattel paper),
and any and all supporting obligations in respect thereof.
“Net Liquidation Percentage” means, at any date of determination, the percentage
of the Cost value of the Borrowing Group’s Eligible Inventory that is estimated
to be recoverable in an orderly liquidation of such Eligible Inventory, net of
liquidation expenses, such percentage to be as determined from time to time by
Agent in its Permitted Discretion or by a qualified appraisal company selected
by Agent.
“Net Retail Liquidation Value” means, at any date of determination, the result
(expressed in Dollars) of the Net Liquidation Percentage times the Cost value of
Eligible Inventory as of such date.
“Note” or “Notes” means one or more of the promissory notes issued pursuant to
Section 2.2(i) to evidence the Advances hereunder and substantially in the form
of Exhibit N-1 annexed hereto, as amended, endorsed or otherwise modified from
time to time.
“Obligation Currency” has the meaning set forth in Section 18.12(a).
“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
Bankruptcy and Insolvency Act (Canada) or Companies’ Creditors Arrangement Act
(Canada) would have accrued), contingent reimbursement obligations with respect
to outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrowers’ Loan Accounts pursuant hereto), obligations, fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, Bankruptcy and Insolvency Act (Canada) or Companies’
Creditors Arrangement Act (Canada) would have accrued), guaranties, covenants,
and duties of any kind and description owing by any Loan Party to the Lender
Group pursuant to or evidenced by the Loan Documents or Hedge Agreements and


44

--------------------------------------------------------------------------------





irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
the Loan Parties are required to pay or reimburse by the Loan Documents, by law,
or otherwise, and (b) all Bank Product Obligations. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable, both prior
and subsequent to any Insolvency Proceeding. For the purposes of Sections 2.5(a)
and 16.1, the definition of Required Lenders, and determining whether an
Overadvance has occurred under Section 2.2, the term “Obligations” shall not
include Bank Product Obligations; provided that the Obligations shall not
include any Excluded Swap Obligation.
“Originating Lender” has the meaning set forth in Section 14.1(e).
“Overadvance” has the meaning set forth in Section 2.4.
“Parent” means West Marine, Inc., a Delaware corporation.
“Participant” has the meaning set forth in Section 14.1(e).
“PBGC” means the Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
“Perfection Certificate” means the Perfection Certificate submitted by
Administrative Borrower to Agent with respect to each Loan Party, together with
such Loan Party’s completed responses to the inquiries set forth therein, the
form and substance of each such response to be satisfactory to Agent.
“Permitted Acquisitions” means acquisitions of all or substantially all of the
assets of a Person in or of any division or business line of a Person or Stock
of a Person; provided that: (a) Agent shall receive at least three (3) Business
Days prior written notice of such acquisition, which notice shall include a
reasonably detailed description of such acquisition; (b) such assets are located
in the United States or Puerto Rico (or, subject to the prior written consent of
Agent, assets located in Australia or Europe) or, in the case of acquisitions by
West Marine Canada, Canada, as applicable (except that such location requirement
shall not apply to acquisitions of assets or stores from a licensee or
franchisee of any Loan Party) and are those assets of a business that would
comply with Section 6.5(c), and which business would not subject Agent or any
Lender to regulatory or third party approvals in connection with the exercise of
its rights and remedies under this Agreement or any Loan Documents; (c) no
Default or Event of Default exists prior to or immediately after the execution
of the definitive agreement for such acquisition; (d) Agent is granted, to the
extent and in accordance with the scope required by Section 4, a valid first
priority perfected security interest in the assets so acquired to the extent
such assets fall within the definition of the term “Collateral” (subject to any
Permitted Liens) and the applicable Loan Party shall have delivered to Agent
evidence reasonably satisfactory to Agent that all liens and encumbrances with
respect to the assets so acquired, other than Permitted Liens, have been
discharged in full; (e) the seller of such assets or capital Stock is not an
Affiliate of any Loan Party; (f) the terms of such acquisition are on an arm’s
length basis; (g) Section 6.14 is complied


45

--------------------------------------------------------------------------------





with at the time of consummation of such acquisition (or concurrently
therewith); (h) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition in the event such Permitted Acquisition would result
in a change of control of the acquired Person; (i) the applicable Loan Party
shall have delivered to Agent certified copies of the acquisition agreements and
all other material documents, contracts and agreements entered into by such Loan
Party in connection therewith; (j) no additional Indebtedness shall be incurred
assumed or otherwise be reflected on a consolidated balance sheet of Parent
after giving effect to such acquisition, except (i) Advances made hereunder,
(ii) ordinary course trade payables, accrued expenses and unsecured Indebtedness
of Loan Parties and (iii) Indebtedness otherwise permitted under Section 7.1;
and (k) after giving effect to any such acquisition, Availability shall not be
less than $25,000,000 and Administrative Borrower shall have delivered to Agent
a Borrowing Base Certificate and Projections demonstrating that Borrowers shall
have Availability of at least $25,000,000 at all times for the six month period
immediately succeeding such acquisition.
In addition, the Accounts so acquired shall not be included in Eligible Accounts
and the Inventory so acquired shall not be included in Eligible Inventory,
unless and until (i) Agent has completed a review of such assets (which Agent
shall do within a commercially reasonable period following a written request
from Administrative Borrower for the same), the results of which shall be
satisfactory to Agent in its Permitted Discretion, and (ii) Agent has notified
Administrative Borrower in writing of its consent to such inclusion and to the
amount of any Reserves which shall be taken in connection with such inclusion.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment exercised in a manner consistent with its customary practices.
“Permitted Dispositions” means: (a) sales or other dispositions by any Loan
Party of property that (i) is substantially worn, damaged, or obsolete in the
ordinary course of business or (ii) does not constitute Collateral, provided
that, in respect of sales and other dispositions of property that does not
constitute Collateral, (x) Agent shall have received at least three (3) Business
Days’ prior written notice of such sale or other disposition by the applicable
Loan Party in any transaction that has, together with any directly related
transactions or series of similar transactions, a book value in excess of
$5,000,000 in the aggregate, and (y) no Default or Event of Default exists prior
to or immediately after giving effect to such sale or other disposition; (b)
sales by any Loan Party of Inventory to buyers in the ordinary course of
business; (c) the use or transfer of money or Cash Equivalents by any Loan Party
in a manner that is not prohibited by the terms of this Agreement or the other
Loan Documents; (d) the licensing by any Loan Party, on a non-exclusive basis,
of patents, trademarks, copyrights, and other intellectual property rights in
the ordinary course of business; (e) a disposition between the Loan Parties; (f)
the surrender or waiver of contract rights or the disposition, settlement,
release or surrender of contract, tort or other claims of any kind in the
ordinary course of business; and (g) any disposition for collection of defaulted
receivables that arose in the ordinary course of business.
“Permitted Investments” means: (a) Investments in cash and Cash Equivalents; (b)
Investments in negotiable instruments for collection; (c) advances or deposits
made in connection with purchases of goods or services in the ordinary course of
business or Permitted


46

--------------------------------------------------------------------------------





Acquisitions; (d) Investments received in settlement of amounts due to a Loan
Party effected in the ordinary course of business or owing to such Loan Party as
a result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Loan Party; (e) (i)
Investments in Parent, (ii) Investments in a Borrower, (iii) Investments in a
Subsidiary of any Borrower that is a Guarantor hereunder, and (iv) to the extent
otherwise permitted hereunder, Investments in any Person who, simultaneously
with such Investment, becomes a Subsidiary of Parent and complies with Section
6.14 hereof; (f) other Investments so long as after giving effect to such
Investments, Availability shall not be less than $25,000,000 and Administrative
Borrower shall have delivered to Agent a Borrowing Base Certificate and
Projections demonstrating that Borrowers shall have Availability of at least
$25,000,000 at all times for the six month period immediately succeeding such
Investments; (g) Investments the net aggregate book value of which does not at
any time exceed the amount of $1,000,000; (h) Investments ear-marked in the
applicable Loan Party’s books of account to satisfy such Borrower’s liability
under any non-qualified deferred compensation plan for the benefit of their
current or former employees or directors; and (i) so long as the Revolver Usage
(other than Letter of Credit Usage) is equal to $0, investments in (x)
commercial notes and bonds or variable rate demand notes, issued by any
commercial institution with a rating of not less than A, as determined by S&P or
Moody’s, (y) Eurodollar deposits, and (z) money market or other mutual funds
substantially all of whose assets comprise securities of the types described in
the definition of “Cash Equivalents” or subclauses (x) or (y) hereof; provided
that, notwithstanding the foregoing clauses (a) through (i) above, no such
Investments shall be permitted during the continuance of a Default or Event of
Default.
“Permitted Liens” means: (a) Liens securing Obligations held by Agent for the
benefit of Agent, Lenders and Bank Product Providers; (b) Liens for unpaid taxes
or other governmental charges or accruals that either (i) are not yet
delinquent, or (ii) do not constitute an Event of Default hereunder and are the
subject of Permitted Protests; (c) existing Liens set forth on Schedule P-1; (d)
the interests of lessors under operating leases (including the interests of
lessors under any leases that have been converted from operating leases to
Capitalized Leases pursuant to any change in GAAP); (e) purchase money Liens or
the interests of lessors under Capitalized Leases to the extent that such Liens
or interests secure Permitted Purchase Money Indebtedness and so long as such
Lien attaches only to the asset purchased or acquired and the proceeds thereof;
(f) Liens arising by operation of law including those in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, processors, or suppliers,
incurred in the ordinary course of Borrowers’ business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests; (g) Liens arising
from deposits made in connection with obtaining worker’s compensation or other
unemployment insurance; (h) Liens or deposits to secure performance of bids,
tenders, or leases incurred in the ordinary course of business and not in
connection with the borrowing of money; (i) Liens granted as security for surety
and performance bonds in the ordinary course of business or appeal bonds; (j)
Liens resulting from any judgment or award that is not an Event of Default
hereunder; (k) with respect to any Real Property, easements, rights of way,
minor encroachments, and zoning restrictions that do not materially interfere
with or impair the use or operation thereof; (l) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (m) Liens resulting from the
filing of precautionary UCC financing statements and PPSA


47

--------------------------------------------------------------------------------





financing statements relating to operating leases of any Loan Party which are
entered into in the ordinary course of business and which are limited solely to
the assets subject thereto; (n) Liens on money placed in an escrow account in
connection with sale leaseback transactions permitted by Section 7.5, a
Permitted Acquisition or Permitted Disposition; (o) Liens consisting of any
right of offset or bankers’ lien, on bank deposit accounts (other than the
Concentration Accounts and Deposit Accounts subject to a Control Agreement)
maintained in the ordinary course of business so long as such bank deposit
accounts are (i) not established or maintained for the purpose of providing such
right of offset or bankers’ lien, and Liens of a collecting bank arising under
the Code or the PPSA and (ii) under customary account agreements on checks and
other items of payment in the course of collection; (p) Liens on property or
assets not constituting Collateral, provided that Agent shall have received at
least three (3) Business Days’ prior written notice of the filing, registration,
recording or imposition of any such Liens on property granted in any transaction
which has, together with any directly related transactions or series of similar
transactions, a book value in excess of $5,000,000; and (q) Liens on property at
the time a Loan Party acquired the property, including any acquisition by means
of a merger or consolidation with or into such Loan Party; provided, however,
that such Liens are not created, incurred or assumed in connection with, or in
contemplation of, such acquisition; provided, further, however, that such Lien
may not extend to any other property owned by such Loan Party.
“Permitted Overseas Account Jurisdiction” means any of Australia or a
jurisdiction located within Europe, provided that, in respect of Accounts
arising from Account Debtors located in such jurisdictions, (i) Agent shall have
received (to the extent Agent shall have requested the same) an audit in form,
scope and substance reasonably satisfactory to Agent and such other documents
and information as Agent shall have reasonably requested and shall have
determined, in its Permitted Discretion, to be acceptable as a component of the
Borrowing Base, (ii) all steps have been taken to grant and record, under the
applicable local law, a first priority perfected Lien to Agent in such Accounts
and (iii) Agent shall have determined in its Permitted Discretion that it is
able to realize on such Accounts in a manner and with a priority similar to
Agent’s rights in the United States and Canada.
“Permitted Overseas Inventory Jurisdiction” means any of Australia or a
jurisdiction located within Europe, provided that, in respect of the Inventory
located in such jurisdiction, (i) Agent shall have received (to the extent Agent
shall have requested the same) an audit and an appraisal in form, scope and
substance reasonably satisfactory to Agent and such other documents and
information as Agent shall have reasonably requested and shall have determined,
in its Permitted Discretion, to be acceptable as a component of the Borrowing
Base, (ii) all steps have been taken to grant and record, under the applicable
local law, a first priority perfected Lien to Agent in such Inventory and (iii)
Agent shall have determined in its Permitted Discretion that it is able to
realize on such Inventory in a manner and with a priority similar to Agent’s
rights in the United States and Canada.
“Permitted Protest” means the right of any Loan Party to protest any Lien (other
than any such Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States federal Tax Lien or
Canadian federal, provincial or territorial Tax Lien), or other amount payable
to a third party, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently by such Loan Party in
good faith, and (c)


48

--------------------------------------------------------------------------------





Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, perfection or priority of any of
Agent’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $35,000,000 (plus any
Indebtedness incurred as a result of the conversion of an operating lease into a
Capitalized Lease pursuant to a change in GAAP). In no event shall Permitted
Purchase Money Indebtedness include Indebtedness incurred for the purpose of
financing all or any part of the acquisition Cost of any Inventory.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and any Governmental Authority.
“Portal” has the meaning specified in Section 2.2.
“PPSA” means the Personal Property Security Act (Ontario), or, where the context
requires, the legislation of other provinces or territories in Canada relating
to security in personal property generally, including Accounts Receivable and
Inventory, as adopted by and in effect from time to time in such provinces or
territories in Canada, as applicable.
“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the LIBOR Rate for a one-month interest
period (as determined on such day) plus one percent (1.00%), or (c) the rate of
interest in effect for such day as publicly announced from time to time by Wells
Fargo as its “prime rate.” The “prime rate” is a rate set by Wells Fargo based
upon various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in Wells Fargo’s “prime rate” announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change. If, for any reason, Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Rate or the LIBOR Rate for any reason,
including the inability or failure of Agent to obtain sufficient quotations
thereof in accordance with the terms hereof, the Prime Rate shall be determined
without regard to clauses (a) or (b) of the first sentence of this definition,
as applicable, until the circumstances giving rise to such inability no longer
exist.
“Prime Rate Loan” means the portion of the Advances that bears interest at a
rate determined by reference to the Prime Rate.
“Proceeds” means “proceeds” (as that term is defined in the Code).
“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements and on a Fiscal Month-by-month
basis, together with appropriate supporting details


49

--------------------------------------------------------------------------------





and a statement of underlying assumptions in form and substance reasonably
acceptable to Agent.
“Pro Rata Share” means, as of any date of determination:
(a)a)    with respect to a Lender’s obligation to make Advances and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Commitment being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Commitment, by (z) the aggregate
Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender’s
Advances by (z) the aggregate outstanding principal amount of all Advances,
(b)b)    with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender with respect to Letters of Credit, and
to receive payments of fees with respect thereto, (i) prior to the Commitment
being terminated or reduced to zero, the percentage obtained by dividing (y)
such Lender’s Commitment, by (z) the aggregate Commitments of all Lenders, and
(ii) from and after the time that the Commitment has been terminated or reduced
to zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Advances by (z) the aggregate outstanding
principal amount of all Advances, and
(c)c)    with respect to all other matters as to a particular Lender (including
the indemnification obligations arising under Section 16.7), the percentage
obtained by dividing (i) such Lender’s Commitment by (ii) the aggregate amount
of Commitments of all Lenders; provided, however, that in the event the
Commitments have been terminated or reduced to zero, Pro Rata Share under this
clause shall be the percentage obtained by dividing (A) the aggregate
outstanding principal amount of such Lender’s Advances, by (B) the aggregate
outstanding principal amount of all Advances.
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
90 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof, together with any refinancings
thereof permitted under Section 7.1(d).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party and the improvements thereto.
“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.


50

--------------------------------------------------------------------------------





“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC §9601.
“Rent Reserves” means such reserves as may be established from time to time by
Agent in its Permitted Discretion with respect to up to three (3) month’s rent
obligations of the Borrowing Group for leased properties located in
Pennsylvania, Virginia and Washington (or such other state(s), province(s) or
other jurisdictions in which a landlord’s claim for rent has priority by
operation of applicable law over the Lien of Agent in the Collateral) for which
Agent has not received a Collateral Access Agreement.
“Repass Control Group” means, collectively Randolph K. Repass, his estate,
executors, administrators and heirs, and his lineal descendants, any private
foundation or other charitable entity controlled by him or his estate,
executors, administrators or heirs, or his lineal descendants, and any
corporation, partnership, limited liability company, trust or other entity in
which he or his estate, executors, administrators or heirs, or his lineal
descendants have a direct or indirect beneficial interest or voting control of
greater than fifty percent (50%).
“Replacement Lender” has the meaning set forth in Section 15.2.
“Report” has the meaning set forth in Section 16.20.
“Required Lenders” means, at any time, subject to Section 2.2(i), two or more
Lenders whose aggregate Pro Rata Shares (calculated under clause (c) of the
definition of Pro Rata Shares) exceeds 50%.
“Reserves” means such reserves as Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect impediments to Lender
Group’s ability to realize upon the Collateral, (b) to reflect claims and
liabilities that Agent determines will need to be satisfied in connection with
the realization upon the Collateral, (c) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or the assets, business, financial performance or financial
condition of any Loan Party, or (d) to reflect that a Default or an Event of
Default then exists, including, without limitation, Bank Product Reserves,
Inventory Reserves, Insurance Reserves and Rent Reserves.
“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.


51

--------------------------------------------------------------------------------





“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.
“Riemer” has the meaning set forth in Section 16.22.
“S&P” means Standard & Poor’s Rating Group, or its successor.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Seasonal Period” means the period commencing on February 1 through and
including May 1 of each Fiscal Year.
“Second Amendment Effective Date” was April 10, 2017.
“Second Amendment Fee Letter” means that certain Fee Letter, dated as of the
Second Amendment Effective Date, between Borrowers and Agent.
“Securities Account” means a “securities account” as that term is defined in the
Code.
“Security Agreement” means, collectively, (i) the General Security Agreement of
West Marine Canada in favor of Agent, dated as of the Closing Date, and (ii)
each othereach security agreement executed by any Person after the Effective
Date pursuant to this Agreement, in favor of Agent and in form, scope and
substance reasonably satisfactory to Agent, in each case, as amended and in
effect from time to time.
“Segregated Account” has the meaning set forth in the definition of “Borrowing
Base”.
“Settlement” has the meaning set forth in Section 2.2(f)(1).
“Settlement Date” has the meaning set forth in Section 2.2(f)(1).
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.
“Specified Collateral” means all Accounts and Inventory of any of the Loan
Parties, whether now owned or hereafter acquired, and all proceeds and products
of the foregoing.
“Standard Letter of Credit Practice” means, for the Issuing Lender, any domestic
or foreign law or letter of credit practices applicable in the city in which the
Issuing Lender issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used


52

--------------------------------------------------------------------------------





in lieu or in support of stay or appeal bonds, (c) supports the payment of
insurance premiums for reasonably necessary insurance carried by any of the Loan
Parties in connection with the business of the Loan Parties, or (d) supports
payment or performance for identified purchases or exchanges of products or
services in connection with the business of a Loan Party.
“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the Issuing Lender.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subordinated Obligations” means, as of any date of determination (without
duplication), any unsecured Indebtedness of a Loan Party that has been
subordinated in right of payment to the Obligations in a manner reasonably
satisfactory to Agent and contains such subordination, blockage and other terms
and conditions with respect to the Obligations as Agent may reasonably require.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, unlimited company, or other entity in which that Person directly or
indirectly owns or controls the shares of Stock having ordinary voting power to
elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Hedge Agreement or any other agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.
“Swing Lender” means WFRFWells Fargo Bank, National Association (as successor by
merger to Wells Fargo Retail Finance, LLC) in its capacity as the Swing Lender
hereunder.
“Swing Loan(s)” has the meaning set forth in Section 2.2(d)(1).
“Swing Loan Commitment Amount” means $20,000,000.
“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for United States income tax purposes.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


53

--------------------------------------------------------------------------------





“Termination Date” means the earlier to occur of (a) the Maturity Date, (b) the
termination of this Agreement by the Lenders pursuant to Section 3.3 hereof and
(c) the termination of the Commitments by Borrowers pursuant to Section 3.5.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“Uncommitted Accordion Activation” has the meaning set forth in Section 2.2(h).
“Uncommitted Accordion Activation Date” has the meaning set forth in Section
2.2(h).
“Uncommitted Accordion Amount” has the meaning set forth in Section 2.2(h).
“Uncommitted Accordion Lenders” has the meaning set forth in Section 2.2(h).
“Unused Line Fee” has the meaning set forth in Section 2.10(a).
“Voidable Transfer” has the meaning set forth in Section 18.8.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“West Marine Canada” means West Marine Canada Corp., a Nova Scotia unlimited
company.Wells Fargo Bank, National Association” means Wells Fargo Bank, National
Association (as successor by merger to Wells Fargo Retail Finance, LLC), a
Delaware limited liability company, and its successors.
“West Marine Products” has the meaning set forth in the preamble to this
Agreement.
“West Marine Puerto Rico” means West Marine Puerto Rico, Inc., a California
corporation.
“WFRF” means Wells Fargo Bank, National Association (as successor by merger to
Wells Fargo Retail Finance, LLC), a Delaware limited liability company, and its
successors.Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
b.Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP applied on a consistent basis by the
accounting entity to which they refer. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrowers” or the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise. Unless
otherwise expressly provided herein or unless Required Lenders otherwise
consent, all financial statements and reports


54

--------------------------------------------------------------------------------





furnished to Agent or any Lender hereunder shall be prepared, all financial
computations and determinations pursuant hereto shall be made, and all terms of
an accounting or financial nature shall be construed, in accordance with GAAP.
c.Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth from time to time in the Code unless
otherwise defined herein, with the term “instrument” being that defined under
Article 9 of the Code.
d.Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “including”, “include”
and “includes” are not limiting. The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the repayment in full or satisfaction in full of the
Obligations shall mean the repayment in full in cash (or cash collateralized in
accordance with the terms hereof) of all Obligations other than contingent
indemnification Obligations that, at such time, are not required to be repaid or
cash collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record. This Agreement and
the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are, however, cumulative and are to be performed in
accordance with the terms thereof. Text which is shown in italics (except for
parenthesized italicized text), shown in bold, shown IN ALL CAPITAL LETTERS, or
in any combination of the foregoing, shall be deemed to be conspicuous. The
words “may not” are prohibitive and not permissive. Any reference to a Person’s
“knowledge” (or words of similar import) are to such Person’s knowledge assuming
that such Person has undertaken reasonable and diligent investigation with
respect to the subject of such “knowledge” (whether or not such investigation
has actually been undertaken). To the extent that this Agreement refers to
ratings by S&P and Moody’s and to the extent that a rating from one of such
Persons ceases to be available, then the rating by whichever of S&P or Moody’s
continues to be available shall be used as the sole rating for purposes of this
Agreement.
e.Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
f.Changes in Law Generally. Any references in this Agreement to a “change in
law” or “change in applicable law” (or words of similar import) after the
Effective Date, shall be deemed to include, without limitation, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith


55

--------------------------------------------------------------------------------





and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case, regardless of the
date enacted, adopted or issued.
g.Letter of Credit Amounts. Unless otherwise specified, all references herein to
the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by the terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.
20.
LOAN AND TERMS OF PAYMENT.

a.Revolver AdvancesAdvance. Subject to the terms and conditions of this
Agreement, and during the period commencing on the Effective Date and ending on
the Termination Date, each Lender agrees (severally and not jointly or jointly
and severally) to make advances (“Advances”) to Borrowers in an amount at any
one time outstanding not to exceed such Lender’s Pro Rata Share of an amount
equal to the lesser of (A) the Maximum Revolver Amount less Revolver Usage, or
(B) the Borrowing Base less Revolver Usage. Anything to the contrary in this
Section 2.1 notwithstanding, Agent shall have the right without declaring an
Event of Default, to reduce its inventory advance rates or establish Reserves in
such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, against the Borrowing Base,
including Reserves with respect to (i) sums that the Loan Parties are required
to pay (such as taxes, assessments, insurance premiums, or, in the case of
leased assets, rents or other amounts payable under such leases) and have failed
to pay under any Section of this Agreement or any other Loan Document, (ii)
amounts as determined by Agent in its Permitted Discretion based on
noncompliance with the covenants set forth in Sections 6 and 7, (iii) Bank
Products then provided or outstanding (based upon the applicable Bank Products
Provider’s reasonable determination of the credit exposure in respect of then
extant Bank Products), and (iv) amounts owing by the Loan Parties or their
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than any existing Permitted Lien set forth on
Schedule P-1 which is specifically identified thereon as entitled to have
priority over Agent’s Liens), which Lien or trust, in the Permitted Discretion
of Agent, likely would have a priority superior to Agent’s Liens (such as Liens
or trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes which are given priority under applicable law) in and to such item
of the Collateral. Amounts borrowed pursuant to this Section 2.1 may be repaid
and, subject to the terms and conditions of this Agreement, reborrowed at any
time prior to the Termination Date.
b.Borrowing Procedures and Settlements.
i.Procedure for Borrowing. Each request for a Borrowing consisting of a Prime
Rate Loan shall be made by electronic request of the Administrative Borrower
through Agent’s Commercial Electronic Office Portal or through such other
electronic portal


56

--------------------------------------------------------------------------------





provided by Agent (the “Portal”). The Borrowers hereby acknowledge and agree
that any request made through the Portal shall be deemed made by an Authorized
Person of the Borrowers. Each Borrowing shall be made by an irrevocable written
request by an Authorized Person of Administrative Borrower delivered to Agent
(which notice must be received by Agent no later than 11:00 a.m. (New York, New
York time) on the Business Day that is the requested Funding Date with respect
to Prime Rate Loans (and, subject to Section 2.12(b), with respect to LIBOR Rate
Loans) specifying (i) the amount of such Borrowing, and (ii) the requested
Funding Date, which shall be a Business Day. At Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person of
Administrative Borrower may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrowers agree that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such notice
and failure to provide such written confirmation shall not affect the validity
of the request.
ii.Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.2(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.2(c) apply to such requested Borrowing, or (ii) to
request Swing Lender to make a Swing Loan pursuant to the terms of Section
2.2(d) in the amount of the requested Borrowing; provided, however, Swing Loans
at any one time outstanding may not exceed the Swing Loan Commitment Amount;
provided, further, that if (1) Swing Lender declines in its sole discretion to
make a Swing Loan pursuant to Section 2.2(d), Agent shall elect to have the
terms of Section 2.2 (c) apply to such requested Borrowing, and (2) if a notice
requesting a LIBOR Rate Loan has been timely delivered pursuant to Section
2.12(b) and which is otherwise in accordance with Section 2.12(b), Agent shall
not have the option to request Swing Lender to make such Borrowing as a Swing
Loan.
iii.Making of Loans.
a)In the event that Agent shall elect to have the terms of this Section 2.2(c)
apply to a requested Borrowing as described in Section 2.2(b), then promptly
after receipt of a request for a Borrowing pursuant to Section 2.2(a), Agent
shall notify the Lenders, not later than 10:00 a.m. (New York, New York time) on
the Funding Date applicable thereto, by telecopy, telephone, or other similar
form of transmission, of the requested Borrowing. Each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Advance available to
Agent in immediately available funds, to Agent’s Account, not later than 2:00
p.m. (New York, New York time) on the Funding Date applicable thereto. After
Agent’s receipt of the proceeds of such Advances, upon satisfaction of the
applicable conditions precedent set forth in Section 3 hereof, Agent shall make
the proceeds thereof available to Administrative Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Administrative Borrower’s Designated Account or as
otherwise directed by Administrative Borrower in the applicable request for a
Borrowing; provided, however, that, subject to the provisions of Section 2.2(a),
Agent shall not request any Lender to make, and no Lender shall have the
obligation to make, any Advance if Agent shall have actual knowledge that (i)
one or more of the applicable conditions


57

--------------------------------------------------------------------------------





precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the Borrowing unless such condition has been waived, or (ii) the
requested Borrowing would result in Availability being less than $0 on such
Funding Date.
b)Unless Agent receives notice from a Lender on or prior to the Effective Date
or, with respect to any Borrowing after the Effective Date, prior to 12:00 p.m.
(New York, New York time) on the date of such Borrowing, that such Lender will
not make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall be deemed a Defaulting Lender and shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period. A notice submitted by
Agent to any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to Agent shall constitute such Lender’s Advance on the date of Borrowing
for all purposes of this Agreement. If such amount is not made available to
Agent on the Business Day following the Funding Date, Agent will notify
Administrative Borrower of such failure to fund and, upon demand by Agent,
Borrowers shall pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Advances
composing such Borrowing. The failure of any Lender to make any Advance on any
Funding Date shall not relieve any other Lender of any obligation hereunder to
make an Advance on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on any Funding Date. The Defaulting Lender shall be liable to the Borrowers for
any Funding Losses and breakage costs incurred by the Borrowers as a result of
the failure of such Defaulting Lender to make such Advance.
iv.Making of Swing Loans.
a)In the event Agent shall elect, with the consent of Swing Lender, as a Lender,
to have the terms of this Section 2.2(d) apply to a requested Borrowing as
described in Section 2.2(b), Swing Lender as a Lender shall make such Advance in
the amount of such Borrowing (any such Advance made solely by Swing Lender as a
Lender pursuant to this Section 2.2(d) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Administrative Borrower’s Designated Account or as otherwise
directed by Administrative Borrower in the applicable request for a Borrowing.
Each Swing Loan shall be deemed to be an Advance hereunder and shall be subject
to all


58

--------------------------------------------------------------------------------





the terms and conditions applicable to other Advances, except that no such Swing
Loan shall be eligible to be a LIBOR Rate Loan and all payments on any Swing
Loan shall be payable to Swing Lender as a Lender solely for its own account
(and for the account of the holder of any participation interest with respect to
such Swing Loan). Subject to the provisions of Section 2.2(g), Agent shall not
request Swing Lender as a Lender to make, and Swing Lender as a Lender shall not
make, any Swing Loan if Agent has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (ii) the requested Borrowing would result in Availability
being equal to (or less than) $0 on such Funding Date. Swing Lender as a Lender
shall not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making, in its sole discretion, any Swing Loan.
b)The Swing Loans shall be secured by Agent’s Liens, constitute Advances and
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Prime Rate Loans.
v.[Reserved]
vi.Settlement. It is agreed that each Lender’s funded portion of the Advances is
intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share of
the outstanding Advances. Such agreement notwithstanding, Agent, Swing Lender,
and the other Lenders agree (which agreement shall not be for the benefit of or
enforceable by Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the Advances
and the Swing Loans shall take place on a periodic basis in accordance with the
following provisions:
a)Agent shall request settlement (“Settlement”) with the Lenders on a periodic
basis contemplated to be weekly, or on a more frequent basis if so determined by
Agent, (i) on behalf of Swing Lender, with respect to each outstanding Swing
Loan, and (ii) with respect to Borrowers’ or their Subsidiaries’ Collections
received (if applicable), as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. (New York, New York time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances and
Swing Loans for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.2(a)): (y) if a Lender’s
balance of the Advances (including Swing Loans) exceeds such Lender’s Pro Rata
Share of the Advances (including Swing Loans) as of a Settlement Date, then
Agent shall, by no later than 12:00 p.m. (New York, New York time) on the
Settlement Date, transfer in immediately available funds to the account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement


59

--------------------------------------------------------------------------------





Date, its Pro Rata Share of the Advances (including Swing Loans), and (z) if a
Lender’s balance of the Advances (including Swing Loans) is less than such
Lender’s Pro Rata Share of the Advances (including Swing Loans) as of a
Settlement Date, such Lender shall no later than 12:00 p.m. (New York, New York
time) on the Settlement Date transfer in immediately available funds to Agent’s
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans). Such amounts made available to Agent under clause (z)
of the immediately preceding sentence shall be applied against the amounts of
the Swing Loan and, together with the portion of such Swing Loan representing
Swing Lender’s Pro Rata Share thereof, shall constitute Advances of such
Lenders. If any such amount is not made available to Agent by any Lender on the
Settlement Date applicable thereto to the extent required by the terms hereof,
Agent shall be entitled to recover for its account such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate.
b)In determining whether a Lender’s balance of the Advances, and Swing Loans is
less than, equal to, or greater than such Lender’s Pro Rata Share of the
Advances and Swing Loans as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest and fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral. To the extent that a net amount is owed to any such Lender after
such application, such net amount shall be distributed by Agent to that Lender
as part of such next Settlement.
c)Between Settlement Dates, Agent may pay over to Swing Lender any payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to the Swing Loans.
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans and each Lender with respect to the Advances (other than Swing Loans),
shall be entitled to interest, payable by Borrowers as set forth herein, at the
applicable rate or rates payable under this Agreement.
vii.Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances (including Swing
Loans), the then extant amount of the Revolver Usage does not exceed the
Borrowing Base by more than five percent (5%) of the then available Borrowing
Base, (ii) after giving effect to such Advances (including Swing Loans) the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Commitments, and (iii) at the time of the making of any such Advance (including
any Swing Loan), Agent does not believe, in good faith, that the Overadvance
created by such Advance


60

--------------------------------------------------------------------------------





will be outstanding for more than 45 consecutive days. Agent or Swing Lender, as
applicable, may, but is not obligated to, make such Overadvance, from time to
time in Agent’s or Swing Lender’s sole discretion, (1) after the occurrence and
during the continuance of a Default or an Event of Default, or (2) at any time
that any of the other applicable conditions precedent set forth in Section 3
have not been satisfied, to make Advances to Borrowers on behalf of Lenders that
Agent, in its Permitted Discretion deems necessary or desirable (A) to preserve
or protect the Collateral, or any portion thereof, (B) to enhance the likelihood
of repayment of the Obligations (other than the Bank Product Obligations), or
(C) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement, including Lender Group Expenses and the costs, fees, and
expenses described in Section 10. The foregoing provisions are for the exclusive
benefit of Agent, Swing Lender, and Lenders and are not intended to benefit
Borrowers in any way. The Advances and Swing Loans, as applicable, that are made
pursuant to this Section 2.2(g) shall not be eligible for the LIBOR Option and
the rate of interest applicable thereto shall be the rate applicable to Advances
that are Prime Rate Loans under Section 2.5(d).
In the event Agent obtains actual knowledge that the Revolver Usage exceeds the
amounts permitted by the preceding paragraph, regardless of the amount of, or
reason for, such excess, Agent shall notify Lenders as soon as practicable (and
prior to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and Lenders shall, together with
Agent, jointly determine the terms of arrangements that shall be implemented
with Borrowers and intended to reduce, within a reasonable time, the outstanding
principal amount of the Advances to Borrowers to an amount permitted by the
preceding paragraph. In the event Agent or any Lender disagrees over the terms
of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders.
Each Lender shall be obligated to settle with Agent as provided in Section
2.2(f) for the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.2(g), and any Overadvances resulting from the
charging to the Loan Account of interest, fees, or Lender Group Expenses.
viii.Uncommitted Accordion Option.
a)Request for Increase. Unless a Default or an Event of Default has occurred and
is then continuing, so long as Borrowers shall not have elected to permanently
reduce the Commitments hereunder and except as otherwise provided herein,
Administrative Borrower may make a maximum of two (2) requests that the Lenders
increase their Commitments hereunder in minimum increments of $5,000,000 (each
such increase, an “Uncommitted Accordion Activation” and the amount of each such
increase, an “Uncommitted Accordion Amount”); provided that (i) Administrative
Borrower shall have made such request to Agent (which shall promptly notify the
Lenders) on or subsequent to the Effective Date but no later than


61

--------------------------------------------------------------------------------





one hundred eighty (180) days prior to the Termination Date, (ii) in no event
shall the Commitments be increased pursuant to this Section 2.2(h) by an amount
which exceeds, in the aggregate, $250,000,000, (iii) no Default or Event of
Default will occur as a result of such Uncommitted Accordion Activation, (iv) no
default or event of default will occur under any other agreement of Indebtedness
as a result of such Uncommitted Accordion Activation, (v) Borrowers shall pay
Agent (for the ratable benefit of the Uncommitted Accordion Lenders, subject to
any letter agreement between Agent and the Uncommitted Accordion Lenders), such
fees and other compensation as Borrowers, Agent and the Uncommitted Accordion
Lenders shall agree based upon current market conditions at the time of such
Uncommitted Accordion Activation, and (vi) Borrowers shall pay Agent (solely for
its own benefit) such arrangement fees as Borrowers and Agent shall agree. At
the time of making any such request, Administrative Borrower (in consultation
with Agent) shall specify the time period within which each Lender is requested
to respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).
b)Lender Elections to Increase. Each Lender shall notify Agent within the time
period specified whether or not such Lender agrees to increase its Commitment
and, if so, whether by an amount equal to, greater than, or less than its Pro
Rata Share of such requested Uncommitted Accordion Activation. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.
c)Notification by Agent; Accordion Lenders. Agent shall notify Administrative
Borrower and each Lender of the Lenders’ responses to each request for an
Uncommitted Accordion Activation made hereunder. To achieve the full amount of a
requested Uncommitted Accordion Activation, to the extent that the existing
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by Administrative Borrower, Agent, in
consultation with Administrative Borrower, will use its reasonable efforts to
arrange for other Eligible Transferees to become a Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Commitments
requested by Administrative Borrower and not accepted by the existing Lenders
(each, an “Uncommitted Accordion Lender”); provided, however, that without the
consent of Agent, at no time shall the Commitment of any Uncommitted Accordion
Lender be less than $5,000,000.
d)Effective Date and Allocations. If the Commitments are increased in accordance
with this Section 2.2(h), Agent, in consultation with Administrative Borrower,
shall determine the effective date (the “Uncommitted Accordion Activation Date”)
and the final allocation of such increase. Agent shall promptly notify
Administrative Borrower and the Lenders of the final allocation of such increase
and the Uncommitted Accordion Activation Date and, on the Uncommitted Accordion
Activation Date, (i) the Commitments under, and for all purposes of, this
Agreement shall be increased by the amount of such Uncommitted Accordion


62

--------------------------------------------------------------------------------





Activation, and (ii) Schedule C-1 annexed hereto shall be deemed to be amended
to reflect (A) the name, address, Commitment, and Pro Rata Share of each Lender,
and (B) the Maximum Revolver Amount and Commitments as increased by such
Uncommitted Accordion Activation.
ix.Committed Accordion Option.
a)Request for Increase. Unless a Default or an Event of Default has occurred and
is then continuing, so long as Borrowers shall not have elected to permanently
reduce the Commitments hereunder and except as otherwise provided herein,
Administrative Borrower may make a maximum of three (3) requests that the
Lenders increase their Commitments hereunder in minimum increments of $3,000,000
(each such increase, a “Committed Accordion Activation” and the amount of each
such increase, a “Committed Accordion Amount”); provided that (i) Administrative
Borrower shall have made such request to Agent (which shall promptly notify the
Lenders) on or subsequent to the Second Amendment Effective Date but no later
than one hundred eighty (180) days prior to the Termination Date, (ii) in no
event shall the Commitments be increased pursuant to this Section 2.2(i) by an
amount which exceeds, in the aggregate, $12,500,000, (iii) no Default or Event
of Default will occur as a result of such Committed Accordion Activation, (iv)
no default or event of default will occur under any other agreement of
Indebtedness as a result of such Committed Accordion Activation, (v) Borrowers
shall pay Agent (for the benefit of Lenders) the upfront fees payable in
accordance with the Second Amendment Fee Letter with respect thereto and (vi)
Borrowers shall pay Agent (solely for its own benefit) an arrangement fee in the
same percentage amount with respect to the Committed Accordion Amount as was
applicable to the Commitments as of the Closing Date. Any such Committed
Accordion Activation shall be provided on a pro rata basis by each of the
Lenders and shall otherwise be on the same terms as the existing facility under
this Agreement. Upon the effective date (the “Committed Accordion Effective
Date”) of any such Committed Accordion Activation (i) the Aggregate Commitments
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Committed Accordion Activation, and (ii) Schedule C-1
shall be deemed modified, without further action, to reflect the revised
Commitments and Pro Rata Share of the Lenders.
b)Conditions to Effectiveness of Committed Accordion. As a condition precedent
to such Committed Accordion Activation, (i) the Administrative Borrower shall
deliver to the Agent a certificate of each Loan Party dated as of the Committed
Accordion Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such Committed
Accordion Activation, and (B) in the case of the Borrowers, certifying that,
before and after giving effect to such Committed Accordion Activation, (1) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
Committed Accordion Effective Date, except to the extent that (x) such
representations and warranties are


63

--------------------------------------------------------------------------------





already qualified by “Material Adverse Effect”, “material” or similar qualifier,
in which case they are true and correct in all respects, (y) such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or in all respects, as
applicable) as of such earlier date, and (z) for purposes of this Section 2.2,
the representations and warranties contained in Section 5.10 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.3, and (2) no Default or Event of Default exists or
would arise therefrom, (ii) the Borrowers and the Agent shall have executed and
delivered a Joinder to the Loan Documents in such form as the Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation to, in the case of any Committed Accordion Activation, Wells Fargo;
(iv) the Borrowers shall have paid such arrangement fees to the Agent as the
Administrative Borrower and the Agent may agree; (v) the Borrowers shall have
delivered such other instruments, documents and agreements as the Agent may
reasonably have requested; and (vi) no Default or Event of Default exists.
c)Conflicting Provisions. This Section shall supersede any provisions in this
Section 2.2 or Section 15.1 to the contrary.
x.(i) Defaulting Lender; Notations; Failure to Perform; Notes; Additional
Advances.
a)Defaulting Lender. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers to Agent for the Defaulting Lender’s
benefit, and, in the absence of such transfer to the Defaulting Lender, Agent
shall promptly transfer any such payments to each other non-Defaulting Lender
ratably in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other Lenders) or, if so directed
by Administrative Borrower and if no Default or Event of Default has occurred
and is continuing (and to the extent such Defaulting Lender’s Advance was not
funded by the other Lenders), retain the same to be re-advanced to Borrowers as
if such Defaulting Lender had made Advances to applicable Borrowers. Subject to
the foregoing, Agent may hold and, in its Permitted Discretion, re-lend to the
applicable Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents and for calculating Unused Line Fees pursuant to Section
2.10(a), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero. This Section shall remain
effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent and Administrative Borrower shall
have waived such Defaulting Lender’s default in writing, or (z) the Defaulting
Lender makes its Pro Rata Share of the applicable Advance and pays to Agent all
amounts owing by Defaulting Lender in respect thereof. The operation of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, to relieve


64

--------------------------------------------------------------------------------





or excuse the performance by such Defaulting Lender or any other Lender of its
duties and obligations hereunder, or to relieve or excuse the performance by
Borrowers of their duties and obligations hereunder to Agent or to Lenders other
than such Defaulting Lender. Any such failure to fund by any Defaulting Lender
shall constitute a material breach by such Defaulting Lender of this Agreement
and shall entitle Administrative Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to Agent
and an Eligible Transferee. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being repaid its share of the outstanding Obligations (other
than Bank Product Obligations) without any premium or penalty of any kind
whatsoever; provided however, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.
b)Notation. Agent shall record on its books the principal amount of the Advances
owing to each Lender, including the Swing Loans owing to Swing Lender, and the
interests therein of each Lender, from time to time and such records shall,
absent manifest error, be presumed to be correct and accurate. In addition, each
Lender is authorized, at such Lender’s option, to note the date and amount of
each payment or prepayment of principal of such Lender’s Advances in its books
and records, including computer records. In the event of any conflict between
the accounts or records maintained by any Lender and the accounts and records
maintained by Agent in respect of such matters the account and records of Agent
shall control in the absence of manifest error.
c)Lenders’ Failure to Perform. All Advances (other than Swing Loans) shall be
made by Lenders contemporaneously and in accordance with their Pro Rata Shares
of Advances. It is understood that (i) no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any Advance (or
other extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.
d)Notes. Each Borrower shall execute and deliver on the Effective Date (or such
other date on which a Lender may become a party hereto in accordance with
Section 14.1 or an Accordion Lender in accordance with Section 2.2(h)) to Agent
for each Lender which so requests a Note to evidence that Lender’s Advances, in
the principal amount of that Lender’s Commitment, duly completed and with
appropriate insertions.


65

--------------------------------------------------------------------------------





e)Additional Advances. Lenders shall have no obligation to make additional
Advances hereunder to the extent such additional Advances would cause the
Revolver Usage to exceed the Maximum Revolver Amount.
c.Payments and Reductions.
i.Payments by Borrowers.
a)Except as otherwise expressly provided herein, all payments by Borrowers shall
be made to Agent’s Account for the account of Agent or Lenders, as the case may
be, such payments shall be made in immediately available funds, no later than
2:30 p.m. (New York, New York time) on the date specified herein. Any payment
received by Agent later than 2:30 p.m. (New York, New York time), shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
b)Unless Agent receives notice from Administrative Borrower prior to the date on
which any payment is due to Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.
ii.Apportionment and Application of Payments.
a)Except as otherwise provided with respect to Defaulting Lenders, aggregate
principal and interest payments shall be apportioned ratably among Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and payments of fees and expenses (other
than fees or expenses that are for Agent’s separate account, after giving effect
to any letter agreements between Agent and individual Lenders) shall be
apportioned ratably among Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee relates. All payments shall
be remitted to Agent and all such payments, and (other than payments received
while no Event of Default has occurred and is continuing and which relate to the
payment of principal of or interest on specific Obligations or which relate to
the payment of specific fees), and all proceeds of Accounts or other Collateral
received by Agent, shall be applied as follows:
(A)A. first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,


66

--------------------------------------------------------------------------------





(B)B. second, to pay any fees then due to Agent (for its separate account, after
giving effect to any letter agreements between Agent and the individual Lenders)
under the Loan Documents, until paid in full,
(C)C. third, to pay interest due in respect of all Swing Loans, until paid in
full,
(D)D. fourth, to pay the principal of all Swing Loans, until paid in full,
(E)E. fifth, to pay all outstanding reimbursement obligations for drawings made
under Letters of Credit, until paid in full,
(F)F. sixth, to pay all interest and fees due in respect of all Advances (other
than Swing Loans), until paid in full,
(G)G. seventh, so long as no Event of Default has occurred and is continuing,
and at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay all outstanding Obligations with
respect to amounts then due and owing by any Loan Party to Agent or any
Affiliate of Agent in respect of Bank Products, until paid in full,
(H)H. eighth, to pay all principal outstanding under outstanding Advances (other
than Swing Loans) to the Borrowers that are Prime Rate Loans based on each
Lender’s Pro Rata Share, until paid in full,
(I)I. ninth, to pay all principal outstanding under outstanding Advances (other
than Swing Loans) to the Borrowers that are LIBOR Rate Loans and all breakage
costs due in respect of such repayment based on each Lender’s Pro Rata Share or,
at Administrative Borrower’s option, to fund a cash collateral deposit to Agent
sufficient to pay, and with direction to pay, all such outstanding LIBOR Rate
Loans on the last day of the then pending Interest Period for such LIBOR Rate
Loans,
(J)J. tenth, if an Event of Default has occurred and is continuing, (i) to
Agent, to be held by Agent, for the benefit of Issuing Lender and Lenders, as
cash collateral in an amount up to 105% of the then extant Letter of Credit
Usage until paid in full, and (ii) to Agent, to be held by Agent, for the
benefit of the Bank Product Providers, as cash collateral in an amount up to the
amount of the Bank Product Reserves established prior to the occurrence of, and
not in contemplation of, the subject Event of Default until Loan Parties’
obligations in respect of the then extant Bank Products have been paid in full
or the cash collateral amount has been exhausted, in each case, based on such
Issuing Lender’s, Lender’s or Bank Product Provider’s Pro Rata Share,


67

--------------------------------------------------------------------------------





(K)K. eleventh, if an Event of Default has occurred and is continuing, to pay
any other Obligations (including the provision of amounts to Agent, to be held
by Agent, for the benefit of the Bank Product Providers, as cash collateral in
an amount up to the amount determined by Agent in its Permitted Discretion as
the amount necessary to secure Loan Parties’ obligations in respect of the then
extant Bank Products to be paid first to Agent and its Affiliates, until paid in
full, and thereafter ratably among the other Bank Product Providers),
(L)L. twelfth, to pay any Lender Group Expenses then due to the Lenders under
the Loan Documents based on each Lender’s Pro Rata Share, until paid in full,
and
(M)M. thirteenth, to Borrowers (to be wired to the Designated Account or, upon
three (3) Business Days’ prior written notice, as otherwise directed by
Administrative Borrower) or such other Person as may be entitled thereto under
applicable law.
b)Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.2(f).
c)In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.3(b) shall not be deemed to apply to any payment by
Borrowers specified by Borrowers to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.
d)For purposes of Article II of this Agreement, “paid in full” means payment of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
e)In the event of a direct conflict between the priority provisions of this
Section 2.3 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Section
2.3 shall control and govern.
d.Overadvances. If, at any time or for any reason, the amount of Obligations of
Borrowers (other than Bank Product Obligations) owed by Borrowers to the Lenders
pursuant to Section 2.1 or Section 2.11 is greater than either the Dollar or
percentage limitations set forth in


68

--------------------------------------------------------------------------------





Section 2.1 or Section 2.11, as applicable (an “Overadvance”), Borrowers
immediately shall pay to Agent in cash, the amount of such excess, which amount
shall be used by Agent to reduce the Obligations of Borrowers in accordance with
the priorities set forth in Section 2.1 and 2.3(b). In addition, Borrowers
hereby promise to pay the Obligations (including principal, interest, fees,
costs, and expenses) in Dollars in full to the Lender Group as and when due and
payable under the terms of this Agreement and the other Loan Documents.
e.Interest Rates, Letter of Credit Fee, Rates, Payments, and Calculations.
i.Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and Bank Product Obligations) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof as follows (i) if the relevant Obligation
is an Advance that is a LIBOR Rate Loan, during each Interest Period applicable
thereto, at a per annum rate equal to the LIBOR Rate plus the Applicable Margin
for LIBOR Rate Loans, and (ii) if the relevant Obligation is an Advance that is
a Prime Rate Loan, at a per annum rate equal to the Prime Rate plus the
Applicable Margin (if any) for Prime Rate Loans.
ii.Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
Lenders with a Commitment, subject to any letter agreement between Agent and
individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.11(f)) which shall accrue at
a per annum rate equal to (i) with respect to Sstandby Letters of Credit, the
Applicable Margin for LIBOR Rate Loans times the Daily Balance of the undrawn
amount of all outstanding Standby Letters of Credit and (ii) with respect to
Commercial Letters of Credit, the Applicable Margin for LIBOR Rate Loans minus
one-half of one percent (0.50%) times the Daily Balance of the undrawn amount of
all outstanding Ccommercial Letters of Credit.
iii.Default Rate. Upon the occurrence and during the continuation of an Event of
Default, at the election of Agent or the Required Lenders,
a)all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two (2) percentage points above the per annum rate otherwise
applicable hereunder, and
b)the Letter of Credit fee provided for above shall be increased to two (2)
percentage points above the per annum rate otherwise applicable hereunder.
iv.Payment. Interest on (i) LIBOR Rate Loans and Prime Rate Loans shall be
payable on each Interest Payment Date, and (ii) Letter of Credit fees and all
other fees payable hereunder shall be due and payable, in arrears, on the first
day of each month at any time that Obligations or Commitments are outstanding.
Borrowers hereby authorize Agent, from time to time, without prior notice to
Borrowers, to charge such interest and fees, all Lender Group Expenses (as and
when incurred), the charges, commissions, fees, and costs


69

--------------------------------------------------------------------------------





provided for in Section 2.11 (as and when accrued or incurred), and all other
payments as and when due and payable under any Loan Document (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products up to the amount of the then extant Bank Product Reserve) to Borrowers’
Loan Account, which amounts thereafter shall constitute Advances hereunder and
shall accrue interest at the rate then applicable to Advances hereunder. Any
interest not paid when due shall be compounded by being charged to the Loan
Account and shall thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Prime Rate Loans
hereunder.
v.Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Prime Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Prime Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Prime Rate.
For the purposes of the Interest Act (Canada) and disclosure under such act,
whenever interest is to be paid under this Agreement is to be calculated on the
basis of a year of 360, 365 or 366 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the year in which the same is to be ascertained
and divided by 360, 365 or 366 (or such other period of time), as the case may
be.
In calculating interest or fees payable under this Agreement for any period,
unless otherwise expressly stated, the first day of a period shall be included
in such calculation and the last day of such period shall be excluded in such
calculation.
vi.Intent to Limit Charges to Maximum Lawful Rate. The Lender Group and
Borrowers intend to contract in strict compliance with applicable usury law from
time to time in effect. In furtherance thereof each Lender stipulates and agrees
that none of the terms and provisions contained in the Loan Documents shall ever
be construed to create a contract to pay, for the use, forbearance or detention
of money, interest in excess of the maximum amount of interest permitted to be
charged by applicable Law from time to time in effect. No Borrower nor any
present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully contracted for, charged, or received under
applicable Law from time to time in effect, and the provisions of this section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith. The Lender Group expressly disavows any
intention to contract for, charge, or collect excessive unearned interest or
finance charges in the event the maturity of any Obligation is accelerated. If
(i) the maturity of any Obligation is accelerated for any reason, (ii) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum under applicable Law, or
(iii) any Lender or any other holder of any or all of the Obligations shall
otherwise collect moneys which are determined to constitute interest which would
otherwise increase the interest on any or all of the Obligations to an amount


70

--------------------------------------------------------------------------------





in excess of that permitted to be charged by applicable Law then in effect, then
all sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Obligations or, at such Lender’s or holder’s option, promptly
returned to Borrower or the other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, the
Lender Group shall to the greatest extent permitted under applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable Law in order to lawfully contract for, charge, or receive the
maximum amount of interest permitted under applicable Law. As used in this
section the term “applicable Law” means the Laws of the State of New York or the
Laws of the United States of America, whichever Laws allow the greater interest,
as such Laws now exist or may be changed or amended or come into effect in the
future.
For purposes of the Criminal Code (Canada), in no event shall the combination of
interest and costs payable by West Marine Canada pursuant to this Agreement
exceed that rate which is 1% less then the effective annual rate of interest
which is prohibited under Section 347 of the Criminal Code (Canada) as amended
from time to time (the “Maximum Amount”) and if any payment, collection or
demand payable by West Marine Canada pursuant to this Agreement is determined to
exceed the Maximum Amount then such payment, collection or demand will be deemed
to have been made by mutual mistake of the Loan Party and the Lender and the
amount of such payment or collection will at the option of the Lender, be
refunded to the relevant Loan Party or be applied to the Advances (whether or
not due and payable), and not to the payment of interest as defined in Section
347 of the Criminal Code (Canada) as amended from time to time.
f.Cash Management.
i.The Borrowing Group (i) shall establish and maintain cash management services
of a type and on terms reasonably satisfactory to Agent at one or more of the
banks (a “Cash Management Bank”) set forth on Schedule 7.18 (as updated pursuant
to Section 2.6(d) and Section 6.13), (ii) shall promptly, and in any event no
later than the first Business Day after the date of receipt thereof, cause all
Collections of Borrowing Group or cash proceeds of Accounts of the Borrowing
Group to be deposited only into local Deposit Accounts (“Local Accounts”) or
concentration accounts (“Concentration Accounts”), each set forth on Schedule
7.18 (as updated pursuant to Section 2.6(d) and Section 6.13) and (iii) after
the occurrence and during the continuance of a Cash Dominion Event, at the
request of Agent, shall promptly cause all Collections of the Borrowing Group
(x) in jurisdictions other than Canada and Puerto Rico in an amount greater than
$10,000 then held in each such Local Account to be transferred no less
frequently than once each day to, and only to, a Concentration Account or
Agent’s Account, and (y) in Puerto Rico in an amount greater than $100,000 then
held in each such Local Account in Puerto Rico to be transferred no less


71

--------------------------------------------------------------------------------





frequently than once each Fiscal Month to, and only to, a Concentration Account
or Agent’s Account and (z) in Canada in an amount greater than $500,000 then
held in each such Local Account in Canada to be transferred no less frequently
than once each Fiscal Month to, and only to, a Concentration Account or Agent’s
Account. If, notwithstanding the provisions of this Section 2.6, after the
occurrence and during the continuance of a Cash Dominion Event, any member of
the Borrowing Group receives or otherwise has dominion over or control of any
Collections, such member of the Borrowing Group shall hold such Collections in
trust for Agent and shall not commingle such Collections with any other funds of
such member of the Borrowing Group or deposit such Collections in any account of
such member of the Borrowing Group except as instructed by Agent.
ii.The Borrowing Group shall establish and maintain Control Agreements with
Agent and each Cash Management Bank with respect to each Concentration Account.
Each such Control Agreement shall provide, among other things, that after the
occurrence and during the continuance of a Cash Dominion Event, (i) upon notice
from Agent, the Cash Management Bank will comply with instructions of Agent
directing the disposition of funds in the Concentration Account without further
consent by such member of the Borrowing Group, (ii) the Cash Management Bank has
no rights of set-off or recoupment or any other claim against the applicable
Concentration Account, other than for payment of its service fees and other
charges directly related to the administration of such Concentration Account and
for returned checks or other items of payment, and (iii) as set forth in the
applicable Control Agreement, the Cash Management Bank will immediately forward
by daily sweep all amounts in the applicable Concentration Accounts in excess of
$10,000 to Agent’s Account
iii.The Borrowing Group shall establish and maintain Credit Card Agreements with
Agent and each Credit Card Processor set forth in Schedule 7.18 (as updated
pursuant to Section 2.6(d) and Section 6.13). Each such Credit Card Agreement
shall provide, among other things, that each such Credit Card Processor shall
transfer all proceeds due with respect to credit card charges for sales (net of
expenses, fees and chargebacks of the Credit Card Issuer or Credit Card
Processor) by the Borrowing Group received by it (or other amounts payable by
such Credit Card Processor) into a designated Concentration Account on at least
a weekly basis. The Borrowing Group shall not attempt to change any direction or
designation set forth in the Credit Card Agreements regarding payment of charges
without the prior written consent of Agent.
iv.i) So long as no Cash Dominion Event has occurred and is continuing,
Administrative Borrower may amend Schedule 7.18 to add or replace a Cash
Management Bank or Deposit Account; provided, however, that prior to the time of
the opening of any Concentration Account, the applicable Loan Party and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Control Agreement in accordance with Section 2.6(b) above. The Borrowing Group
shall close any of their Deposit Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days of notice from Agent that the creditworthiness of any
Cash Management Bank is no longer acceptable in Agent’s reasonable judgment, or
as promptly as practicable and in any event within 60 days of notice from Agent
that the


72

--------------------------------------------------------------------------------





operating performance, funds transfer, or availability procedures or performance
of the Cash Management Bank with respect to Concentration Accounts or Agent’s
liability under any Control Agreement with such Cash Management Bank is no
longer acceptable in Agent’s reasonable judgment. If, notwithstanding the
provisions of this Section 2.6, after the occurrence and during the continuance
of a Cash Dominion Event, any member of the Borrowing Group receives or
otherwise has dominion over or control of any Collections, such member of the
Borrowing Group shall hold such Collections in trust for Agent and shall not
commingle such Collections with any of the Borrowing Group’s other funds or
deposit such Collections in any account of the Borrowing Group except as
instructed by Agent.
(i)ii)    So long as no Cash Dominion Event has occurred and is continuing,
Administrative Borrower may amend Schedule 7.18 to add or replace a Credit Card
Processor; provided, however, that prior to the time of executing any credit
card processing agreement, the applicable Loan Party and such prospective Credit
Card Processor shall have executed and delivered to Agent a Credit Card
Agreement in accordance with Section 2.6(c) above. The Borrowing Group shall
terminate any arrangement with any Credit Card Processor (and establish
replacement arrangements in accordance with the foregoing sentence) promptly and
in any event within 60 days of notice from Agent that the operating performance,
funds transfer or performance of the Credit Card Processor or Agent’s liability
under any Credit Card Agreement with such Credit Card Processor is no longer
acceptable in Agent’s reasonable judgment.
v.After the occurrence and during the continuance of a Cash Dominion Event, (i)
the Deposit Accounts to the extent constituting Collateral shall be cash
collateral accounts, with all cash, checks and similar items of payment in such
accounts securing payment of the Obligations and (ii) any amounts deposited in
Agent’s Account shall be applied to the Obligations in accordance with Section
2.3(b) hereof.
vi.(i) Within thirty (30) days after the commencement of a Cash Dominion Event,
the Borrowers shall deliver to Agent updated Schedules 5.4, 5.17, 5.19 and 7.18,
to the extent there has been a change to the information set forth therein.
(ii)ii)    Upon the occurrence of a Cash Dominion Event and at the request of
Agent, the applicable Loan Party shall use its commercially reasonable efforts
to establish and maintain a Control Agreement with Agent and each Cash
Management Bank with respect to any Deposit Account reasonably requested by
Agent. In the event that a Cash Dominion Release Event shall have occurred after
the applicable Loan Party shall have delivered such Control Agreement, such
Control Agreement shall remain in effect notwithstanding the Cash Dominion
Release Event.
vii.Unless Agent has delivered to the bank holding a Concentration Account or
Deposit Account subject to a Control Agreement upon the occurrence of a Cash
Dominion Event a notice that it is exercising exclusive control over such
Concentration Account or Deposit Account, all amounts held in such Concentration
Account or Deposit Account may be used by the Loan Parties for their general
corporate purposes.


73

--------------------------------------------------------------------------------





viii.In the event of any Cash Dominion Release Event, Agent shall, promptly
following the written request of Administrative Borrower, notify the applicable
Cash Management Bank to withdraw the then applicable notice of exclusive
control.
g.Crediting Payments; Float Charge.
i.The receipt of any payment item by Agent or by the Cash Management Banks
pursuant to the Control Agreements or otherwise shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to Agent’s Account or unless and until such payment
item is honored when presented for payment. Should any payment item not be
honored when presented for payment, then Borrowers shall be deemed not to have
made such payment and interest shall be calculated accordingly. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 2:30 p.m. (New York, New York time). If any payment item is
received into Agent’s Account on a non-Business Day or after 2:30 p.m. (New
York, New York time) on a Business Day, it shall be deemed to have been received
by Agent as of the opening of business on the immediately following Business
Day.
ii.After the occurrence and during the continuance of a Cash Dominion Event,
Agent shall be entitled to charge the Borrowing Group for 1 Business Day of
‘clearance’ or ‘float’ at the rate then applicable under Section 2.5 to Advances
that are Prime Rate Loans on all Collections that are received by Borrowing
Group and their Subsidiaries (regardless of whether forwarded by the Cash
Management Banks to Agent or otherwise). This clearance or float charge on all
Collections of the Borrowing Group and their Subsidiaries is acknowledged by the
parties to constitute an integral aspect of the pricing of the financing of
Borrowers and shall apply irrespective of whether or not there are any
outstanding monetary Obligations; the effect of such clearance or float charge
being the equivalent of charging interest on such Collections through the
completion of a period ending 1 Business Day after the receipt thereof. The
parties acknowledge and agree that the economic benefit of the foregoing
provisions of this Section 2.7 shall be for the exclusive benefit of Agent.
h.Designated Account. Agent is authorized to make the Advances under this
Agreement based upon telephonic or other instructions received from any
Authorized Person of Administrative Borrower, or without instructions if
pursuant to Section 2.2(g), and Issuing Lender is authorized to issue the
Letters of Credit under this Agreement based upon telephonic or other
instructions received from any L/C Authorized Person. Agent shall be entitled to
rely, and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by an L/C Authorized Person. Administrative Borrower agrees to establish
and maintain the Designated Account with the Designated Account Bank for the
purpose of receiving the proceeds of the Advances requested by Borrowers and
made by Agent or Lenders hereunder. Any Advance or Swing Loans requested by
Borrowers and made by Agent or Lenders hereunder shall be made to the Designated
Account, unless otherwise directed by Administrative Borrower upon three (3)
Business Days’ prior written notice.


74

--------------------------------------------------------------------------------





i.Maintenance of Loan Account; Statements of Obligations. Agent shall maintain
an account on its books in the name of Borrowers (the “Loan Account”) on which
the applicable Borrowers will be charged with the Advances (including Swing
Loans) made by Agent, Swing Lender, or Lenders to applicable Borrowers or for
applicable Borrowers’ account, the Letters of Credit issued by Issuing Lender
for Borrowers’ account, and with all other payment Obligations hereunder or
under the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Group Expenses. In accordance
with Sections 2.6 and 2.7, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account, including all
amounts received in Agent’s Account from any Cash Management Bank. Agent shall
render monthly statements regarding the Loan Account to Administrative Borrower
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.
j.Fees. Borrowers shall pay to Agent the following fees and charges, which fees
and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among Lenders in
accordance with the terms of letter agreements between Agent and individual
Lenders:
i.Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee (the “Unused Line Fee”) in the amount equal to
one-quarter of one percent (0.25%) per annum times the result of (A) the Maximum
Revolver Amount, less (B) the average Daily Balance of the Revolver Usage during
the immediately preceding month; and
ii.Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.
k.Letters of Credit.
(a)(a)     Subject to the terms and conditions of this Agreement, upon the
request of the Administrative Borrower made in accordance herewith, and prior to
the Maturity Date, the Issuing Lender agrees to issue a requested Standby Letter
of Credit and/or Commercial Letter of Credit (each, a “Letter of Credit”) for
the account of the Loan Parties. By submitting a request to the Issuing Lender
for the issuance of a Letter of Credit, the Borrowers shall be deemed to have
requested that the Issuing Lender issue the requested Letter of Credit. Each
request for the issuance of a Letter of Credit, or the amendment, renewal, or
extension of any outstanding Letter of Credit, shall be irrevocable (unless,
prior to the issuance, amendment, renewal, or extension of any applicable Letter
of Credit, the Issuing Lender otherwise agrees) and shall be made in writing
pursuant to a Letter of Credit Application by an L/C Authorized Person and
delivered to the Issuing Lender and the Agent via telefacsimile or other
electronic method of transmission reasonably acceptable to the Issuing Lender
not later than 11:00 a.m. (New York, New York time) at least two (2) Business


75

--------------------------------------------------------------------------------





Days (or such lesser time as the Agent and the Issuing Lender may agree in a
particular instance in their sole discretion) prior to the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance reasonably satisfactory to the Issuing Lender and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as the Agent
or the Issuing Lender may reasonably request or require, to the extent that such
requests or requirements are consistent with the Issuer Documents that the
Issuing Lender generally requests for Letters of Credit in similar
circumstances. The Agent’s records of the content of any such request will be
conclusive absent manifest error.
Pursuant to the Existing Loan Agreement, Wells Fargo has, prior to the Effective
Date, issued the standby and commercial letters of credit described on Schedule
2.11 for the account of a Borrower (the “Existing Letters of Credit”). The Loan
Parties and the Lenders hereby agree that, subject to the satisfaction of the
conditions precedent set forth in Section 3.1, the Existing Letters of Credit
shall be treated as Letters of Credit issued by the Issuing Bank hereunder for
all purposes of this Agreement.
ii.b)     The Issuing Lender shall have no obligation to issue a Letter of
Credit if, after giving effect to the requested issuance, (i) the Letter of
Credit Usage would exceed the Borrowing Base minus the then extant amount of
outstanding Advances, or, (ii) the Letter of Credit Usage would exceed the
Maximum Revolver Amount less the then extant amount of outstanding Advances, and
(iii) the Letter of Credit Usage would exceed Letter of Credit Sublimit;
iii.c)     In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, the Issuing Lender shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s participation with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.2(i)(1), or (ii) the Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the Issuing Lender’s risk with respect to the
participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include the Borrowers cash collateralizing such Defaulting
Lender’s participation with respect to such Letter of Credit to the satisfaction
of the Agent and the Issuing Lender. Additionally, the Issuing Lender shall have
no obligation to issue a Letter of Credit if (A) any order, judgment, or decree
of any Governmental Authority or arbitrator shall, by its terms, purport to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
law applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Lender shall prohibit or request that the Issuing Lender refrain
from the issuance of letters of credit generally or such Letter of Credit in
particular, or (B) the issuance of such Letter of Credit would violate one or
more policies of the Issuing Lender applicable to letters of credit generally,
or (C) if the


76

--------------------------------------------------------------------------------





expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless either such Letter of Credit is cash
collateralized as provided in this Agreement on or prior to the date of issuance
of such Letter of Credit (or such later date as to which the Agent may agree) or
all the Lenders have approved such expiry date.
iv.d)     Any Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall notify the Agent in writing no later than the Business Day immediately
following the Business Day on which such Issuing Lender issued any Letter of
Credit; provided that (i) until the Agent advises any such Issuing Lender that
the provisions of Section 3.2 are not satisfied, or (ii) unless the aggregate
amount of the Letters of Credit issued in any such week exceeds such amount as
shall be agreed by the Agent and such Issuing Lender, such Issuing Lender shall
be required to so notify the Agent in writing only once each week of the Letters
of Credit issued by such Issuing Lender during the immediately preceding week as
well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as the Agent and such Issuing Lender may
agree. Each Letter of Credit shall be in form and substance reasonably
acceptable to the Issuing Lender, including the requirement that the amounts
payable thereunder must be payable in Dollars; provided that if the Issuing
Lender, in its discretion, issues a Letter of Credit denominated in a currency
other than Dollars, all reimbursements by the Borrowers of the honoring of any
drawing under such Letter of Credit shall be paid in Dollars (in the equivalent
amount of such currency in Dollars as reasonably determined by the Agent). If
the Issuing Lender makes a payment under a Letter of Credit, the Borrowers shall
pay to Agent an amount equal to the applicable L/C Disbursement by no later than
(i) 2:30 p.m. (New York, New York time) on the date that such L/C Disbursement
is made, if Administrative Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 1:00 p.m. (New York, New York time) on
such date, or (ii) if such notice has not been received by Administrative
Borrower prior to 1:00 p.m. (New York, New York time) on such date, then not
later than 2:30 p.m. (New York, New York time) on the next Business Day after
Administrative Borrower receives such notice (provided, that interest shall
accrue and be payable on such L/C Disbursement at the same rate applicable to
Prime Rate Loans from the Business Day such L/C Disbursement is made until paid
in full) and, in the absence of such payment, the amount of the L/C Disbursement
immediately and automatically shall be deemed to be an Advance under Section 2.1
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3.2 hereof) and, initially, shall bear interest at the rate then
applicable to Advances that are Prime Rate Loans. If an L/C Disbursement is
deemed to be an Advance hereunder, the Borrowers’ obligation to pay the amount
of such L/C Disbursement to the Issuing Lender shall be automatically converted
into an obligation to pay the resulting Advance. Promptly following receipt by
the Agent of any payment from the Borrowers pursuant to this paragraph, the
Agent shall distribute such payment to the Issuing Lender or, to the extent that
the Lenders have made payments pursuant to Section 2.11(e) to reimburse the
Issuing Lender, then to such Lenders and the Issuing Lender as their interests
may appear.
v.e)     Promptly following receipt of a notice of an L/C Disbursement pursuant
to Section 2.11(d), each Lender agrees to fund its Pro Rata Share of the Advance
deemed made pursuant to Section 2.11(d) on the same terms and conditions as if
the Borrowers had requested such Advance and the Agent shall promptly pay to the
Issuing


77

--------------------------------------------------------------------------------





Lender the amounts so received by it from the Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of the Issuing Lender or the Lenders,
the Issuing Lender shall be deemed to have granted to each Lender, and each
Lender shall be deemed to have purchased, a participation in each Letter of
Credit issued by the Issuing Lender, in an amount equal to its Pro Rata share of
such Letter of Credit, and each such Lender agrees to pay to the Agent, for the
account of the Issuing Lender, such Lender’s Pro Rata Share of any L/C
Disbursement made by the Issuing Lender under the applicable Letter of Credit.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
the Issuing Lender, such Lender’s Pro Rata Share of each L/C Disbursement made
by the Issuing Lender and not reimbursed by Borrowers on the date due as
provided in Section 2.11(d), or of any reimbursement payment that is required to
be refunded (or that the Agent or the Issuing Lender elects, based upon the
advice of counsel, to refund) to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to deliver to the Agent, for the
account of the Issuing Lender, an amount equal to its respective Pro Rata Share
of each L/C Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of a Default or Event of Default or the failure to satisfy any
condition set forth in Section 3.2 hereof. If any such Lender fails to make
available to the Agent the amount of such Lender’s Pro Rata Share of an L/C
Disbursement as provided in this Section, such Lender shall be deemed to be a
Defaulting Lender and the Agent (for the account of the Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.
vi.f)     Each Borrower agrees to indemnify, defend and hold harmless the Lender
Group (including the Issuing Lender and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the Issuing Lender, a “Letter
of Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (the “Letter of
Credit Indemnified Costs”), and which arise out of or in connection with, or as
a result of:
(i)i)    any Letter of Credit or any pre-advice of its issuance;
(ii)ii)    any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
(iii)iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with


78

--------------------------------------------------------------------------------





arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)iv)    any independent undertakings issued by the beneficiary of any Letter
of Credit;
(v)v)    any unauthorized instruction or request made to the Issuing Lender in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;
(vi)vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)viii)    the fraud, forgery or illegal action of parties other than the
Letter of Credit Related Person;
(ix)ix)    the Issuing Lender’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or
(x)x)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of either the Issuing Lender or the Letter of
Credit Related Person claiming indemnity. The Borrowers hereby agree to pay the
Letter of Credit Related Person claiming indemnity on demand from time to time
all amounts owing under this Section 2.11(f). If and to the extent that the
obligations of the Borrowers under this Section 2.11(f) are unenforceable for
any reason, the Borrowers agree to make the maximum contribution to the Letter
of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.
vii.g)     The liability of the Issuing Lender (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the Issuing Lender’s gross negligence or willful
misconduct in (i) honoring a presentation under a Letter of Credit


79

--------------------------------------------------------------------------------





that on its face does not at least substantially comply with the terms and
conditions of such Letter of Credit, (ii) failing to honor a presentation under
a Letter of Credit that strictly complies with the terms and conditions of such
Letter of Credit or (iii) retaining Drawing Documents presented under a Letter
of Credit. The Issuing Lender shall be deemed to have acted with due diligence
and reasonable care if the Issuing Lender’s conduct is in accordance with
Standard Letter of Credit Practice or in accordance with this Agreement. The
Borrowers’ aggregate remedies against the Issuing Lender and any Letter of
Credit Related Person for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by the Borrowers to the Issuing Lender in
respect of the honored presentation in connection with such Letter of Credit
under Section 2.11(d), plus interest at the rate then applicable to Prime Rate
Loans hereunder. The Borrowers shall take action to avoid and mitigate the
amount of any damages claimed against the Issuing Lender or any other Letter of
Credit Related Person, including by enforcing its rights against the
beneficiaries of the Letters of Credit. Any claim by the Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by the Borrowers as a result of the breach
or alleged wrongful conduct complained of; and (y) the amount (if any) of the
loss that would have been avoided had the Borrowers taken all reasonable steps
to mitigate any loss, and in case of a claim of wrongful dishonor, by
specifically and timely authorizing the Issuing Lender to effect a cure after
the Borrowers shall have received notice of such dishonor.
viii.h)     The Borrowers shall be responsible for preparing or approving the
final text of the Letter of Credit as issued by the Issuing Lender, irrespective
of any assistance the Issuing Lender may provide such as drafting or
recommending text or by the Issuing Lender’s use or refusal to use text
submitted by the Borrowers. The Borrowers are solely responsible for the
suitability of the Letter of Credit for the Borrowers’ purposes. With respect to
any Letter of Credit containing an “automatic amendment” to extend the
expiration date of such Letter of Credit, the Issuing Lender, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if the Borrowers do not at any time want such Letter of Credit to be renewed,
the Borrowers will so notify the Agent and the Issuing Lender at least fifteen
(15) calendar days before the Issuing Lender is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.
ix.i)     The Borrowers’ reimbursement and payment obligations under this
Section 2.11 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:
(i)i)    any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;
(ii)ii)    payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,


80

--------------------------------------------------------------------------------





forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)iii)    the Issuing Lender or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;
(iv)iv)    the Issuing Lender or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;
(v)v)    the existence of any claim, set-off, defense or other right that any
Borrower or any of its Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, the Issuing Lender or any other Person;
(vi)vi)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the Issuing Lender, the beneficiary or any
other Person; or
(vii)vii)    the fact that any Default or Event of Default shall have occurred
and be continuing;
provided, however, that subject to Section 2.11(g) above, the foregoing shall
not release the Issuing Lender from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the Issuing Lender following reimbursement or payment of
the obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the Issuing Lender arising under, or in
connection with, this Section 2.11 nor any Letter of Credit.
x.j)    Without limiting any other provision of this Agreement, the Issuing
Lender and each other Letter of Credit Related Person (if applicable) shall not
be responsible to the Borrowers for, and the Issuing Lender’s rights and
remedies against the Borrowers and the obligation of the Borrowers to reimburse
the Issuing Lender for each drawing under each Letter of Credit shall not be
impaired by:
(i)i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;


81

--------------------------------------------------------------------------------





(ii)ii)    honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)iii)    acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;
(iv)iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the Issuing Lender’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);
(v)v)    acting upon any instruction or request relative to a Letter of Credit
or requested Letter of Credit that the Issuing Lender in good faith believes to
have been given by a Person authorized to give such instruction or request;
(vi)vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrowers;
(vii)vii)    any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;
(viii)viii)    assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;
(ix)ix)    payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;
(x)x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where the Issuing Lender has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date


82

--------------------------------------------------------------------------------





and dishonored by the Issuing Lender if subsequently the Issuing Lender or any
court or other finder of fact determines such presentation should have been
honored;
(xii)xii)    dishonor of any presentation that does not strictly comply or that
is fraudulent, forged or otherwise not entitled to honor; or
(xiii)xiii)    honor of a presentation that is subsequently determined by the
Issuing Lender to have been made in violation of international, federal, state
or local restrictions on the transaction of business with certain prohibited
Persons.
(k)(k)    Upon the request of the Agent, (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Disbursement that remains outstanding, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Disbursement for any reason
remains outstanding, the Borrowers shall, in each case, immediately cash
collateralize the then total outstanding Letter of Credit Usage. The foregoing
is in addition to any other requirement to deliver cash collateral hereunder
(including but not limited to, under Sections 2.3(b), 3.4, 3.5 and 17.3).
xii.l)     In addition to the Letter of Credit fee as set forth in Section
2.5(b), the Borrowers shall pay immediately upon demand to the Agent for the
account of the Issuing Lender as non-refundable fees, commissions, and charges
(it being acknowledged and agreed that any charging of such fees, commissions,
and charges to the Loan Account pursuant to the provisions of Section 2.02(d)
shall be deemed to constitute a demand for payment thereof for the purposes of
this Section 2.03(l)) any and all customary commissions, fees and charges then
in effect imposed by, and any and all expenses incurred by, the Issuing Lender,
or by any adviser, confirming institution or entity or other nominated person,
relating to Letters of Credit, at the time of issuance of any Letter of Credit
and upon the occurrence of any other activity with respect to any Letter of
Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations) (it being further acknowledged and agreed by each
Borrower that, (i) the Issuing Lender may charge customary issuance fees with
respect to the issuance of any Letter of Credit hereunder and (ii) the Issuing
Lender also imposes a schedule of charges for amendments, extensions, drawings,
and renewals).
xiii.m)     The Issuing Lender shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Lender shall have all of the benefits and immunities (A)
provided to the Agent in Section 16 with respect to any acts taken or omissions
suffered by the Issuing Lender in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Agent” as used in Section 16 included the
Issuing Lender with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Issuing Lender.
(n)(n)     In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot


83

--------------------------------------------------------------------------------





be resolved as aforesaid, the terms and provisions of this Section 2.11 shall
control and govern.
xv.o)    If by reason of (i) any change after the Effective Date in any
applicable law, treaty, rule, or regulation or in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender or the Lender Group with any direction, request, or requirement
received after the Effective Date (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Federal Reserve Board as from time to time in effect (and any successor
thereto):
(i)i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or
(ii)ii)    there shall be imposed on the Issuing Lender or the Lender Group any
other condition regarding any Letter of Credit issued pursuant hereto;
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guarantying, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within three (3)
Business Days after demand such amounts as Agent may specify to be necessary to
compensate the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Prime Rate Loans hereunder. The
determination by Agent of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.
xvi.p)    Unless otherwise expressly agreed by the Issuing Lender and the
Borrowers when a Letter of Credit is issued, (i) the rules of the ISP and the
UCP shall apply to each Standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each Commercial Letter of Credit.
l.LIBOR Option.
i.Interest and Interest Payment Dates. In lieu of having interest charged at the
rate based upon the Prime Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the Interest Payment Date applicable to LIBOR
Rate Loans, (ii) the occurrence of an Event of Default in consequence of which
the Required Lenders or Agent on behalf thereof have elected to accelerate the
maturity of all or any portion of the Obligations, or (iii) termination of this
Agreement pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Administrative Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically


84

--------------------------------------------------------------------------------





shall convert to the rate of interest then applicable to Prime Rate Loans of the
same type hereunder. On the requested date of any LIBOR Rate Loan, (i) in the
event that Prime Rate Loans are outstanding in an amount equal to or greater
than the requested LIBOR Rate Loan, all or a portion of such Prime Rate Loans
shall be automatically converted to a LIBOR Rate Loan in the amount requested by
the Administrative Borrower, and (ii) if Prime Rate Loans are not outstanding in
an amount at least equal to the requested LIBOR Rate Loan, the Administrative
Borrower shall make an electronic request via the Portal for additional Prime
Rate Loans in an such amount, when taken with the outstanding Prime Rate Loans
(which shall be converted automatically at such time), as is necessary to
satisfy the requested LIBOR Rate Loan. If the Administrate Borrower fails to
make such additional request via the Portal as required pursuant to clause (ii)
of the foregoing sentence, then the Borrowers shall be responsible for all
amounts due pursuant to Section 2.12 hereof arising on account of such failure.
At any time that an Event of Default has occurred and is continuing, Borrowers
no longer shall have the option to request that Advances bear interest at the
LIBOR Rate and Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans at the end of the applicable Interest Period to the
rate then applicable to Prime Rate Loans hereunder.
ii.LIBOR Election.
a)Administrative Borrower may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 5:00 p.m. (New York, New York time) at least
two (2) Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”). Notice of Administrative Borrower’s election of the
LIBOR Option for a permitted portion of the Advances and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent, before the LIBOR Deadline (to be confirmed by delivery to Agent of a
LIBOR Notice received by Agent prior to 6:00 p.m. (New York, New York time) on
the same day). Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each Lender.
b)Each LIBOR Notice shall be irrevocable and binding on Borrowers. In connection
with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and hold Agent
and Lenders harmless against any loss, cost, or expense incurred by Agent or any
Lender as a result of (a) the payment of any principal of any LIBOR Rate Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any LIBOR Rate Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any LIBOR Rate Loan on the date
specified in any LIBOR Notice delivered pursuant hereto (such losses, costs, and
expenses, collectively, “Funding Losses”). Funding Losses shall, with respect to
Agent or any Lender, be deemed to equal the amount determined by Agent or such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate


85

--------------------------------------------------------------------------------





that would have been applicable thereto, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period therefor), minus (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which Agent
or such Lender would be offered were it to be offered, at the commencement of
such period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of Agent or a Lender delivered to Administrative
Borrower setting forth in reasonable detail the calculation of any amount or
amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.12 shall be conclusive absent manifest error.
c)Borrowers shall have not more than ten (10) LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $100,000 in excess thereof.
iii.Prepayments of LIBOR Rate Loans. Borrowers may prepay LIBOR Rate Loans at
any time; provided, however, that in the event that LIBOR Rate Loans are prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any mandatory prepayment (whether or not through the
required application by Agent of proceeds of Borrowers’ and their Subsidiaries’
Collections in accordance with Section 2.3(b)), if applicable or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and Lenders and
their Participants harmless against any and all Funding Losses in accordance
with clause (b) above.
iv.Special Provisions Applicable to LIBOR Rate.
a)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except as set
forth in Section 16.14 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender) and changes in the reserve requirements
imposed by the Board of Governors of the Federal Reserve System (or any
successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate. In any such event, the affected Lender shall promptly give Administrative
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Administrative Borrower may, by notice to
such affected Lender (y) require such Lender to furnish to Administrative
Borrower a statement setting forth in reasonable detail the basis for adjusting
such LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which


86

--------------------------------------------------------------------------------





such adjustment is made (together with any amounts due under clause (b)(ii)
above) or convert such LIBOR Rate Loans to Prime Rate Loans.
b)In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, (x) such Lender shall
promptly give notice of such changed circumstances to Agent, and Administrative
Borrower and Agent promptly shall transmit the notice to each other Lender and
(y) in the case of any LIBOR Rate Loans of such Lender that are outstanding, the
date specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans of such Lender, and interest upon the
LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Prime Rate Loans. The Lenders and the Borrowers hereby agree
that, at any time when one or more of the Lenders has delivered such notice of
changed circumstances as provided herein and when a request for Borrowing has be
delivered by Administrative Borrower which includes a request for a LIBOR Rate
Loan, the Lenders shall each fund their Pro Rata Share of such Advances as set
forth in this Agreement, provided that the amount of such Borrowing funded by
the Lenders not subject to such notice shall be LIBOR Rate Loans and the amount
of such Borrowing funded by the Lenders subject to such notice shall be Prime
Rate Loans.
c)Each Lender at such time having as its lending office an office outside the
United States agrees to use reasonable efforts to designate a different lending
office if such designation will avoid the need for any adjustments or payments
under clauses (1) or (2) above and would not, in the good faith judgment of such
Lender, otherwise be disadvantageous to such Lender. Any Lender that has given a
notice pursuant to Section 2.12(d)(1) or Section 2.1(d)(2) shall promptly
withdraw such notice upon the cessation of the circumstances that gave rise to
the issuance of such notice.
v.No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent nor any Lender, nor any of their Participants, is
required actually to acquire eurodollar deposits to fund or otherwise match fund
any Obligation as to which interest accrues at the LIBOR Rate. The provisions of
this Section shall apply as if each Lender or its Participants had match funded
any Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.
m.Capital Requirements. If any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital requirements
for banks or bank holding companies, or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, after the date hereof, or (ii) compliance by such Lender
or its parent bank holding company with any guideline, request or directive of
any such entity regarding


87

--------------------------------------------------------------------------------





capital adequacy (whether or not having the force of law) after the date hereof,
has the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s Commitments hereunder to a level below
that which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Administrative Borrower
and Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 90 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
Notwithstanding anything to the contrary in this Section, Borrowers will not be
required to compensate any Lender pursuant to this Section for any reduction
incurred more than 180 days before such Lender notified Administrative Borrower
of the change in law (or other circumstance) giving rise to such reduction. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.
n.Joint and Several Liability of Borrowers.
i.Each Borrower is accepting joint and several liability hereunder and under the
other Loan Documents in consideration of the financial accommodations to be
provided by Agent and Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
ii.Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.14), it being the intention of Borrowers that all
the Obligations shall be the joint and several obligations of Borrowers without
preferences or distinction among them.
iii.If and to the extent that any of Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.
iv.The Obligations of Borrowers under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
v.Except as otherwise expressly provided in this Agreement, each Borrower hereby
waives notice of acceptance of its joint and several liability, as applicable,
notice of any Advances, Letters of Credit issued under or pursuant to this
Agreement, notice of the


88

--------------------------------------------------------------------------------





occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by Agent
or Lenders under or in respect of any of the Obligations, any requirement of
diligence or to mitigate damages, any and all suretyship defenses and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Person composing Borrowers in the performance or satisfaction
of any term, covenant, condition or provision of this Agreement, any and all
other indulgences whatsoever by Agent or Lenders in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Person composing
Borrowers. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any of Agent or any Lender with respect to the failure by any Person composing
Borrowers to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 2.14 afford grounds for
terminating, discharging or relieving any Borrower, in whole or in part, from
any of its Obligations under this Section 2.14, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of such Borrower under this Section 2.14 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.14 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any other
Borrower or any Agent or Lender. The joint and several liability of Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
constitution or place of formation of any of Borrowers or any Agent or Lender.
vi.Each Borrower represents and warrants to Agent and Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers’ financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.
vii.Each Borrower waives all rights and defenses arising out of an election of
remedies by Agent or any Lender, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Agent’s or


89

--------------------------------------------------------------------------------





such Lender’s rights of subrogation and reimbursement against such Borrower by
the operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.
viii.The provisions of this Section 2.14 are made for the benefit of Agent,
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of any such Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any of the other Borrowers or to
exhaust any remedies available to it or them against any of the other Borrowers
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Agent or Lender upon the insolvency,
bankruptcy or reorganization of any of Borrowers, or otherwise, the provisions
of this Section 2.14 will forthwith be reinstated in effect, as though such
payment had not been made.
ix.Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or Lender hereunder
or under any other Loan Documents are hereby expressly made subordinate and
junior in right of payment, without limitation as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to any other Borrower therefor.
x.Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.3(b).


90

--------------------------------------------------------------------------------





o.Replacement of Lenders under Certain Circumstances. Borrowers shall be
permitted to replace a Defaulting Lender and any Lender (or any participant)
that gives notice under Section 2.12(d) or requests compensation, reimbursement
or other payment pursuant to Section 2.13 or Section 16.14 for a reason that is
not generally applicable to any other Lender (or participant) or if no other
Lender (or participant) is making a request for compensation, reimbursement or
other payment pursuant to such Sections; provided, however, that (a) such
replacement does not conflict with any applicable Law, (b) no Default or Event
of Default exists prior to or immediately after giving effect to such
replacement, (c) prior to any such replacement, such Lender (or participant)
shall have taken no action for a period of 60 days to eliminate the need for
payment of amounts owing pursuant to Section 2.13 or Section 16.14, (d) the
replacement financial institution shall purchase or acquire, at par, all Notes
and other amounts owing hereunder and under any other Loan Document to such
replaced Lender (or participant) on or prior to the date of replacement, (e) the
replacement financial institution, if not already a Lender (or participant),
shall be reasonably satisfactory to Agent, (f) Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.13 or Section 16.14,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, (g) any such replacement shall not be deemed
to be a waiver of any rights provided hereunder that Borrowers, Agent or any
other Lender (or participant) shall have against the replaced Lender (or
participant), and (h) if such replacement is to become a Lender, such
replacement shall be an Eligible Transferee. Such replacement shall be done in
accordance with the provisions of Section 14.1; provided, however, that to the
extent required to be paid, Borrowers shall be obligated to pay any registration
and processing fee referred to therein.
21.
CONDITIONS; TERM OF AGREEMENT.

a.Conditions Precedent to Effectiveness of Agreement. The effectiveness of this
Agreement is subject to the fulfillment, to the satisfaction of Agent in its
Permitted Discretion, of each of the conditions precedent set forth below:
i.Agent shall have received results of searches or other evidence reasonably
satisfactory to Agent (in each case dated as of a date reasonably satisfactory
to Agent) indicating the absence of Liens on the assets of the Loan Parties,
except for Permitted Liens and Liens for which termination statements and
releases, satisfactions and discharges of any mortgages, and releases or
subordination agreements satisfactory to Agent are being tendered on the
Effective Date or other arrangements satisfactory to Agent for the delivery of
such termination statements and releases, satisfactions and discharges have been
made;
ii.Agent shall have received appropriate financing statements on Form UCC‑1 and
PPSA financing statements to be duly filed in such office or offices as may be
necessary or, in the opinion of Agent, desirable to perfect Agent’s Liens in and
to the Collateral;
iii.Agent shall have received each of the following documents, in form and
substance satisfactory to Agent in its Permitted Discretion, duly executed, and
each such document shall be in full force and effect:
a)this Agreement,


91

--------------------------------------------------------------------------------





b)the Confirmation Agreement,
c)the Perfection Certificate,
d)the Fee Letter,
e)the Notes, and
f)all other Loan Documents required to be executed and delivered in connection
herewith on the Effective Date, each duly executed by the applicable Loan
Parties.
iv.Agent shall have received a certificate from the Secretary of each Loan Party
attesting to the resolutions of such Loan Party’s Board of Directors authorizing
its execution, delivery, and performance of this Agreement and the other Loan
Documents to which such Loan Party is a party and authorizing specific officers
of such Loan Party to execute the same;
v.Agent shall have received copies of the Loan Parties’ Governing Documents, as
amended, modified, or supplemented to the Effective Date, certified by the
Secretary of such Loan Party;
vi.Agent shall have received a certificate of status with respect to each Loan
Party, dated within 30 days of the Effective Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Loan
Party, which certificate shall indicate that such Loan Party is in good standing
in such jurisdiction;
vii.Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Effective Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;
viii.Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 6.7, the form and substance of
which shall be reasonably satisfactory to Agent;
ix.Agent shall have received Collateral Access Agreements with respect to the
corporate headquarters in the United States and Canada and each warehouse and
distribution center, if any (other than a retail store location), leased by each
member of the Borrowing Group;
x.Agent shall have received opinions from the Loan Parties’ counsel in form and
substance reasonably satisfactory to Agent;


92

--------------------------------------------------------------------------------





xi.Borrowers shall have delivered a Borrowing Base Certificate demonstrating
Availability in an amount no less than $50,000,000 after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrowers on the Effective Date under this Agreement or
the other Loan Documents;
xii.Borrowers shall have paid all reasonable Lender Group Expenses incurred by
Agent in connection with the transactions evidenced by this Agreement;
xiii.Borrowers shall have paid all fees and expenses (including, without
limitation, reasonable fees and expenses of counsel to Agent) then due and
payable as set forth in the Fee Letter;
xiv.Agent shall have received evidence satisfactory to Agent in Agent’s
Permitted Discretion that each Loan Party has received all consents, all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by such Loan Party of
this Agreement or any other Loan Document or with the consummation of the
transactions contemplated hereby and thereby;
xv.Agent shall have received a certificate signed by an Authorized Person of
Administrative Borrower certifying that (i) the conditions specified in Sections
3.2(a), (b) and (c) have been satisfied and (ii) as of the Effective Date, after
giving effect to the transactions contemplated hereby, the Loan Parties taken as
a whole are Solvent; and
xvi.all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.
Upon satisfaction or waiver of the foregoing conditions, Agent shall notify
Administrative Borrower that the same have been satisfied or waived and that
this Agreement shall have become effective.
b.Conditions Precedent to all Extensions of Credit. The obligation of the Lender
Group (or any member thereof) to make any Advances hereunder at any time (or to
extend any other credit hereunder) shall be subject to the following conditions
precedent:
i.the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case they were true and correct in all material
respects as of such earlier date);
ii.no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;
iii.no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and


93

--------------------------------------------------------------------------------





remain in force by any Governmental Authority against any Borrower, Agent or any
Lender; and
iv.Agent shall have received the most recent Borrowing Base Certificate required
to be delivered to Agent in accordance with Section 6.2.
c.Term. This Agreement shall become effective upon notice from Agent to
Administrative Borrower that the conditions set forth in Section 3.1 have been
satisfied or waived and upon the execution and delivery hereof by Borrowers,
Agent and Lenders and shall continue in full force and effect for a term ending
on the Maturity Date. The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.
d.Effect of Termination. On the Termination Date, all Obligations (including
contingent reimbursement obligations of Borrowers with respect to any
outstanding Letters of Credit, and including all Bank Products Obligations to
the extent provided in the related Bank Product Agreements) immediately shall
become due and payable without notice or demand (including (a) either (i)
Borrowers providing cash collateral to be held by Agent for the benefit of the
Lenders in an amount equal to 105% of the then extant Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral (in an amount reasonably determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure) to be
held by Agent for the benefit of the Bank Product Providers with respect to the
then extant Bank Products Obligations). No termination of this Agreement,
however, shall relieve or discharge Borrowers or their Subsidiaries of their
duties, Obligations, or covenants hereunder and Agent’s Liens in the Collateral
shall remain in effect until all Obligations have been paid in full in cash and
the Lender Group’s obligations to provide additional credit hereunder have been
terminated. When this Agreement has been terminated and all of the Obligations
have been paid in full in cash and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrowers’ sole expense, execute and deliver any UCC termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent’s Liens and all notices of security interests
and liens previously filed by Agent with respect to the Obligations.
e.Early Termination by Borrowers. Borrowers have the option, at any time upon 3
Business Days prior written notice by Administrative Borrower to Agent, to (a)
permanently reduce the Commitment in the minimum amount of $1,000,000 and
integral multiples of $100,000 in excess thereof and (b) terminate this
Agreement by paying to Agent, in cash, the Obligations (including (x) either (i)
providing cash collateral to be held by Agent for the benefit of the Lenders in
an amount equal to 105% of the then extant Letter of Credit Usage or (ii)
causing the original Letters of Credit to be returned to the Issuing Lender, and
(y) providing cash collateral (in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Agent for the
benefit of the Bank Product Providers with respect to the then extant Bank
Products Obligations), in full. If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrowers shall be obligated to repay the


94

--------------------------------------------------------------------------------





Obligations (including (a) either (i) Borrowers providing cash collateral to be
held by Agent for the benefit of those Lenders with a Commitment in an amount
equal to 105% of the then extant Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to the Issuing Lender, and (b)
providing cash collateral (in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Agent for the
benefit of the Bank Product Providers with respect to the then extant Bank
Products Obligations), in full on the date set forth as the date of termination
of this Agreement in such notice.
22.
CREATION OF SECURITY INTEREST.  

a.Grant of Security Interest. Each Loan Party hereby grants to Agent, for the
benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of its right, title, and interest in all currently
existing and hereafter acquired or arising Collateral in order to secure prompt
repayment of any and all of the Obligations in accordance with the terms and
conditions of the Loan Documents and in order to secure prompt performance by
each Loan Party of each of their covenants and duties under the Loan Documents.
Agent’s Liens in and to the Collateral shall attach to all Collateral without
further act on the part of Agent or any Loan Party. Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, except for
Permitted Dispositions or any other disposition permitted under Section 7.4 or
Section 7.5, each Loan Party and its Subsidiaries have no authority, express or
implied, to dispose of any item or portion of the Collateral (it being
understood, with respect to any such Permitted Disposition of Collateral,
Agent’s Liens in and to such Collateral shall be released automatically upon
consummation of such Permitted Disposition, and the proceeds and products of
such Permitted Disposition shall be subject to Agent’s Liens).
b.Other Collateral. Each Loan Party agrees to take the following actions at any
time but only if direct proceeds or products of the Specified Collateral
constitutes any of the following:
i.In the event that any Collateral, including proceeds, is evidenced by or
consists of Negotiable or Transferable Collateral in an original face amount in
excess of $250,000, and if and to the extent that Agent determines that
perfection or priority of Agent’s security interest is dependent on or enhanced
by possession, such Loan Party immediately upon the request of Agent, shall
endorse and deliver physical possession of such Negotiable or Transferable
Collateral to Agent accompanied by such instruments of transfer or assignment
duly executed in blank as Agent may from time to time reasonably specify, unless
such Negotiable or Transferable Collateral is promptly deposited into a Deposit
Account.
ii.If any Loan Party shall acquire any certificated securities, such Loan Party
shall forthwith endorse, assign and deliver the same to Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as Agent may
from time to time reasonably specify. If any securities now or hereafter
acquired by any Loan Party are uncertificated and are issued to such Loan Party
or its nominee directly by the issuer thereof, such Loan Party shall immediately
notify Agent thereof and, at Agent’s reasonable request and option, either (a)
use commercially reasonable efforts to cause the issuer to enter into a Control
Agreement, or (b) pursuant to an agreement in form and substance reasonably


95

--------------------------------------------------------------------------------





satisfactory to Agent, arrange for Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by any Loan Party are held by such
Loan Party or its nominee through a securities intermediary or commodity
intermediary, such Loan Party shall promptly notify Agent thereof and, at
Agent’s request and option, either (i) use commercially reasonable efforts to
cause such securities intermediary or (as the case may be) commodity
intermediary to enter into a Control Agreement, or (ii) pursuant to an agreement
in form and substance reasonably satisfactory to Agent, in the case of financial
assets or other Investment Property held through a securities intermediary,
arrange for Agent to become the entitlement holder with respect to such
Investment Property, with such Loan Party being permitted, only with the consent
of Agent during the continuance of a Cash Dominion Event , to exercise rights to
withdraw or otherwise deal with such Investment Property. The provisions of this
paragraph shall not apply to any financial assets credited to a securities
account for which Agent is the securities intermediary.
iii.If any Loan Party acquires an interest in any electronic chattel paper or
any “transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Loan Party shall promptly notify Agent thereof and, at the request and
option of Agent, shall take such action as Agent may reasonably request to vest
in Agent control, under §9-105 of the Code, of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.
c.Collection of Accounts, General Intangibles, and Negotiable or Transferable
Collateral. At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
any Loan Party that such Loan Party’s Accounts, have been assigned to Agent or
that Agent has a security interest therein, or (b) collect such Loan Party’s
Accounts directly and charge the collection costs and expenses to the Loan
Account. Subject to Section 2.6, each Loan Party agrees that it will hold in
trust for the Lender Group, as the Lender Group’s trustee, any of its or its
Subsidiaries’ Collections that it receives without commingling the same with
other funds of such Loan Party and immediately will deliver such Collections to
Agent or a Cash Management Bank in their original form as received by such Loan
Party or its Subsidiaries, together with any necessary endorsements or
assignments.
d.Authorization to File Financing Statements.
i.Each Loan Party hereby irrevocably authorizes Agent at any time and from time
to time to file in any filing office in any Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral and
(b) provide any other information required by part 5 of Article 9 of the Code or
such other jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether such Loan Party is an
organization, the type of organization and any organizational identification
number issued to such Loan Party. Each Loan Party agrees to furnish any such
information to Agent promptly upon request. Each Loan Party also ratifies its
authorization for Agent


96

--------------------------------------------------------------------------------





to have filed in any Code jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.
ii.Each Loan Party further agrees, upon the request of Agent and at Agent’s
option, to take any and all other actions as Agent may determine in its
Permitted Discretion to be necessary or useful for the attachment, perfection
and first priority of, and the ability of Agent to enforce, Agent’s Lien in any
and all of the Collateral, including (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the Code, to the extent, if any, that Parent or such Borrower’s signature
thereon is required therefor, (b) causing Agent’s name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of Agent to
enforce, Agent’s security interest in such Collateral, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, Agent’s security
interest in such Collateral, (d) using commercially reasonable effort to obtain
governmental and other third party waivers, consents and approvals, in form and
substance reasonably satisfactory to Agent, including any consent of any
licensor, lessor or other person obligated on Collateral, (e) using commercially
reasonable effort to obtain waivers from mortgagees and landlords in form and
substance reasonably satisfactory to Agent, and (f) taking all actions under any
earlier versions of the Code or under any other law, as determined by Agent in
its Permitted Discretion to be applicable in any relevant Code or other
jurisdiction, including any foreign jurisdiction.
e.Power of Attorney. Each Loan Party hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents designated by
Agent) as such Loan Party’s true and lawful attorney, with power to (a) if such
Loan Party refuses to, or fails timely to execute and deliver any of the
documents described in Section 4.4, sign the name of such Loan Party on any of
the documents described in Section 4.4, (b) at any time that an Event of Default
has occurred and is continuing, sign such Loan Party’s on any invoice or bill of
lading relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of such Loan Party’s or its
Subsidiaries’ Accounts, (d) after the occurrence of and during the continuation
of an Event of Default, endorse such Loan Party’s name, as applicable, on any of
its payment items (including all of its Collections) that may come into the
Lender Group’s possession, (e) at any time that an Event of Default has occurred
and is continuing, make, settle, and adjust all claims under such Loan Party’s
policies of insurance relating to the Collateral, as applicable, and make all
determinations and decisions with respect to such policies of insurance, and (f)
at any time that an Event of Default has occurred and is continuing, settle and
adjust disputes and claims respecting such Loan Party’s or its Subsidiaries’
Accounts, chattel paper, or General Intangibles constituting Collateral directly
with Account Debtors or other Persons obligated on any of the Collateral, for
amounts and upon terms that Agent determines to be reasonable, and Agent may
cause to be executed and delivered any documents and releases that Agent
reasonably determines to be necessary. The appointment of Agent as each Loan
Party’s attorney, and each and every one of its rights and powers, being coupled
with an interest, is irrevocable until all of the Obligations have been fully
and finally repaid and performed and the Lender Group’s obligations to extend
credit hereunder are terminated.


97

--------------------------------------------------------------------------------





f.Right to Inspect; Inventories, Appraisals and Audits. Agent (through any of
its respective officers, employees, or agents) shall have the right, from time
to time hereafter (which shall be at reasonable times following reasonable
notice to Administrative Borrower, prior to the occurrence of and during the
continuation of an Event of Default) to inspect the Books and make copies or
abstracts thereof and to check, test, and appraise the Collateral in order to
verify the amount, quality, value, condition of, or any other matter relating
to, the Collateral. Without limiting the generality of the foregoing:
i.At Borrowers’ expense, an inventory appraiser acceptable to Agent may conduct
physical inventory counts (i.e., cycle counts) at the Borrowing Group’s store
locations one (1) time per Fiscal Year, and at each distribution center at least
one (1) time per Fiscal Quarter at such times as shall be determined by Agent
with notice to Administrative Borrower. Administrative Borrower shall, within 45
days following the completion of each inventory conducted by it, provide Agent
with an aggregate reconciliation of the results of such inventory and shall post
such results to the Borrowing Group’s stock ledger and general ledger, as
applicable. Agent, in its Permitted Discretion, if a Cash Dominion Event exists,
may, and shall at the Required Lenders’ direction, cause one (1) additional
inventory per Fiscal Year to be taken (at the expense of Borrowers).
ii.Upon the request of Agent from time to time, Borrowers will obtain and
deliver to Agent, or, if Agent so elects, will cooperate with Agent in Agent’s
obtaining, a report of an independent collateral auditor satisfactory to Agent
(which may be affiliated with one of Lenders) with respect to the Books and
Accounts and Inventory components included in the Borrowing Base, which report
shall indicate whether or not the information set forth in the Borrowing Base
Certificate most recently delivered is accurate and complete in all material
respects based upon a review by such auditors of the Accounts (including
verification with respect to the amount, aging, identity and credit of the
respective account debtors and the billing practices of Loan Parties) and
Inventory (including verification as to the value, location and respective
types); provided that, except during a Cash Dominion Eventprovided, that, if no
Event of Default exists or has occurred and is continuing and Availability is
(i) greater than seventy-five percent (75%) of the Maximum Revolver Amount,
Borrowers shall not be obligated to pay for any such reports, (ii) greater than
thirty-five percent (35%) of the Maximum Revolver Amount but less than
seventy-five percent (75%) of the Maximum Revolver Amount, Borrowers shall not
be obligated to pay for more than one (1) such report in any twelve (12) month
period (unless Availability is, or (iii) less than thirty-five percent (35%) of
the Borrowing Base at any time, in which eventMaximum Revolver Amount, Borrowers
shall not be obligated to pay for more than two (2) such reports in any twelve
(12) month period); provided, further; provided, that prior to, after the
occurrence and during the continuance of a Cash Dominion Event, Borrowers shall
be obligated to pay for any commercial finance examsall such reports and at all
times Borrowers shall be required to pay for audits conducted in connection with
Borrowers’ request to add Eligible Inventory, Eligible Accounts or Accounts, in
each case with respect to Permitted Acquisitions, to the Borrowing Base.
iii.Agent may from time to time obtain inventory appraisals conducted by such
appraisers as are satisfactory to Agent or conduct inventory appraisals. In
addition, if Agent


98

--------------------------------------------------------------------------------





determines that there have been changes in markdowns, inventory mix and
composition, accounting methods or any other factors affecting the value of the
Collateral, Agent may in its Permitted Discretion have the Inventory reappraised
by a qualified appraisal company selected by Agent from time to time after the
Effective Date for the purpose of redetermining the Net Liquidation Percentage
of the Eligible Inventory portion of the Collateral and, as a result,
redetermining the Borrowing Base. Prior to the occurrence of a Cash Dominion
EventIf no Event of Default exists or has occurred and is continuing and
Availability is (i) greater than seventy-five percent (75%) of the Maximum
Revolver Amount, Borrowers shall not be obligated to pay for any appraisals
pursuant to this Section 4.6(c), (ii) greater than thirty-five percent (35%) of
the Maximum Revolver Amount but less than seventy-five percent (75%) of the
Maximum Revolver Amount, Borrowers shall not be obligated to pay for more than
one (1) appraisal pursuant to this Section 4.6(c) in any twelve (12) month
period (unless Availability is, or (iii) less than thirty-five percent (35%) of
the Borrowing Base at any time, in which eventMaximum Revolver Amount, Borrowers
shall not be obligated to pay for more than two (2) appraisals in any twelve
(12) month period); provided, that, prior toafter the occurrence and during the
continuance of a Cash Dominion Event, Borrowers shall be obligated to pay for
any inventory appraisals (i)and at all times Borrowers shall be required to pay
for inventory appraisals conducted in connection with (x) Borrowers’ request to
add Inventory with respect to Permitted Acquisitions to the Borrowing Base,
andor (iiy) Inventory at a port of entry in a State of the United States, a
province of Canada or from a third party location to an Eligible Inventory
Location.
g.Control Agreements. Following the occurrence and during the continuance of a
Cash Dominion Event, the Borrowing Group agree that they will not, and will not
permit their Subsidiaries to, transfer assets out of any of their Deposit
Accounts or Securities Accounts, except in accordance with Section 2.6 and, to
the extent applicable, the Control Agreements. Following the occurrence and
during the continuance of a Cash Dominion Event, the Borrowing Group agrees that
they will and will cause their Subsidiaries to take any or all reasonable steps
that Agent requests in order for Agent to obtain control in accordance with
Sections 9-104, 9-‑105, 9-106, and 9-107 of the Code or under applicable
Canadian law with respect to any of its or their Securities Accounts, Deposit
Accounts, electronic chattel paper, Investment Property, and letter-of-credit
rights that constitute Collateral. No arrangement contemplated hereby or by any
Control Agreement in respect of any Deposit Accounts, Securities Accounts or
other Investment Property shall be modified by any Loan Party without the prior
written consent of Agent. Subject to Section 2.6, upon the occurrence and during
the continuance of a Default or Event of Default, Agent may notify any bank or
securities intermediary to liquidate the applicable Deposit Account or
Securities Account or any related Investment Property (in each case to the
extent subject to a Control Agreement) of the Loan Parties maintained or held
thereby and remit the proceeds thereof to Agent’s Account.
h.Grant of Non-Exclusive License. For the purpose of enabling Agent to exercise
Agent’s rights and remedies under Section 9.1 (including, without limitation, in
order to take possession of, hold, preserve, process, assemble, prepare for
sale, market for sale, sell or otherwise dispose of the Collateral) at such time
as Agent shall be lawfully entitled to exercise Agent’s rights and remedies
under Section 9.1, each member of the Borrowing Group hereby (i) grants to
Agent, for the benefit of Agent and the other Lenders, a royalty free,
non-exclusive, irrevocable license, such license being limited to Agent’s
exercise of Agent’s rights and remedies under Section 9.1


99

--------------------------------------------------------------------------------





including, without limitation, in connection with any completion of the
manufacture of Inventory or any sale or other disposition of Inventory (a) to
use, apply, and affix any trademark, trade name, logo, or the like in which any
member of the Borrowing Group now or hereafter has rights, (b) to use, license
or sublicense any intellectual property, computer software now owned, held or
hereafter acquired by such member of the Borrowing Group, including in such
license access to all media and to the extent to which any of the licensed items
may be recorded or stored and to all computer software programs such and to the
extent used for the compilation or print out thereof, provided that Agent’s use
of the property described in sub-clauses (a) and (b) above will comply with all
applicable law and the terms of any license or other written agreement pursuant
to which the applicable Loan Party has rights to hold or use such intellectual
property that is the subject of such license to the extent not otherwise avoided
by any applicable law, and (c) to use any and all General Intangibles (other
than those referred to in clause (a) or (b) above) and any and all furniture,
fixtures and equipment contained in any premises owned or occupied by any member
of the Borrowing Group in connection with the storage or maintenance of the
Collateral or the exercise of Agent’s rights and remedies under Section 9.1, and
(ii) without limiting the provisions of Section 9.1(f), agrees to provide Agent
and/or its agents with access to, and the right to use, any such premises owned
or occupied by any member of the Borrowing Group.
23.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Effective Date, and at and as of the date of the making of each
Advance (or other extension of credit) made thereafter, as though made on and as
of the date of such Advance (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date) and
such representations and warranties shall survive the execution and delivery of
this Agreement:
a.No Encumbrances. Each Loan Party has good and valid title to its Collateral
(subject to exceptions that do not, in the aggregate, materially impair the
Collateral of the Loan Parties taken as a whole), and in each case, free and
clear of Liens except for Permitted Liens. All other information set forth on
the Perfection Certificates pertaining to the Collateral is accurate and
complete in all material respects, except for changes permitted hereunder.
b.Eligible Accounts. The Eligible Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services to such Account Debtors in the ordinary course of the
Borrowing Group’s business, owed to the Borrowing Group without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation
(other than contingent customer rights of return and charge back rights arising,
in each case, in the ordinary course of business). As to each Account that is
identified by Administrative Borrower as an Eligible Account in a Borrowing Base
Certificate submitted to Agent, such Account is not excluded as ineligible by
virtue of one or more of the excluding criteria set forth in the definition of
Eligible Accounts.


100

--------------------------------------------------------------------------------





c.Eligible Inventory. All Eligible Inventory is of good and merchantable
quality, free from known defects.
d.Location of Inventory. Schedule 5.4 (as such Schedule may be updated by notice
to Agent to include additional locations, provided that such additional
locations are within the United States, Puerto Rico or a Permitted Overseas
Inventory Jurisdiction or, in the case of West Marine Canada, a province or
territory of Canada in which all steps necessary to perfect Agent’s Lien on such
Collateral (including the filing of PPSA financing statements naming West Marine
Canada as debtor and Agent as secured party) have been taken) sets forth all
locations owned by a member of the Borrowing Group, leased by a member of the
Borrowing Group and the subject of a Collateral Access Agreement or leased by a
member of the Borrowing Group and constituting a retail store location, in each
case, at which the Inventory of the Borrowing Group and their Subsidiaries is
located or between which it is in transit (other than (x) locations at which
Inventory the aggregate inventory ledger balance of such Inventory is less than
$100,000 at all times is located and (y) Eligible Boat Show Locations). Other
than with respect to Eligible In-Transit Inventory, all of the Eligible
Inventory of the Loan Parties and their Subsidiaries is used or held for use in
their business and is fit for such purposes.
e.Inventory Records. Each Loan Party keeps records which are correct and
accurate in all material respects itemizing and describing the type, quality,
and quantity of its and its Subsidiaries’ Inventory and the book value thereof.
f.Jurisdiction of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number.
i.The jurisdiction of organization of each Loan Party and each of its
Subsidiaries is set forth on Schedule 5.6 (as such Schedule may, subject to
Section 7.6, be updated by notice to Agent pursuant to Section 6.8 and Section
6.13).
ii.The chief executive office of each Loan Party and each of its Subsidiaries is
located at the address indicated on Schedule 5.6 (as such Schedule may, subject
to Section 7.6, be updated by notice to Agent pursuant to Section 6.8 and
Section 6.13).
iii.Each Loan Parties’ and each of its Subsidiaries’ FEIN and organizational
identification number, if any, are identified on Schedule 5.6 (as such Schedule
may, subject to Section 7.6, be updated by notice to Agent pursuant to Section
6.8 and Section 6.13).
iv.The Loan Parties have previously delivered to Agent a Perfection Certificate.
Each Loan Party represents and warrants to Lender Group that, as of the
Effective Date: (i) each Loan Parties’ exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (ii) each Loan Party is
an organization of the type, and is organized in the jurisdiction, set forth in
the Perfection Certificate; (iii) the Perfection Certificate accurately sets
forth such Loan Party’s organizational identification number or accurately
states that such Loan Party has none; (iv) the Perfection Certificate accurately
sets forth such Loan Party’s place of business or, if more than one, its chief
executive office, as well as such Loan Party’s mailing address, if different;
(v) all other information set forth on the


101

--------------------------------------------------------------------------------





Perfection Certificate pertaining to such Loan Party is accurate and complete in
all material respects as of the Effective Date; and (vi) there has been no
change in any of such information since the date on which the Perfection
Certificate was signed by such Loan Party.
g.Due Organization and Qualification; Subsidiaries.
i.Each Loan Party is (a) duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and (b) has all requisite
corporate (or the equivalent company) power to own its property and conduct its
business as now conducted and as presently contemplated and (c) qualified to do
business in any state or province where the failure to be so qualified
reasonably could be expected to cause a Material Adverse Change.
ii.Set forth on Schedule 5.7(b) (as such Schedule may be updated by notice to
Agent) is a complete and accurate list of each Loan Party’s direct and indirect
Subsidiaries, showing: (i) the jurisdiction of their organization; (ii) the
number of shares of each class of common and preferred Stock authorized for each
of such Subsidiaries; and (iii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by the applicable Loan
Party. All of the outstanding capital Stock of each such Subsidiary has been
validly issued and is fully paid and non-assessable.
h.Due Authorization; No Conflict.
i.As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement and the other Loan Documents to which it is a party and
the transactions contemplated hereby and thereby are within the corporate (or
the equivalent) authority of such Loan Party and have been duly authorized by
all necessary corporate or other organization action on the part of such Loan
Party.
ii.As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Agreement and the other Loan Documents to which it is a party does
not and will not (i) violate any provision of federal, state, or local statute,
law, rule or regulation applicable to such Loan Party (other than any such local
statute, law, rule or regulation that is not violated in any material respect)
or any order, judgment, decree, writ, injunction, license or permit of any court
or other Governmental Authority binding on such Loan Party, (ii) violate any
provision of the Governing Documents of such Loan Party or require any approval
of such Loan Party’s interest holder, (iii) conflict with, result in a breach or
termination of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of such Loan Party, unless
such conflict, breach, termination or default could not reasonably be expected
to cause a Material Adverse Change, (iv) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
such Loan Party, other than Permitted Liens, or (v) require any approval of any
Person under any material contractual obligation of such Loan Party, other than
(x) consents or approvals that have been obtained and that are still in force
and effect and (y) consents or approvals the failure to obtain which could not
reasonably be expected to have a Material Adverse Change.


102

--------------------------------------------------------------------------------





iii.Other than the filing of Uniform Commercial Code financing statements and
the PPSA financing statements, the execution, delivery, and performance by each
Loan Party of this Agreement and the other Loan Documents to which such Loan
Party is a party do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in force and effect.
iv.As to each Loan Party, this Agreement and the other Loan Documents to which
such Loan Party is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Loan Party will be the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance laws, fraudulent transfer laws or similar laws relating to or
limiting creditors’ rights generally and general principles of equity.
v.Agent’s Liens are validly created, perfected and first priority Liens, subject
only to Permitted Liens.
i.Litigation.
i.Other than those matters disclosed on Schedule 5.9, there are no actions,
suits, or proceedings or investigations pending or, to the knowledge of
Borrowers, threatened against any Loan Party, as applicable, except for (i)
matters that are fully covered by insurance (subject to customary deductibles),
and (ii) matters that could not reasonably be expected to result in a Material
Adverse Change.
ii.There are no actions, suits, proceedings or investigations pending or, to the
knowledge of Borrowers, threatened against any Loan Party, as applicable, that
question the validity or enforceability of this Agreement or any other Loan
Document or any action taken or to be taken by any Loan Party in connection
therewith.
j.No Material Adverse Change. All financial statements relating to the Loan
Parties and their Subsidiaries that have been delivered by Borrowers to the
Lender Group have been prepared in all material respects in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Loan Parties’ and their Subsidiaries’ financial
condition as of the date thereof and results of operations for the period then
ended. There has not been a Material Adverse Change with respect to the Loan
Parties since the date of the most recent financial statements submitted to the
Lender Group on or before the Effective Date.
k.Solvency.
i.Except as set forth on Schedule 5.11, the Loan Parties taken as a whole are
Solvent.


103

--------------------------------------------------------------------------------





ii.No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.
l.Employee Benefits. As of the Effective Date, no Loan Party or any of their
ERISA Affiliates maintains or contributes to any Benefit Plan.
m.Environmental Condition. Except as set forth on Schedule 5.13 and except for
other matters that could not reasonably be expected to result in a Material
Adverse Change, (a) to the Loan Parties’ knowledge, none of the Loan Parties’ or
their Subsidiaries’ properties or assets has ever been used by such Loan Party
or its Subsidiaries, or by previous owners or operators in the disposal of, or
to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such production, storage, handling, treatment, release or
transport was in violation in any material respect of applicable Environmental
Law, (b) to Loan Parties’ knowledge, no Loan Parties’ owned Real Property has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) none of the Loan
Parties nor any of their Subsidiaries has received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by such Loan Party, and (d) none of the Loan Parties nor any
of their Subsidiaries has received a summons, citation, notice, or directive
from the Environmental Protection Agency or any other federal, state or
provincial governmental agency concerning any action or omission by such Loan
Party or such Subsidiary resulting in the releasing or disposing of Hazardous
Materials into the environment in violation of any applicable Environmental Law.
n.Brokerage Fees. No Loan Party has utilized the services of any broker or
finder in connection with obtaining financing from the Lender Group under this
Agreement and no brokerage commission or finders fee is payable by any Loan
Party or its Subsidiaries in connection herewith.
o.Intellectual Property. Each Loan Party owns, or holds licenses in, all
trademarks, trade names, copyrights, patents, patent rights, and licenses that
are necessary to the conduct of the business of the Loan Parties, taken as a
whole, as currently conducted, except where the failure to do so, in the
aggregate, would not result in a Material Adverse Change.
p.Leases. Except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change, each Loan Party enjoys peaceful and
undisturbed possession under all leases (including Capitalized Leases) material
to their business and to which they are a party or under which they are
operating and each of such leases is valid and subsisting and no material
default by such Loan Party exists under such lease.
q.Deposit Accounts. Set forth on Schedule 5.17 (as such Schedule may be updated
from time to time by Administrative Borrower by notice to Agent) are all of Loan
Parties’ and their Subsidiaries’ Deposit Accounts and Securities Accounts
containing any Collateral, including, with respect to each bank or securities
intermediary (i) the name and location of such Person, and (ii) the account
numbers of the Deposit Accounts or Securities Accounts containing any Collateral
maintained with such Person.


104

--------------------------------------------------------------------------------





r.Complete Disclosure. All factual information (taken as a whole) furnished by
or on behalf of each Loan Party in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement, the other Loan Documents
or any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of such Loan
Party in writing to Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information not misleading in any material respect (other than industry-wide
risks normally associated with the types of businesses conducted by such Loan
Party) at such time in light of the circumstances under which such information
was provided. On the Effective Date, the Projections represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections represent the good faith estimate of the Loan Parties’ and their and
their Subsidiaries’ future performance for the periods covered thereby, it being
understood that such Projections as to future events are not to be viewed as
facts and that actual results during the period or period covered by Projections
may differ from the projected results and no assurance can be given that the
projections will be realized.
s.Credit Card Receipts. Schedule 5.19 (as such Schedule may be updated from time
to time by Administrative Borrower by notice to Agent) sets forth each of Loan
Parties’ Credit Card Issuers, Credit Card Processors and all arrangements to
which the Loan Parties are a party with respect to the payment to Loan Parties
of the proceeds of all credit card charges for sales by Loan Parties.
t.Holding Company and Investment Company Acts. No Loan Party is a “holding
company”, or a “subsidiary company” of a “holding company, or an “affiliate” of
a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 2005; nor is it a “public utility” as such term is defined in the
Federal Power Act, as amended; nor is it an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.
u.Absence of Financing Statements, etc. Except with respect to Permitted Liens,
there is no financing statement, security agreement, chattel mortgage, real
estate mortgage or other document filed or recorded with any filing records,
registry or other public office, that purports to cover, affect or give notice
of any present or possible future Lien on any assets of any Loan Party.
v.Certain Transactions. Except to the extent permitted pursuant to the terms of
Section 7.12, none of the officers, directors, or employees of any Loan Party is
presently a party to any transaction with any Loan Party (other than for
services as employees, officers and directors, including, without limitation,
such salary, bonus, employee stock option and other employee compensation
arrangements in the ordinary course of business, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Loan Parties, any corporation, partnership, trust or other
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner).


105

--------------------------------------------------------------------------------





w.Regulations U and X. No portion of any Advance is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
x.Labor Relations. As of the Effective Date, no Loan Party is a party to any
collective bargaining or other contract with a labor union covering any of its
employees. To the Loan Party’s knowledge, no Loan Party has committed an unfair
labor practice which is likely to provide the basis for any work stoppage,
strike or unfair labor practice claim by an employee of any Loan Party that
could reasonably be expected to result in a Material Adverse Change. Each Loan
Party has complied in all material respects with all applicable laws, decrees,
orders, judgments, statutes, laws, rules and regulations relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing including all
applicable provisions of the federal Fair Labor Standards Act, as amended,
except for any failure to comply that could not reasonably be expected to result
in a Material Adverse Change. There is not presently pending and, to Borrowers’
knowledge, there is not threatened any of the following that could reasonably be
expected to result in a Material Adverse Change:
i.Any strike, slowdown, picketing, or work stoppage against any Loan Party by
any of its employees.
ii.Any proceeding against or affecting any Loan Party relating to the alleged
violation of any applicable law, decree, order, judgment, statute, law, rule or
regulation pertaining to labor relations or before the National Labor Relations
Board, the Equal Employment Opportunity Commission, or any comparable
governmental body, organizational activity, or other labor or employment dispute
against or affecting Parent or Borrowers, which, if determined adversely to
Borrowers would cause a Material Adverse Change.
iii.Any lockout of any employees by any Loan Party (and no such action is
contemplated by Borrowers).
iv.Any application for the certification of a collective bargaining agent as a
representative of any of the employees of any Loan Party.
y.Indebtedness. Set forth on Schedule 5.25 is a true and complete list of all
Indebtedness of each Loan Party not listed in the consolidated financial
statements of Parent provided to Agent on or prior to the Effective Date or
otherwise permitted under Section 7.1, outstanding immediately prior to the
Effective Date that is to remain outstanding after the Effective Date and such
Schedule accurately reflects the aggregate principal amount of such
Indebtedness.
z.Payment of Taxes. Each Loan Party (i) has filed, or caused to be filed or
included in, (a) all Federal tax returns, and (b) all material state, local and
foreign tax returns which are required to be filed, and (ii) has paid, or made
provision for the payment of, all taxes shown thereon to be due or pursuant to
any assessment received by such Loan Party, except (A) such taxes, if any,


106

--------------------------------------------------------------------------------





as are being contested in good faith by appropriate proceedings and as to which
adequate reserves in accordance with GAAP have been established and maintained
and (B) immaterial taxes; in each case, so long as no material property of such
Loan Party is at impending risk of being seized, levied upon or forfeited. The
Loan Parties do not intend to treat the Advances, Letters of Credit and/or
related transactions hereunder as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4).
aa.Foreign Assets Control Regulations, Etc. None of the requesting or borrowing
of the Advances, the requesting or issuance, extension or renewal of any Letter
of Credit or the use of the proceeds of any thereof will to the Loan Party’s
knowledge violate the Trading With the Enemy Act (50 USC §1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of Loan Parties
nor any of their Subsidiaries or other Affiliates (x) is or to the Loan Party’s
knowledge will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or (y)
knowingly engages or will knowingly engage in any dealings or transactions, or
be otherwise associated, with any such “blocked person”.
24.
AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall, and
shall cause each of their respective Subsidiaries to, do all of the following:
a.Accounting System. Maintain a system of accounting that enables Parent to
produce financial statements in all material respects in accordance with GAAP
and each Loan Party to maintain records pertaining to the Collateral that
contain information as from time to time reasonably may be requested by Agent.
The Loan Parties also shall keep an inventory reporting system that shows all
additions, sales, claims, returns, and allowances with respect to the Inventory.
Each Loan Party shall further (a) maintain in accordance with GAAP in all
material respects adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of such Loan Party, contingencies and other reserves and (b)
at all times engage independent certified public accountants of recognized
national standing as the independent certified public accountants of the Loan
Parties and will not permit more than ninety (90) days to elapse between the
cessation of such firm’s (or any successor firm’s) engagement as the independent
certified public accountants of the Loan Parties and the appointment in such
capacity of a successor firm registered with the Public Company Accounting
Oversight Board.


107

--------------------------------------------------------------------------------





b.Collateral Reporting. Provide Agent (and if so requested by Agent, with copies
for each Lender) with the documents set forth on Schedule 6.2 in accordance with
the delivery schedule set forth thereon.
c.Financial Statements, Reports, Certificates. Deliver to Agent, with copies to
each Lender:
i.as soon as available, but in any event within forty-five (45) days after the
end of each Fiscal Month during each of Parent’s Fiscal Years (except at such
times as Availability is greater than thirty-five percent (35%) of the Maximum
Revolver Amount, during which times as soon as available but in any event within
forty-five (45) days after the end of each Fiscal Quarter during each of
Parent’s Fiscal Years),
a)a company prepared consolidated balance sheet, income statement, and statement
of cash flow covering Parent’s and its Subsidiaries’ operations during such
period, together with, in comparison form, the figures for the corresponding
month end and year to date periods of the previous Fiscal Year and the figures
set forth in the Projections delivered on or before the Effective Date or
pursuant to Section 6.3(c) hereof,
b)a certificate signed by the chief financial officer, chief accounting officer,
vice president or treasurer of Parent to the effect that:
i)A)    the financial statements delivered hereunder have been prepared in all
material respects in accordance with GAAP (except for the lack of footnotes and
being subject to year-end audit adjustments) and fairly present in all material
respects the financial condition of Parent and its Subsidiaries, and
ii)B)    there does not exist any condition or event that constitutes a Default
or Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action the Loan
Parties have taken, are taking, or propose to take with respect thereto),
ii.as soon as available, but in any event within ninety (90) days after the end
of each of Parent’s Fiscal Years, consolidated financial statements of Parent
and its Subsidiaries for each such Fiscal Year, audited by independent certified
public accountants of recognized national standing and certified, without being
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, any letter to management from such accountants),
iii.as soon as available, but in any event within sixty (60) days after the end
of each of Parent’s Fiscal Years, copies of Parent’s Projections, in form and
substance (including


108

--------------------------------------------------------------------------------





as to scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming Fiscal Year, on a Fiscal Month by month basis,
and the two subsequent Fiscal Years, certified by the chief financial officer,
chief accounting officer, vice president or treasurer of Parent as being such
officer’s good faith reasonable estimate of the financial performance of Parent
and its Subsidiaries during the period covered thereby, it being understood that
such Projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any Projections may
differ from the projected results and no assurance can be given that the
Projections will be realized,
iv.if and when filed by any Loan Party,
a)Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-‑K current
reports,
b)any other filings made by any Loan Party with the SEC,
c)upon request by Agent, in its Permitted Discretion, copies of any Loan Party’s
federal income tax returns, and any amendments thereto, filed with the IRS, and
d)any other information that is provided by Parent to its stockholders
generally,
(provided that, for purposes of this clause (d), any information to be delivered
hereunder shall be deemed to have been delivered when posted on such Loan
Party’s website or otherwise made available on the website of the SEC).
v.as soon as a Loan Party has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof together with a
reasonably detailed description thereof and a statement of the curative action
that such Loan Party proposes to take with respect thereto,
vi.promptly after the commencement thereof, but in any event within ten (10)
Business Days after the service of process with respect thereto on any Loan
Party, notice of all actions, suits, or proceedings brought by or against such
Loan Party before any Governmental Authority which could reasonably be expected
to result in a Material Adverse Change, and
vii.upon the request of Agent in its Permitted Discretion, any other report
reasonably requested relating to the financial condition of any Loan Party.
Parent agrees to cooperate with Agent to allow Agent to consult with its
independent certified public accountants if Agent reasonably requests the right
to do so (and Agent shall notify Parent as to the timing of such consultation
and permit Parent to be present thereat or to otherwise participate therein) and
that, in such connection, their independent certified public accountants are
authorized to communicate with Agent and to release to Agent whatever


109

--------------------------------------------------------------------------------





financial information concerning Loan Parties or their Subsidiaries that Agent
reasonably may request.
d.Returns. Account for returns of inventory and customer credits and record the
effects thereof on the general ledger on the same basis and in accordance with
the usual and customary practices of the applicable Loan Party, as they exist at
the time of the execution and delivery of this Agreement, except as required by
GAAP.
e.Maintenance of Properties.(a) Maintain and preserve all of their properties
which are necessary or useful in the proper conduct to their business in good
working order and condition, ordinary wear and tear excepted, except as could
not reasonably be expected to result in a Material Adverse Change;
(a)(b) Cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of such Loan Party
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except as could not
reasonably be expected to result in a Material Adverse Change;
(b)(c) In respect of the Loan Parties and their Subsidiaries, continue to engage
in the businesses of selling boats and boating related products at the retail
and wholesale level, and similar or related lines of business; and
(c)(d) Comply at all times with all provisions of all leases to which it is a
party as lessee, so as to prevent any loss or forfeiture thereof or thereunder,
except to the extent the failure to comply could not reasonably be expected to
result in a Material Adverse Change.
f.Taxes. Cause all material assessments and taxes, whether real, personal, or
otherwise, due, payable or to be remitted by, or imposed, levied, or assessed
against each Loan Party and its Subsidiaries, or any of their respective assets
to be paid or remitted in full, before delinquency or before the expiration of
any extension period, as well as all material claims for labor materials or
supplies that if unpaid might by law become a Lien or charge upon its property
(other than a Permitted Lien), except to the extent that the validity of such
assessment or tax shall be the subject of a Permitted Protest. Each Loan Party
will and will cause its Subsidiaries to make timely payment, remittance or
deposit of all federal, material state and other material tax payments and
withholding taxes required of them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, goods and services and sales
taxes, and local, state, provincial, foreign and federal income taxes, and will,
upon reasonable request, furnish Agent with proof reasonably satisfactory to
Agent indicating that the applicable Loan Party or its respective Subsidiary has
made such payments or deposits.
g.Insurance. At the Loan Parties’ expense, maintain insurance (including,
without limitation, by means of self-insurance which shall not apply to actual
and contingent obligations in an aggregate amount in excess of $5,000,000)
respecting each Loan Party’s assets wherever located, covering loss or damage by
fire, theft, explosion, and other hazards and risks and also shall maintain


110

--------------------------------------------------------------------------------





business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation,
all as ordinarily are insured against by other Persons engaged in the same or
similar business. All such policies of insurance shall be in such amounts which
are customary for Persons engaged in the same or similar business and with
nationally recognized insurance companies. Loan Parties shall deliver copies of
all such policies relating to the Collateral to Agent and copies of all other
policies of insurance if reasonably requested by Agent. Loan Parties shall also
deliver a lender’s loss payable endorsement and certificates of insurance naming
Agent as lender loss payee as its interest may appear with respect to all
policies of property or similar insurance relating to the Collateral. Loan
Parties shall deliver a certificate of insurance naming Agent and the Lenders as
additional insureds with respect to all policies of liability insurance. Each
such policy of insurance or endorsement shall contain a clause requiring the
insurer to give not less than thirty (30) days prior written notice to Agent (or
ten (10) days prior written notice in the event of cancellation due to
non-payment of premium) in the event of cancellation of the policy for any
reason whatsoever.
h.Location of Eligible Inventory. Keep Loan Parties’ and their Subsidiaries’
Eligible Inventory (other than Eligible In-Transit Inventory) only at Eligible
Inventory Locations (or in transit to or between such Eligible Inventory
Locations) and their chief executive offices only at the locations identified on
Schedule 5.4 and Schedule 5.6, as applicable; provided, however, that
Administrative Borrower may amend Schedule 5.4 and Schedule 5.6 so long as any
new location is within the United States, Puerto Rico or a Permitted Overseas
Inventory Jurisdiction or, in the case of West Marine Canada, a province or
territory of Canada in which all steps necessary to perfect Agent’s Lien on such
Collateral (including the filing of PPSA financing statements naming West Marine
Canada as debtor and Agent as secured party) have been taken and in respect of
any new warehouse, distribution center, chief executive office or location where
such Loan Party’s books and records are maintained, Agent shall have received a
Collateral Access Agreement.
i.Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, except to the
extent the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.
j.Leases. Pay when due all rents and other amounts payable under any leases to
which each Loan Party or any of its Subsidiaries is a party or by which such
Loan Party’s properties and assets are bound, unless such payments are the
subject of a Permitted Protest or unless nonpayment of such rents and other
amounts individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Change.
k.Existence. At all times preserve and keep in full force and effect each Loan
Party’s valid existence and good standing and any rights and franchises material
to their businesses except as otherwise permitted pursuant to Section 7.4.
l.Environmental. Except for such Environmental Liens, failures to comply,
releases, Environmental Actions, notices, citations or orders which individually
or in the aggregate could not reasonably be expected to result in a Material
Adverse Change (a) keep any property either


111

--------------------------------------------------------------------------------





owned or operated by any Loan Party or any of its Subsidiaries free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens, (b)
comply with all applicable Environmental Laws and provide to Agent documentation
of such compliance which Agent reasonably requests, (c) promptly notify Agent of
any release of a Hazardous Material of any reportable quantity from or onto
property owned or operated by any Loan Party or any of its Subsidiaries and take
any Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law, and (d) promptly, but in any event
within 5 days of its receipt thereof, provide Agent with written notice of any
of the following: (i) notice that an Environmental Lien has been filed against
any of the real or personal property of any Loan Party or any of its
Subsidiaries, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any of its
Subsidiaries, and (iii) notice of a violation, citation, or other administrative
order.
m.Disclosure Updates. Promptly and in no event later than five (5) Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in any material respect (other than
industry-wide risks normally associated with the types of businesses conducted
by the Loan Parties and their Subsidiaries) in light of the circumstances in
which made; provided that Projections and Schedules furnished to the Lender
Group shall be deemed to be updated as and when delivered pursuant to the terms
hereof; provided further that, notwithstanding anything else in this Agreement
to the contrary, except during the continuation of a Cash Dominion Event, the
Loan Parties shall only be obligated to update the information contained in the
Schedules on a quarterly basis. The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the affect of amending or
modifying this Agreement or any of the Schedules hereto.
n.Formation of Subsidiaries. At the time that any Loan Party forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Effective Date, such Loan Party shall (a) cause such new Subsidiary to provide
to Agent a joinder to this Agreement, allonges to Notes, and other security
documents, as well as appropriate UCC-1 financing statements, PPSA registrations
or such other financing statements, all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the Collateral of such
newly formed or acquired Subsidiary), and (b) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its Permitted Discretion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above,
unless, in respect of a new Foreign Subsidiary, the taking of the foregoing
actions would give rise to a material adverse tax liability to any Loan Party.
Any document, agreement, or instrument executed or issued pursuant to this
Section 6.14 shall be a Loan Document.
o.Notice to Agent.
i.Administrative Borrower shall provide Agent with written notice promptly upon
the occurrence of any of the following events, which written notice shall state
with


112

--------------------------------------------------------------------------------





reasonable particularity the facts and circumstances of the event for which such
notice is being given:
a)Any change in the Authorized Persons of Administrative Borrower;
b)The completion of any physical count of all or a material portion of Borrowing
Group’s Inventory (together with a copy of the results thereof certified by
Administrative Borrower);
c)Any cessation by any Loan Party of their making payment to its creditors
generally as such Loan Party’s debts become due;
d)Any failure by any Loan Party to pay rent on a timely basis at ten percent
(10%) or more of any of the Loan Parties’ locations, and as and when such rent
payment is due;
e)Any Material Adverse Change;
f)The occurrence of any Default or Event of Default;
g)Any discharge by Parent of its independent accountants or any withdrawal or
resignation by such independent accountants from their acting in such capacity;
h)If any Loan Party receives notice of any material default or any action is
taken in respect of a material claimed default (whether or not constituting a
default) under the Credit Card Agreements;
i)Any judgment not covered by insurance final or otherwise against any Loan
Party or any of its Subsidiaries in an amount in excess of $10,000,000;
j)Any set-off, claims, withholdings or other defenses to which any of the
Collateral, or Agent’s rights with respect to the Collateral, are subject in an
amount in excess of $25,000,000 in respect of any such event; or
k)The obtaining of an organization identification number by any Loan Party which
did not have one on the Effective Date, together with such number.
ii.Administrative Borrower shall provide Agent, when so distributed, with copies
of any materials distributed to the shareholders of Parent (provided that, for
purposes of this clause (b), any materials to be delivered hereunder shall be
deemed to have been delivered when posted on Parent’s website or otherwise made
available on the website of the SEC).


113

--------------------------------------------------------------------------------





p.Further Assurances. Cooperate with Agent and execute such further instruments
and documents as Agent shall reasonably request to carry out to its reasonable
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.
25.
NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall not,
and shall cause each of the Subsidiaries of the Loan Parties not to, do any of
the following:
a.Indebtedness. Create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
i.Indebtedness evidenced by this Agreement and the other Loan Documents;
ii.existing Indebtedness set forth on Schedule 5.25;
iii.Permitted Purchase Money Indebtedness;
iv.refinancings, renewals, or extensions of Indebtedness permitted under clauses
(b) and (c) of this Section 7.1 (and continuance or renewal of any Permitted
Liens associated therewith) so long as: (i) such refinancings, renewals, or
extensions do not result in an increase in the then extant principal amount of
the Indebtedness so refinanced, renewed, or extended (other than with respect to
unpaid accrued interest and premiums thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses incurred in connection
therewith) or add one or more Loan Parties as liable with respect thereto if
such additional Loan Party were not liable with respect to the original
Indebtedness, (ii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions, that, taken as a
whole, are materially more burdensome or restrictive to the applicable Loan
Party, (iii) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness, and (iv) the Indebtedness that is refinanced, renewed, or extended
is not recourse to any Person that is liable on account of the Obligations other
than those Persons which were obligated with respect to the Indebtedness that
was refinanced, renewed, or extended;
v.endorsement of instruments or other payment items for deposit;
vi.Indebtedness composing Permitted Investments;
vii.Indebtedness of a Loan Party to another Loan Party;


114

--------------------------------------------------------------------------------





viii.Indebtedness of a Borrower or a Subsidiary of a Borrower in respect of
hedge agreements entered into by such Person with the purpose and effect of
fixing interest rates on a principal amount of Indebtedness of such Person that
is accruing interest at a variable rate, provided that each such contract is
with a counterparty or has a guarantor of the obligation of the counterparty who
at the time the contract is made has long-term obligations rated A or Aa3 or
better, respectively, by S&P and Moody’s;
ix.Indebtedness of a Person that becomes a Loan Party and was incurred by such
Person prior to becoming a Loan Party so long as such Indebtedness was not
incurred in contemplation of such Person becoming a Loan Party;
x.Indebtedness secured by Permitted Liens of the types described in clauses (c),
(g), (i), (o), (p) and (q) of the definition of “Permitted Liens” to the extent
that such Permitted Liens are secured by property or assets not constituting
Collateral; provided that, in the case of clause (p), the amount of Indebtedness
secured by such property or assets does not exceed 90% of the fair market value
of such property or assets,
xi.Subordinated Obligations in such principal amounts as may be approved by
Agent in its Permitted Discretion;
xii.Guarantees of Indebtedness that is permitted pursuant to this Agreement;
xiii.Indebtedness incurred in connection with any non-qualified deferred
compensation plan for the benefit of current or former employees or directors of
any Loan Party or any Subsidiary of any Loan Party; and
xiv.other unsecured Indebtedness of any Loan Party, in an aggregate amount not
to exceed at any time $50,000,000.
b.Liens. Create, incur, assume, or suffer to exist, directly or indirectly, any
Lien on or with respect to the Collateral, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under Section
7.1(d) and so long as the replacement Liens only encumber those assets that
secured the refinanced, renewed, or extended Indebtedness).
c.Restrictions on Negative Pledges and Upstream Limitation.
i.Enter into or permit to exist any arrangement or agreement (other than this
Agreement and the other Loan Documents) which directly or indirectly prohibits
any Loan Party from creating, assuming or incurring any Lien upon the Collateral
whether now owned or hereafter acquired; or
ii.Enter into any agreement, contract or arrangement (other than this Agreement
and the other Loan Documents) restricting the ability of any Subsidiary of any
Borrowers to pay or make dividends or distributions in cash or kind to
Borrowers, to make loans,


115

--------------------------------------------------------------------------------





advances or other payments of whatsoever nature to the Loan Parties, or to make
transfers or distributions of all or any part of its assets to the Loan Parties;
(c)in each case other than (i) customary anti-assignment provisions contained in
contracts, (ii) customary restrictions contained in asset sale agreements
limiting the transfer of such assets pending the closing of such sale, (iii) any
limitation or restriction contained in any Permitted Lien to the extent such
limitation or restriction restricts the transfer of property subject to such
Permitted Lien and does not affect the Lien of Agent securing the Obligations
and (iv) any restriction that does not apply, directly or indirectly, to the
Liens securing the Obligations.
d.Restrictions on Fundamental Changes. (a) Enter into any merger, amalgamation
or consolidation, (b) liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution), or (c) convey, sell, lease, license, assign,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its assets, except:
a)any Borrower may be merged or amalgamated with or into another Borrower, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to any Borrower; provided that
(i) at the time of any such event, no Event of Default shall exist or shall
result from such event and (ii) in the case of such an event, a Borrower shall
be the continuing or surviving Person;
b)A) any Domestic Subsidiary of a Borrower may be merged or amalgamated with or
into another Domestic Subsidiary of a Borrower, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any Domestic Subsidiary of a Borrower, provided
that at the time of any such event no Event of Default shall exist or shall
result from such event, and (B) any Domestic Subsidiary of a Borrower may be
merged with and into a Borrower, or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Borrower; provided that at the time of any such event, no
Event of Default shall exist or shall result from such event;
c)A) any Foreign Subsidiary of a Borrower may be merged or amalgamated with or
into another Foreign Subsidiary of a Borrower, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any Foreign Subsidiary of a Borrower, provided
that at the time of any such event no Event of Default shall exist or shall
result from such event, and (B) any Foreign Subsidiary of a Borrower may be
merged with and into a Borrower, or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed


116

--------------------------------------------------------------------------------





of, in one transaction or a series of transactions, to any Borrower; provided
that at the time of any such event, no Event of Default shall exist or shall
result from such event;
d)in connection with (1) sales or closures of stores or distribution centers in
the normal course of business and (2) dispositions of Inventory and other assets
located at such locations (or used in connection with the operation thereof) and
related non-depreciated leasehold interests related thereto, in each case on
reasonable terms consistent with such Person’s usual practice in connection with
such sales or closures;
e)Permitted Dispositions and other dispositions permitted under Section 7.5; and
f)non-cash accounting adjustments that might constitute a disposition.
e.Disposal of Assets; Sale and Leaseback. Other than Permitted Dispositions, and
dispositions permitted by Section 7.4, convey, sell, assign, transfer, or
otherwise dispose of any of the assets of any Loan Party. The Loan Parties will
not, and will not permit any Subsidiary of any Loan Party to, enter into any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any Collateral owned by it in order then or thereafter to lease such Collateral
or lease other property that such Person intends to use for substantially the
same purpose as the property being sold or transferred.
f.Change Name. Change any Loan Party’s name, FEIN, organizational identification
number, type of organization, jurisdiction of organization or other legal
structure or relocate such Loan Party’s chief executive office to a new
location, in each case, without giving at least 30 days prior written notice by
Administrative Borrower to Agent of such change and so long as, at the time of
such written notification, Parent, such Loan Party provides any financing
statements or like registration documents necessary to perfect and continue
perfected Agent’s Liens.
g.Prepayments and Amendments on Subordinated Obligations. Prepay, redeem,
defease, purchase or otherwise acquire any Subordinated Obligations; or directly
or indirectly, amend, modify, alter, increase or change any of the terms or
conditions of any agreement, instrument, document, indenture, or other writing,
evidencing or relating to any Subordinated Obligations permitted under Section
7.1 in a manner adverse to the Lender Group.
h.Consignments. Consign any of their Inventory or sell any of their Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale, except rights of purchasers to return Inventory pursuant to a Loan Party’s
or any of its Subsidiaries’ return policy; provided that any Loan Party may sell
or otherwise dispose of Inventory on any of the foregoing consignment or other
arrangements so long as the aggregate amount of such consigned Inventory does
not exceed $10,000,000 in the aggregate; provided, further, that if any Loan
Party is the consignor in any such arrangement of any consigned Inventory
located in the United States or a state or political subdivision thereof in an
amount that exceeds $250,000, individually or in the aggregate, then such Loan
Party shall cause (i) all UCC filings against the consignee of such United


117

--------------------------------------------------------------------------------





States consigned Inventory to be filed, (ii) all notices to known holders of
conflicting security interests (after reasonable investigation therefor and
conduct searching for the same) in the inventory of such consignee to be given,
in each case, as necessary under the UCC to perfect and otherwise make public
such Person’s interest in such United States consigned Inventory and (iii) any
relevant UCC filings to be assigned to Agent.
i.Distributions.
Other than (a) distributions or declaration and payment of dividends by a Loan
Party to another Loan Party and (b) payments of dividends by Parent in the
ordinary course of business consistent with past practices (including payment on
May 25, 2017 of the dividend that was declared on March 24, 2017), to the
shareholders of its common stock, of amounts legally available therefor;
provided, that, (i) as of the payment of any such dividends and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, and (ii) the aggregate amount of all such dividends paid or payable
in any twelve (12) consecutive calendar-month period shall not exceed
$15,000,000, make any distribution or declare or pay any dividends (in cash or
other property, other than common Stock or options or rights with respect to
common Stock) on, or purchase, acquire, redeem, or retire any of Parent’s Stock,
of any class, whether now or hereafter outstanding; provided, however, that
Parent may purchase, acquire, redeem or retire any of Parent’s Stock or may pay
cash dividends on Parent’s Stock so long as (i) at the time of such purchase,
acquisition redemption, retirement, payment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing and (ii)
immediately after giving effect thereto, Availability shall be at least equal to
$3025,000,000 and Administrative Borrower shall have delivered to Agent a
Borrowing Base Certificate and Projections evidencing the maintenance of
Availability of at least $3025,000,000 for the period of six (6) months
immediately subsequent to such purchase, acquisition, redemption or retirement
of any Parent’s or payment of cash dividends on any of Parent’s Stock.
j.Accounting Methods. Modify or change their Fiscal Year or their method of
accounting (except upon prior notice to Agent and other than as may be required
to conform to GAAP or as otherwise permitted by GAAP).
k.Investments, Acquisitions. Except for Permitted Investments and Permitted
Acquisitions, directly or indirectly, make or acquire any Investment, or incur
any liabilities (including contingent obligations) for or in connection with any
Investment; provided, however, that such Investments will be considered
Investments permitted by this Section 7.11 only if all actions have been taken
to the satisfaction of Agent to provide to Agent, for the benefit of Lenders and
Agent, a first priority perfected security interest in all of such Investments
(to the extent such Investments constitute Collateral) free of all Liens other
than Permitted Liens.
l.Transactions with Affiliates. Engage in any transaction with any Affiliate
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of Loan Parties, any corporation, unlimited company, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on


118

--------------------------------------------------------------------------------





terms more favorable to such Person (taken as a whole) than would have been
obtainable on an arm’s-length basis except (a) reasonable and customary fees and
other consideration paid to members of the board of directors of Parent, (b)
compensation and benefit arrangements for officers and other employees of Loan
Parties and their Subsidiaries entered into in the ordinary course of business
and (c) transactions among Loan Parties and their wholly-owned Subsidiaries in
the ordinary course of business consistent with past practices. Each Affiliate
of Loan Parties is listed on Schedule 7.12 (as such Schedule may be updated from
time to time by Administrative Borrower by notice to Agent).
m.Suspension. Suspend or go out of a substantial portion of their business.
n.Use of Proceeds. Use the proceeds of the Advances for any purpose other than
(a) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) consistent with the terms and conditions hereof, for
general working capital purposes and general corporate purposes, including
making dividends and distributions to the extent permitted by this Agreement.
o.Store Closings. Close any location at which the Loan Parties maintain, offer
for sale or store any of the Collateral unless such closing, in any Fiscal Year,
results in no more than a 10% store reduction from the aggregate number of
stores open as of the first day of such Fiscal Year.
p.Securities Accounts. Establish or maintain any Securities Account the assets
of which constitute Collateral unless Agent shall have received a Control
Agreement in respect of such Securities Account subject to the provisions of
Section 2.6. If a Cash Dominion Event has occurred and is continuing, no Loan
Party shall transfer assets constituting Collateral out of any Securities
Account.
q.Employee Benefit Plans. Except as could not reasonably be expected to result
in a Material Adverse Change,
i.Engage in any “prohibited transaction” within the meaning of §406 of ERISA or
§4975 of the IRC; or
ii.permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or
iii.fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of any Loan Party pursuant to
§302(f) or §4068 of ERISA; or
iv.amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the IRC; or


119

--------------------------------------------------------------------------------





v.permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of §4001 of ERISA) of all Guaranteed Pension
Plans exceeding the value of the aggregate assets of such Plans, disregarding
for this purpose the benefit liabilities and assets of any such Plan with assets
in excess of benefit liabilities, by more than $10,000,000, or(f)    fail to
comply with any material Canadian federal, provincial or local statute, law,
rule, regulation, ordinance, code in respect of Benefit Plans.
r.Deposit Accounts, Credit Card Agreements, etc. Except as provided in Section
2.6(c) and (d) hereof, (a) establish any Deposit Accounts, credit card
clearinghouse or processors, other than those Deposit Accounts, Credit Card
Agreements and other accounts, all listed on Schedule 7.18 (as updated pursuant
to Section 2.6(d) and Section 6.13), (b) directly or indirectly fail to comply
in any material respect with any Control Agreement or other bank agency or lock
box agreement in favor of Agent for the benefit of the Lender Group with respect
to such account, (c) deposit into any of the payroll accounts listed on Schedule
7.18 any significant amounts in excess of amounts necessary to pay current
payroll obligations from such accounts or (d) change any direction or
designation relating to any Credit Card Processor.
s.Minimum Adjusted Availability. Borrowers shall at all times maintain Adjusted
Availability at least equal to the Minimum Adjusted Availability Requirement.
26.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1.8.1.        Any Loan Party fails to pay any principal on any of the Advances
or any reimbursement obligation in respect of any Letter of Credit, or any
portion thereof, on the date when due; or any Loan Party fails to pay any
interest owing under the Loan Documents or any fees, or any portion thereof,
within five (5) Business Days after the date when due; or fails to pay any other
amount payable to the Lenders or Agent under any Loan Document, or any portion
thereof, within five (5) Business Days after written demand therefor;
8.2.(a)        (a)    Any Loan Party shall fail to comply with any of its
covenants contained in Section 6.2, 6.3, 6.7, 6.8, 6.15 or 7 (provided that, in
the case of any such failure to comply with the covenants contained in any of
Sections 6.2 (other than any failure to deliver a Borrowing Base Certificate),
6.3 (other than Section 6.3(e)) or 6.15 (other than Section 6.15(a)(6)), such
failure shall continue for five Business Days after Administrative Borrower
first obtains knowledge of such failure); (b) any Loan Party shall fail to
perform any term, covenant or agreement contained herein or in any of the other
Loan Documents (other than those specified elsewhere in this Section 8) for
thirty (30) days after (i) such Loan Party has actual knowledge of such failure
to perform or (ii) written notice of such failure has been given to
Administrative Borrower by Agent; and (c) any representation or warranty of any
Loan Party in this Agreement or any of the other Loan Documents or any Record or
in any other document or instrument delivered pursuant to or in connection with
this Agreement or in completing any request for a Borrowing via the Portal shall
prove to have been false in any material respect upon the date when made or
deemed to have been made or repeated.


120

--------------------------------------------------------------------------------





8.3.(b)        If any material portion of any Loan Party’s assets is attached,
seized, subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person and such writ, distress warrant or levy is not
discharged within sixty (60) days (or, in the case of West Marine Canada, 30
days) of the date on which such writ, distress warrant or levy is filed;
8.4.(c)        If an Insolvency Proceeding is commenced by any Loan Party or any
Subsidiary of any Loan Party;
8.5.(d)        If an Insolvency Proceeding is commenced against any Loan Party
or any Subsidiary of any Loan Party, and any of the following events occur: (a)
such Person consents to the institution of the Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period, each
member of the Lender Group shall be relieved of its obligations to extend credit
hereunder, (c) the petition commencing the Insolvency Proceeding is not
dismissed within sixty (60) calendar days of the date of the filing thereof;
provided, however, that, during the pendency of such period, each member of the
Lender Group shall be relieved of its obligation to extend credit hereunder, (d)
a trustee, custodian, liquidator, monitor, receiver, interim receiver or
receiver manager is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party, or (e) an order for relief shall
have been entered therein;
8.6.(e)        If any Loan Party or any Subsidiary of any Loan Party is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs;
8.7.(f)        If any Loan Party suffers the entry against it of a final
judgment for the payment of money in excess of $10,000,000 (not covered by
insurance), and such judgment is unstayed and undischarged for a period of
thirty (30) consecutive days after the date of entry thereof;
8.8.(g)        If there is a default in any material agreement to which any Loan
Party or any Subsidiary of any Loan Party is a party relative to such Person’s
Indebtedness involving an aggregate amount of $20,000,000, or more, and such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of such Person’s obligations thereunder,
or to terminate such agreement;
8.9.(h)        If any Loan Party or any Subsidiary of any Loan Party makes any
payment on account of Indebtedness that has been contractually subordinated in
right of payment to the payment of the Obligations, except to the extent such
payment is permitted by the terms of the subordination provisions applicable to
such Indebtedness;
8.10.(i)        If any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded or Agent’s Liens in the Collateral shall cease to be
perfected, or shall cease to have the priority contemplated by the Loan
Documents, in each case otherwise than in accordance with the terms thereof or
this Agreement or with the express prior written agreement, consent or approval
of Lenders, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or


121

--------------------------------------------------------------------------------





rescind any of the Loan Documents shall be commenced by or on behalf of any Loan
Party that is a party thereto or any of their respective stockholders, or any
court or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;
8.11.(j)        Any Loan Party or any ERISA Affiliate incurs any liability to
the PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an
aggregate amount exceeding $10,000,000, or any Loan Party or any ERISA Affiliate
is assessed withdrawal liability pursuant to Title IV of ERISA by a
Multiemployer Plan requiring aggregate annual payments exceeding $10,000,000, or
any of the following occurs with respect to a Guaranteed Pension Plan: (i) an
ERISA Reportable Event, or a failure to make a required installment or other
payment (within the meaning of §302(f)(1) of ERISA), provided that Agent
determines in its Permitted Discretion that such event (A) could be expected to
result in liability of such Loan Party or any of its Subsidiaries to the PBGC or
such Guaranteed Pension Plan in an aggregate amount exceeding $10,000,000 and
(B) could constitute grounds for the termination of such Guaranteed Pension Plan
by the PBGC, for the appointment by the appropriate United States District Court
of a trustee to administer such Guaranteed Pension Plan or for the imposition of
a lien in favor of such Guaranteed Pension Plan; or (ii) the appointment by a
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (iii) the institution by the PBGC of proceedings to terminate such
Guaranteed Pension Plan;
8.12.(k)        Any Loan Party or any Subsidiary of any Loan Party shall be
convicted for a state, federal or foreign crime, a punishment for which in any
such case could include the forfeiture of any assets of such Person included in
the Borrowing Base or any assets of such Person not included in the Borrowing
Base but having a fair market value in excess of $10,000,000; or
8.13.(l)        A Change of Control shall occur.
27.
THE LENDER GROUP’S RIGHTS AND REMEDIES.

a.Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, Agent may, and upon instruction of the Required Lenders (at
their election but without notice of their election and without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Loan Parties) Agent shall exercise any of the rights and remedies
of a secured party under the Code or Canadian law and any other rights and
remedies provided for in this Agreement or any other Loan Document or otherwise
available to it at law or in equity on behalf of the Lender Group and Agent may
or, acting upon the instructions of the Required Lenders, shall do the same on
behalf of the Lender Group, such rights and remedies to include the following,
all of which are authorized by the Loan Parties:
i.Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable, provided that,
in the event of any Event of Default under Sections 8.4 or 8.5, all such amounts
shall become


122

--------------------------------------------------------------------------------





immediately due and payable automatically and without any requirement of notice
from Agent or any Lender;
ii.Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrowers and the Lender Group, provided that, in the event of
any Event of Default under Sections 8.4 or 8.5, any unused portion of the credit
hereunder shall forthwith terminate and each Lender shall be relieved of all
further obligations to make Advances to Borrowers and the Issuing Lender shall
be relieved of all further obligations to issue, extend or renew Letters of
Credit;
iii.Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
Agent’s Liens in the Collateral and without affecting the Obligations, provided
that, in the event of any Event of Default under Sections 8.4 or 8.5, any unused
portion of the credit hereunder shall forthwith terminate and each Lender shall
be relieved of all further obligations to make Advances to Borrowers and the
Issuing Lender shall be relieved of all further obligations to issue, extend or
renew Letters of Credit;
iv.Notify Account Debtors and other Persons obligated on the Collateral to make
payment or otherwise render performance to or for Agent, and, to the extent
permitted under the Code or Canadian law, as applicable, enforce the obligations
of Account Debtors and other Persons obligated on the Collateral and exercise
the rights of the Loan Parties with respect to such obligations and any property
that may secure such obligations;
v.Take any proceeds of the Collateral;
vi.Settle or adjust disputes and claims directly with Loan Parties’ Account
Debtors for amounts and upon terms which Agent considers advisable, and in such
cases, Agent will credit the Loan Account with only the net amounts received by
Agent in payment of such disputed Accounts after deducting all Lender Group
Expenses incurred or expended in connection therewith;
vii.Cause the Loan Parties to hold all of their returned Inventory in trust for
the Lender Group and segregate all returned Inventory from all other assets of
the Loan Parties or in Loan Parties’ possession and conspicuously label said
returned Inventory as the property of the Lender Group;
viii.Without notice to or demand upon any Loan Party, make such payments and do
such acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. In addition to the rights granted pursuant to
Section 4.8. Each Loan Party agrees to assemble the Collateral if Agent so
requires, and to make the Collateral available to Agent at a place that Agent
may designate which is reasonably convenient to both parties. Each Loan Party
authorizes Agent to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, to utilize its
assets in accordance with Section 4.8 and to pay, purchase, contest, or
compromise any Lien that in


123

--------------------------------------------------------------------------------





Agent’s determination appears to conflict with Agent’s Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrowers’ Loan Account therefor. With respect to any Loan Party’s owned
or leased premises, each Loan Party hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;
ix.Without notice to any Loan Party (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code or the PPSA), set off and apply to
the Obligations any and all (i) balances and deposits of any Loan Party held by
the Lender Group (including any amounts received in the Deposit Accounts or
Securities Accounts subject to Control Agreements), or (ii) Indebtedness at any
time owing to or for the credit or the account of any Loan Party held by the
Lender Group, provided that Agent will endeavor to notify Administrative
Borrower of any such set-off after the occurrence thereof but the failure to so
notify Administrative Borrower shall not give rise to any liability to Agent nor
in any manner whatsoever affect the rights of Agent under this Agreement or
under any Loan Document;
x.Hold, as cash collateral, any and all balances and deposits of any Loan Party
held by the Lender Group, and any amounts received in the Deposit Accounts or
Securities Account subject to Control Agreements, to secure the full and final
repayment of all of the Obligations;
xi.Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral
and, as set forth in Section 4.8, use any intellectual property;
xii.Sell or cause to be sold, the Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Loan Parties’ premises) as Agent
determines is commercially reasonable. It is not necessary that the Collateral
be present at any such sale;
xiii.Agent shall give notice of the disposition of the Collateral as follows:
a)Agent shall give Administrative Borrower (for the benefit of the applicable
Loan Party) a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Collateral, the time on or after which the private sale or other
disposition is to be made; and
b)The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;


124

--------------------------------------------------------------------------------





c)The Loan Parties hereby acknowledge that 10 days prior written notice of such
sale or sales shall be reasonable notice; in addition the Loan Parties waive any
and all rights that they have to a judicial hearing in advance of the
enforcement of any of Agent’s rights and remedies hereunder, including its right
if a Default exists to take immediate possession of Collateral and to exercise
its rights and remedies with respect thereto;
xiv.Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;
xv.Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing;
xvi.Agent shall have the rights and remedies of a secured party under the Code
and any additional rights and remedies as may be provided to a secured party in
any jurisdiction in which Collateral is located;
xvii.The Lender Group shall have all other rights and remedies available to it
at law or in equity pursuant to any other Loan Documents and whether or not
Lenders shall have accelerated the maturity of the Obligations pursuant to this
Section 9.1, each Lender, if owed any amount with respect to the Obligations,
may, with the consent of Required Lenders or Agent but not otherwise, proceed to
protect and enforce its rights by suit in equity, action at law, or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
included as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender; and
xviii.Any deficiency that exists after disposition of the Collateral as provided
above, will be paid immediately by the Loan Parties. Any excess will be
returned, without interest and subject to the rights of third Persons, by Agent
to Administrative Borrower (for the benefit of the applicable Loan Party).
b.Securities and Deposits. Agent may, at any time during the continuation of a
Cash Dominion Event, at its option, transfer to itself or any nominee any
securities constituting Collateral, receive any income thereon and hold such
income as additional Collateral or apply it to the Obligations. Whether or not
any Obligations are due, during the continuation of a Cash Dominion Event, Agent
may demand, sue for, collect, or make any settlement or compromise which it
deems desirable with respect to the Collateral.
c.Standards for Exercising Rights and Remedies. Each Loan Party hereby
acknowledges and agrees that in connection with the exercise of its rights and
remedies hereunder Agent may (but shall not have any obligation to): (a) incur
expenses to prepare Collateral for


125

--------------------------------------------------------------------------------





disposition or otherwise complete raw material or work in process into finished
goods or other finished products for disposition; (b) remove Liens on or any
adverse claims against Collateral; (c) exercise collection remedies against
Account Debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists; (d) advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (e) contact other
persons, whether or not in the same business as the Loan Parties, for
expressions of interest in acquiring all or any portion of the Collateral; (f)
hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature; (g)
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets; (h) dispose
of assets in wholesale rather than retail markets; (i) disclaim disposition
warranties; (j) purchase insurance or credit enhancements to insure Agent
against risks of loss, collection or disposition of Collateral or to provide to
Agent a guaranteed return from the collection or disposition of Collateral; (k)
to the extent deemed appropriate by Agent, obtain the services of brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral; or (l) conduct going out of
business sales and otherwise liquidate the inventory. The Loan Parties
acknowledge that the purpose of this Section 9.3 is to provide non-exhaustive
indications of what actions or omissions by Agent would fulfill Agent’s duties
under the Code or any other relevant jurisdiction in Agent’s exercise of
remedies against the Collateral and that other actions or omissions by Agent
shall not be deemed to fail to fulfill such duties solely on account of not
being indicated in this Section 9.3. Without limitation upon the foregoing,
nothing contained in this Section 9.3 shall be construed to grant any rights to
the Loan Parties or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 9.3.
d.Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative and may be exercised simultaneously. The Lender Group shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity. No exercise by the Lender Group of one right or remedy
shall be deemed an election, and no waiver by the Lender Group of any Event of
Default shall be deemed a continuing waiver. No delay by the Lender Group shall
constitute a waiver, election, or acquiescence by it.
28.
TAXES AND EXPENSES.

If any Loan Party fails to pay (prior to delinquency or within the applicable
grace period) any monies (whether taxes, assessments, insurance premiums, or, in
the case of leased properties or assets, rents or other amounts payable under
such leases) due to third Persons (other than any monies that are the subject of
a Permitted Protest), or fails to make any deposits or furnish any required
proof of payment or deposit, all as required under the terms of this Agreement,
then, Agent, in its sole discretion and without prior notice to any Loan Party
(but with subsequent notice to Administrative Borrower), may do any or all of
the following: (a) make payment of the same or any part thereof, (b) set up such
reserves in Borrowers’ Loan Account as Agent reasonably deems necessary to
protect the Lender Group from the exposure created by such failure, or (c) in
the case of the failure to comply with Section 6.7 hereof, obtain and maintain
insurance policies of the type


126

--------------------------------------------------------------------------------





described in Section 6.7 and take any action with respect to such policies as
Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement. Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.
29.
WAIVERS; INDEMNIFICATION.

a.Demand; Protest; etc. Each Loan Party waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Borrower may in any way be liable.
b.The Lender Group’s Liability for Collateral. Each Loan Party hereby agrees
that: (a) so long as the Lender Group complies with its obligations, if any,
under this Agreement, or the Code or the PPSA, Agent shall not in any way or
manner be liable or responsible for: (i) the safekeeping of the Collateral, (ii)
any loss or damage thereto occurring or arising in any manner or fashion from
any cause, (iii) any diminution in the value thereof, or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Collateral shall be borne by
Loan Parties. Each Loan Party shall remain obligated and liable under each
contract or agreement comprised in the Collateral to be observed or performed by
Loan Parties thereunder. Neither Agent nor any Lender shall have any obligation
or liability under any such contract or agreement by reason or arising out of
this Agreement or the receipt by Agent or any Lender of any payment relating to
any of the Collateral, not shall Agent or any Lender be obligated in any manner
to perform any of the obligations of the Loan Parties under or pursuant to any
such contract or agreement, to make inquiry as to the nature or sufficiency of
any payment received by Agent or any Lender in respect of the Collateral or as
to the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to Agent or to which Agent or any Lender may be entitled to at any time
or times. Agent’s sole duty with respect to the custody, safe-keeping and
physical preservation of the Collateral in its possession, under §9-207 of the
Code, or otherwise, shall be to deal with such Collateral in the same manner as
Agent deals with similar property for its own account.
c.Indemnification. Each Loan Party shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other costs and expenses actually incurred in connection therewith (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution, delivery, enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of the Loan
Parties’ and their Subsidiaries’ compliance with


127

--------------------------------------------------------------------------------





the terms of the Loan Documents, (b) any actual or proposed use by any Borrower
or any of its Subsidiaries of the proceeds of any of the Advances or Letters of
Credit, (c) the reversal or withdrawal of any provisional credits granted by
Agent upon the transfer of funds from lock box, bank agency, concentration
accounts or otherwise under any cash management arrangements with any Loan Party
or any Subsidiary or in connection with the provisional honoring of funds
transfers, checks or other items, and (d) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the “Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
the Loan Parties shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to (i) any Indemnified Liability specifically
addressed in clauses (i) through (x) of Section 2.11(f), other than to the
extent required by Section 2.11(f) and (ii) any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person. If, and to
the extent that the obligations of the Loan Parties under this Section 11.3 are
unenforceable for any reason, each Loan Party hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. This provision shall survive the termination
of this Agreement and the repayment of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which the Loan Parties were required to indemnify
the Indemnified Person receiving such payment, the Indemnified Person making
such payment is entitled to be indemnified and reimbursed by the Loan Parties
with respect thereto.


128

--------------------------------------------------------------------------------





THE FOREGOING INDEMNIFICATIONS SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY INDEMNIFIED PERSON.
No Indemnified Person shall be entitled under this section to receive
indemnification for that portion, if any, of any liabilities and costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.
30.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) may be
personally delivered, sent by telefacsimile, electronic mail, overnight courier
service or first class (or air) mail and shall be deemed to have been given: (i)
if delivered in person, when delivered, (ii) if delivered by telecopy or
electronic mail, on the date of transmission if transmitted on a Business Day
before 5:00 p.m. (eastern time) or, if not, on the next succeeding Business Day,
provided that, in the case of electronic mail, a copy of such notice is promptly
sent by any other approved means of transmission of notices set forth herein,
(iii) if delivered by overnight courier, on the first Business Day after
delivery to such courier properly addressed, or (iv) if delivered by first class
(or air) mail, four Business Days after deposit in the mail, with postage
prepaid and properly addressed:
If to Administrative
Borrower for any Loan Party:
WEST MARINE PRODUCTS, INC.

500 Westridge Drive
Watsonville, California 95076
Attn: Thomas Moran, Senior Vice President and Jeffrey Lasher
Chief Financial Officer
and: Pam Fields, General Counsel
Fax No. : (831) 768-5489
Telephone No: (831) 761-4489
with copies to:
DOW LOHNES PLLCCOOLEY LLP

1200 New Hampshire 1299 Pennsylvania Ave., N.W.
Suite 700
Washington, DC 2003604
Attn: Timothy J. Kelley Jonathan P. Bagg
Fax No: (202) 776-2222
Telephone No.: (202) 776-2000


129

--------------------------------------------------------------------------------





If to Agent:
    WELLS FARGO BANK, NATIONAL ASSOCIATION

One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn: Joseph Burt
Fax No.: (866) 617-3988
Telephone No.: (617) 854-7279
with copies to:
RIEMER & BRAUNSTEIN LLP

Three Center Plaza
Boston, Massachusetts, MA 02108
Attn: Jason S. DelMonico, EsquireEsq.
Fax No. (617) 56923-9000
-3496
Telephone No.: (617) 880-3496
Agent and Loan Parties may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party.
31.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

i.THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK (OTHER THAN CHOICE-OF-LAW PRINCIPLES AND THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN THE LAWS
OF THE STATE OF NEW YORK) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
ii.THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE
FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, NEW YORK;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY BORROWER
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH LOAN
PARTIES’ COLLATERAL OR OTHER PROPERTY MAY BE FOUND. LOAN PARTIES AND THE LENDER
GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON


130

--------------------------------------------------------------------------------





CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).
iii.LOAN PARTIES AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. LOAN PARTIES AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
iv.Except as prohibited by law, each party hereto hereby waives any right it may
have to claim or recover in any litigation arising under this Agreement or any
other Loan Document any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. Each party hereto (a)
certifies that no representative, agent or attorney of any other party hereto
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waivers and (b) acknowledges
that such other party has been induced to enter into this Agreement, the other
Loan Documents to which it is a party by, among other things, the waivers and
certifications contained herein.
32.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

a.Assignments and Participations.
i.Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$10,000,000, provided that, so long as no Event of Default has occurred and is
continuing, any such assignment shall require the consent of Administrative
Borrower (which consent shall not be unreasonably withheld, delayed or
conditioned); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance, and (iii) the
assignor Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500. Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation,


131

--------------------------------------------------------------------------------





sale, transfer, or other disposition of all or any substantial portion of the
business or loan portfolio of the assigning Lender.
ii.From and after the date that Agent notifies the assignor Lender (with a copy
to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Borrowers and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under Section
16 and Section 18.9 of this Agreement.
iii.By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
iv.Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment


132

--------------------------------------------------------------------------------





allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
v.Any Lender may at any time, with the written consent of Agent, sell to one or
more commercial banks, financial institutions, or other Persons not Affiliates
of such Lender (a “Participant”) participating interests in its Obligations, the
Commitment, and the other rights and interests of that Lender (the “Originating
Lender”) hereunder and under the other Loan Documents (provided that no written
consent of Agent shall be required in connection with any sale of any such
participating interests by a Lender to an Eligible Transferee); provided,
however, that (i) the Originating Lender shall remain a “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Commitments, and
the other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers, Agent, and Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums; and (v) all amounts
payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set‑off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
Collections of Borrowers or their Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by Lenders among themselves.
vi.In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to Section 18.9, disclose all
documents


133

--------------------------------------------------------------------------------





and information which it now or hereafter may have relating to Borrowers or
Borrowers’ business.
vii.Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement to secure obligations of such Lender,
including without limitation (a) any pledge or assignment to secure obligations
to any of the twelve Federal Reserve Banks organized under §4 of the Federal
Reserve Act, 12 USC §341 and (b) with respect to any Lender that is a Fund, to
any lender or any trustee for, or any other representative of, holders of
obligations owed or securities issued by such Fund as security for such
obligations or securities or any institutional custodian for such Fund or for
such lender; provided that no such grant shall release such Lender from any of
its obligations hereunder, provide any voting rights hereunder to the secured
party thereof, substitute any such secured party for such Lender as a party
hereto or affect any rights or obligations of Borrowers or Agent hereunder.
viii.If any assignee Lender is an Affiliate of any Borrower, then any such
assignee Lender shall have no right to vote as a Lender hereunder or under any
of the other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to Agent pursuant to Section 9, and
the determination of the Required Lenders shall for all purposes of this
Agreement and the other Loan Documents be made without regard to such assignee
Lender’s interest in any of the Obligations. If any Lender sells a participating
interest in any of the Obligations to a Participant, and such Participant is a
Borrower or an Affiliate of a Borrower, then such transferor Lender shall
promptly notify Agent of the sale of such participation. A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to Agent pursuant to Section 10 to the extent that
such participation is beneficially owned by a Borrower or any Affiliate of a
Borrower, and the determination of the Required Lenders shall for all purposes
of this Credit Agreement and the other Loan Documents be made without regard to
the interest of such transferor Lender in the Obligations to the extent of such
participation.
b.Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by any Borrower is required in connection with
any such assignment.
33.
AMENDMENTS; WAIVERS.



134

--------------------------------------------------------------------------------





a.Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Administrative Borrower (on behalf of all
Borrowers) (and in respect of Section 17, the Guarantors) and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of Lenders
affected thereby and Administrative Borrower (on behalf of all Borrowers) and
acknowledged by Agent, do any of the following:
i.increase or extend any Commitment of any Lender,
ii.postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document,
iii.reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,
iv.change the percentage of the Commitments that is required to take any action
hereunder,
v.amend or modify this Section or any other provision of this Agreement
providing for consent or other action by all Lenders,
vi.release Collateral other than as permitted by Section 16.15,
vii.change the definition of “Required Lenders” or “Pro Rata Share”,
viii.contractually subordinate any of Agent’s Liens,
ix.release any Borrower or any other Loan Party from any obligation for the
payment of money owed to any Lender under this Agreement except pursuant to a
transaction expressly permitted under Section 7.4;
x.change the definition of “Borrowing Base” or the definitions of “Eligible
Accounts”, “Eligible Credit Card Receivables”, “Eligible In-Transit Inventory”,
“Eligible Inventory”, “Maximum Revolver Amount” or any component definition
contained in the foregoing terms; or
xi.amend any of the provisions of this Section 15.1.
and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, affect
the rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable,
under this Agreement or any other Loan Document. The


135

--------------------------------------------------------------------------------





foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrowers, shall not require consent by or the agreement of Borrowers.
b.Replacement of Holdout Lender. If any action to be taken by the Lender Group
or Agent hereunder requires the unanimous consent, authorization or agreement of
all Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization or agreement and the Required Lenders shall have consented
thereto, then Administrative Borrower, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, may permanently replace the Holdout
Lender with one or more substitute lenders that have agreed to become a Lender
hereunder or in the case of an existing Lender shall have agreed to increase
such Lender’s Commitment (each, a “Replacement Lender”), and the Holdout Lender
shall have no right to refuse to be replaced hereunder, provided that (i) such
Holdout Lender shall have received payment in an amount equal to the outstanding
principal of its Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents and (ii) such
Replacement Lender is an Eligible Transferee. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.
Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
applicable outstanding Obligations without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 14.1. Until such time as the
Replacement Lender shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances.
c.No Waivers; Cumulative Remedies. No failure by Agent or any Lender to exercise
any right, remedy, or option under this Agreement or, any other Loan Document,
or delay by Agent or any Lender in exercising the same, will operate as a waiver
thereof. No waiver by Agent or any Lender will be effective unless it is in
writing, and then only to the extent specifically stated. No waiver by Agent or
any Lender on any occasion shall affect or diminish Agent’s and each Lender’s
rights thereafter to require strict performance by the Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
34.
AGENT; THE LENDER GROUP.

a.Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFRFWells Fargo as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions


136

--------------------------------------------------------------------------------





of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to Agent by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as such on the express
conditions contained in this Section 16. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFRFWells
Fargo is merely the representative of Lenders, and only has the contractual
duties set forth herein. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrowers and their Subsidiaries, and related
matters, (b) execute or file any and all financing or similar statements or
notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management accounts as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrowers, the
Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.
b.Delegation of Duties. Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, employees or attorneys‑in‑fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that Agent selects as long as such selection was
made without gross negligence or willful misconduct.
c.Liability of Agent. None of the Agent‑Related Persons shall (i) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of Lenders for any recital, statement,
representation or warranty made by any Loan Party or Affiliate of any Loan
Party, or any officer or director thereof, contained in this Agreement or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by


137

--------------------------------------------------------------------------------





Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent‑Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of any Loan Party or the books
or records or properties of any of any Loan Party’s Subsidiaries or Affiliates.
d.Reliance by Agent.
i.Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Loan Parties or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of Lenders as it deems appropriate and until such instructions are
received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the requisite Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Lenders.
ii.For purposes of determining compliance with the conditions set forth in
Section 3.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
and matter either sent, or made available, by Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to such Lender, unless an officer
of Agent active upon Borrowers’ account shall have received notice from such
Lender not less than 2 days prior to the Effective Date specifying such Lender’s
objection thereto and such objection shall not have been withdrawn by notice to
Agent to such effect on or prior to the Effective Date.
e.Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Administrative
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify Lenders of its receipt of any such notice or of any Event of Default
of which Agent has actual knowledge. If any Lender obtains actual knowledge


138

--------------------------------------------------------------------------------





of any Event of Default, such Lender promptly shall notify the other Lenders and
Agent of such Event of Default. Each Lender shall be solely responsible for
giving any notices to its Participants, if any. Subject to Section 16.4, Agent
shall take such action with respect to such Default or Event of Default as may
be requested by the Required Lenders in accordance with Section 9; provided,
however, that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable.
f.Credit Decision. Each Lender acknowledges that none of the Agent‑Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of the Loan Parties or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers and
any other Person party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrowers and any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to Lenders by Agent, Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrowers and any other Person party
to a Loan Document that may come into the possession of any of the Agent‑Related
Persons.
g.Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to the Loan Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of the Borrowing Group received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses from
the Collections of the Borrowing Group received by Agent, each Lender hereby
agrees that it is and shall be obligated to pay to or reimburse Agent for the
amount of such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand the
Agent‑Related Persons (to the extent not reimbursed by or on behalf of the
Borrowing Group and without limiting the obligation of the Borrowing Group to do
so), according to their Pro Rata Shares,


139

--------------------------------------------------------------------------------





from and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent‑Related Person of any
portion of such Indemnified Liabilities resulting from such Person’s gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out‑of‑pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
h.Successor Agent. Agent may resign as Agent upon 45 days’ notice to the Lenders
and Administrative Borrower. If Agent resigns under this Agreement, the Required
Lenders shall appoint a successor Agent for the Lenders, with, so long as no
Event of Default then exists, the consent of Administrative Borrower, which
consent shall not be unreasonably withheld or delayed. If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders. In any
such event, upon the acceptance of its appointment as successor Agent hereunder,
such successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 16 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 45 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.
i.Agent in Individual Capacity. WFRFWells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFRFWells Fargo were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge that, pursuant to such activities, WFRFWells
Fargo or its Affiliates may receive information regarding Borrowers or their
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to Lenders, and Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to


140

--------------------------------------------------------------------------------





provide such information to them. The terms “Lender” and “Lenders” include
WFRFWells Fargo in its individual capacity.
j.Lender in Individual Capacity. Any Lender and its respective Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Borrowers
or their Affiliates and any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Borrowers or such other
Person and that prohibit the disclosure of such information to Lenders, and
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender not shall be under any
obligation to provide such information to them. With respect to the Swing Loans,
Swing Lender shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the sub-agent of
Agent.
k.Payments to, and Distributions by, Agent.
i.A payment by any Loan Party to Agent hereunder or under any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender. Agent agrees promptly to distribute to each Lender such Lender’s Pro
Rata Share of payments received by Agent for the account of Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.
ii.If in the reasonable opinion of Agent the distribution of any amount received
by it in such capacity hereunder or under any of the other Loan Documents might
involve it in liability, it may refrain from making distribution until its right
to make distribution shall have been adjudicated by a court of competent
jurisdiction. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to Agent its proportionate
share of the amount so adjudged to be repaid or shall pay over the same in such
manner and to such Persons as shall be determined by such court.
l.Duties in the Case of Enforcement. In case one or more Events of Default have
occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, Agent shall, if (a) so requested by the
Required Lenders, and (b) Lenders have provided to Agent such additional
indemnities and assurances against expenses and liabilities as Agent may
reasonably request, proceed to enforce the provisions of this Agreement and the
other Loan Documents authorizing the sale or other disposition of all or any
part of the Collateral and exercise all or any such other legal and equitable
and other rights or remedies as it may have in respect of such Collateral. The
Required Lenders may direct Agent in writing as to the method and the extent of
any such sale or other disposition, Lenders hereby agreeing to indemnify and
hold Agent, harmless from all liabilities incurred in respect of all actions
taken or omitted in accordance with such


141

--------------------------------------------------------------------------------





directions, provided that Agent need not comply with any such direction to the
extent that Agent reasonably believes Agent’s compliance with such direction to
be unlawful or commercially unreasonable in any applicable jurisdiction.
THE FOREGOING INDEMNIFICATIONS SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY AGENT.
Agent shall not be entitled under this section to receive indemnification for
that portion, if any, of any liabilities and costs which is proximately caused
by its own individual gross negligence or willful misconduct, as determined in a
final judgment.
m.Agent May File Proofs of Claim.
i.In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to any Loan Party, Agent (irrespective of whether the
principal of any Advance, or Obligations with respect to the Letters of Credit
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on any Loan Party)
shall be entitled and empowered, by intervention in such proceeding, under any
such assignment or otherwise:
a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, or Obligations in respect of the
Letters of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lender Group (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lender Group and their respective
agents and counsel and all other amounts due the Lender Group under Sections
2.10, 2.11 and 11.3) allowed in such proceeding or under any such assignment;
and
b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
ii.Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such proceeding or under any such assignment is hereby
authorized by each Lender to make such payments to Agent and, in the event that
Agent shall consent to the making of such payments directly to Lenders,
nevertheless to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 2.10, 2.11 and 11.3.
(1)(c) Nothing contained herein shall authorize Agent to consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations owed to such Lender or the


142

--------------------------------------------------------------------------------





rights of any Lender or to authorize Agent to vote in respect of the claim of
any Lender in any such proceeding or under any such assignment.
n.Withholding Taxes.
i.Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Loan Party is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any Note or other Loan Document
shall deliver to Agent and Administrative Borrower, at the time or times
prescribed by applicable law or reasonably requested by Agent or Administrative
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by Agent or
Administrative Borrower, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Agent or Administrative Borrower as
will enable Agent or Administrative Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
ii.Without limiting the generality of Section 16.14(a), on or prior to the date
on which such a Lender becomes a Lender hereunder and from time to time as
reasonably requested in writing by Agent or Administrative Borrower (but only if
such Foreign Lender is legally entitled to do so), each Lender that is a United
States person that is not a “domestic” corporation (as defined in Section 7701
of the IRC) shall provide each of Agent and Administrative Borrower with one
properly completed and duly executed original IRS Form W‑9 (or any successor or
other form thereto).
iii.Without limiting the generality of Section 16.14(a), on or prior to the date
on which such Foreign Lender becomes a Lender hereunder and from time to time as
reasonably requested in writing by Agent or Administrative Borrower (but only if
such Foreign Lender is legally entitled to do so), each Lender that is organized
under the laws of a jurisdiction outside the United States shall provide each of
Agent and Administrative Borrower with:
a)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the IRC, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the IRC, (B) a “10 percent shareholder” of the Borrowers
within the meaning of section 881(c)(3)(B) of the IRC, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the IRC and (y) a
properly completed and duly executed original of IRS Form W-8BEN (or any
successor thereto); or
b)in the case of a Foreign Lender claiming the benefits of an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and duly executed original IRS Form W‑8BEN (or any successor thereto);


143

--------------------------------------------------------------------------------





c)in the case of a Foreign Lender claiming interest paid under this Agreement or
under any Note or other Loan Document is exempt from United States withholding
tax because it is effectively connected with a United States trade or business
of such Lender, two properly completed and executed originals of IRS Form W‑8ECI
(or any successor thereto); and
d)such other form or forms as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding tax.
Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction. Such Lender shall deliver such new forms and documents
prescribed by the IRS upon the expiration or obsolescence of any previously
delivered forms or other documents referred to in this Section, or after the
occurrence of any event requiring a change in the most recent forms or other
documents delivered by such Lender.
iv.If any Lender claims exemption from, or reduction of, withholding tax under a
United States tax treaty by providing IRS Form W-8BEN and such Lender sells or
assigns pursuant to Section 14.1(a) all or part of the Obligations of Borrowers
to such Lender, such Lender agrees to notify Agent and Administrative Borrower
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s IRS Form
W-8BEN as no longer valid.
v.If any Lender is entitled to a reduction in the applicable withholding tax,
Agent or Administrative Borrower may withhold from any interest payment to such
Lender an amount equivalent to the applicable withholding tax after taking into
account such reduction. If the forms or other documentation required by
subsections (a), (b) or (c) of this Section are not delivered to Agent and
Administrative Borrower, then Agent or Administrative Borrower may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.
vi.If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent or a Loan Party did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent and Administrative Borrower of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify and hold
Agent and such Loan Party harmless for all amounts paid, directly or indirectly,
by Agent or such Loan Party as tax or otherwise, including penalties and
interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent or such Loan Party under this Section, together with all costs
and expenses (including attorneys fees and expenses). The obligation of Lenders
under this subsection shall survive the payment of all Obligations and the
resignation or replacement of Agent.


144

--------------------------------------------------------------------------------





vii.Each Lender agrees that, in the event that a Loan Party is required to
indemnify or pay additional amounts to or for the account of any Lender pursuant
to this Section 16.14 or Section 17.6, each Lender shall, upon prior written
notice by Administrative Borrower to Agent and such Lender requesting the same,
use reasonable efforts to designate a new lending office for funding or booking
its Obligations under this Agreement or under any Note or other Loan Document or
to assign its rights and obligations hereunder or thereunder to another of its
offices, branches or affiliates if such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to this Section 16.14 or Section
17.6 in the future, and (ii) would not subject such Lender to any unreimbursed
costs or expenses, and (iii) would not, in such Lender’s reasonable judgment,
otherwise be materially disadvantageous to such Lender.
viii.Any Lender that becomes aware that it is entitled to receive a refund
(whether by way of a direct payment or by offset) that such Lender can
reasonably determine is allocable to or resulting from any increase in the
amounts paid by a Loan Party or any indemnification by a Loan Party under this
Section 16.14 or Section 17.6 shall promptly notify such Loan Party of the
availability of such refund and shall, within thirty days after the receipt of a
request from such Loan Party, take reasonable steps to apply for such refund
with Loan Party being responsible for any incremental costs associated with such
refund request. If any Lender receives any such refund (as described in the
preceding sentence), so long as no Default or Event of Default has occurred and
is continuing, such Lender shall promptly pay the amount of such refund
(together with any interest received thereon) to such Loan Party; provided,
however, that such Loan Party, upon the request of the applicable Lender, shall
promptly repay the amount paid over to such Loan Party in the event such Lender
is required to repay such refund to the applicable authority.
ix.Each Loan Party agrees to pay its Obligations in U.S. Dollars and all
payments by such Loan Party hereunder or under any other Loan Document to which
it is a party shall be made without set-off or counterclaim and shall be free
and clear of and without deduction for any foreign or domestic Taxes, compulsory
loans, restrictions or conditions of any nature now or hereafter assessed,
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein (but excluding any Excluded Taxes) unless such
Loan Party is required by law to make such deduction or withholding; provided
that, if a Loan Party shall be required by applicable law to deduct any Taxes
from such payments, then the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), Agent, Lender or Issuing Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made.
x.Each Loan Party shall indemnify the Agent-Related Person, the Lender-Related
Persons and each Participant for the full amount of Taxes (other than Excluded
Taxes) imposed by any jurisdiction on amounts payable under Section 16.14 or
Section 17.6 paid by such Agent-Related Person, Lender-Related Person or
Participant, and any liability (including penalties, interest and expenses,
unless such penalties, interest or expenses arose as a result of a delay by such
Agent-Related Person, Lender-Related Person or Participant, as the case may be)
arising therefrom or with respect thereto, whether or not such Taxes


145

--------------------------------------------------------------------------------





were correctly or legally asserted. Any payment pursuant to such indemnification
shall be made within 30 days after the date any Agent-Related Person,
Lender-Related Persons or Participant makes written demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Administrative Borrower by any Agent-Related Person, Lender-Related Persons or
Participant (with a copy to Agent and Administrative Borrower) shall be
conclusive absent manifest error.
o.Collateral Matters.
i.Lenders hereby irrevocably authorize Agent, at its option and in its sole
discretion, to release any Lien on any Collateral or other property of any Loan
Party on which Agent has a Lien (i) upon the termination of the Commitments and
payment and satisfaction in full by Borrowers of all Obligations, (ii)
constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Administrative Borrower certifies to
Agent that the sale or disposition is permitted under Section 7.4 or Section 7.5
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Loan Party owned any interest at the time Agent’s Lien was granted
nor at any time thereafter, (iv) constituting property leased to a Loan Party
under a lease that has expired or is terminated in a transaction permitted under
this Agreement or (v) on which Agent has a recorded Lien but which does not
constitute Collateral. Except as provided above, Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of Lenders, or (z) otherwise, the Required Lenders. Upon request
by Agent or Administrative Borrower at any time, Lenders will confirm in writing
Agent’s authority to release any such Liens on particular types or items of
Collateral pursuant to this Section 16.15; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrowers in respect of)
all interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.
ii.Agent shall have no obligation whatsoever to any of Lenders to assure that
the Collateral exists or is owned by the applicable Loan Parties or is cared
for, protected, or insured or has been encumbered, or that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as a Lender and that Agent shall
have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise provided herein.


146

--------------------------------------------------------------------------------





p.Restrictions on Actions by Lenders; Sharing of Payments.
i.Each Lender agrees that it shall not, without the express written consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the written request of Agent after the occurrence and during the continuance of
an Event of Default, set off against the Obligations, any amounts owing by such
Lender to any Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender. Each Lender further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
ii.If, at any time or times any Lender shall receive (i) by payment,
foreclosure, set-off, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among Lenders in accordance with their Pro Rata Shares; provided, however, that
to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
q.Agency for Perfection. Agent hereby appoints each other member of the Lender
Group as its agent (and each other member of the Lender Group hereby accepts
such appointment) for the purpose of perfecting Agent’s Liens in assets which,
in accordance with Article 9 of the Code can be perfected only by possession or
control. Should any other member of the Lender Group obtain possession or
control of any such Collateral, such other member of the Lender Group shall
notify Agent thereof, and, promptly upon Agent’s request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent’s
instructions.
r.Payments by Agent to Lenders. All payments to be made by Agent to Lenders
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, or interest of the Obligations.
s.Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan


147

--------------------------------------------------------------------------------





Documents. Each member of the Lender Group agrees that any action taken by Agent
in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all Lenders.
t.Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
i.is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,
ii.expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
iii.expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon the Books, as well as on representations of Borrowers’
personnel,
iv.agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their operations, assets, and the Business Plan
in a confidential manner in accordance with Section 18.9, and
v.without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers; and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Borrowers, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall


148

--------------------------------------------------------------------------------





request of Administrative Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from
Administrative Borrower, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to Administrative Borrower a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.
u.Several Obligations; No Liability. Notwithstanding that certain of the Loan
Documents now or hereafter may have been or will be executed only by or in favor
of Agent in its capacity as such, and not by or in favor of Lenders, any and all
obligations on the part of Agent (if any) to make any credit available hereunder
shall constitute the several (and not joint) obligations of the respective
Lenders on a ratable basis, according to their respective Commitments, to make
an amount of such credit not to exceed, in principal amount, at any one time
outstanding, the amount of their respective Commitments. Nothing contained
herein shall confer upon any Lender any interest in, or subject any Lender to
any liability for, or in respect of, the business, assets, profits, losses, or
liabilities of any other Lender. Each Lender shall be solely responsible for
notifying its Participants of any matters relating to the Loan Documents to the
extent any such notice may be required, and no Lender shall have any obligation,
duty, or liability to any Participant of any other Lender. Except as provided in
Section 16.7, no member of the Lender Group shall have any liability for the
acts or any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.
v.Legal Representation of Agent. In connection with the negotiation, drafting,
and execution of this Agreement and the other Loan Documents, or in connection
with future legal representation relating to loan administration, amendments,
modifications, waivers, or enforcement of remedies, Riemer & Braunstein LLP
(“Riemer”) only has represented and only shall represent WFRFWells Fargo in its
capacity as Agent and as a Lender. Each other Lender hereby acknowledges that
Riemer does not represent it in connection with any such matters.
35.
GUARANTY

a.Guarantees by the Guarantors. For value received and hereby acknowledged and
as an inducement to the Lenders and Agent to make the Advances, and the Issuing
Lender to issue, extend and renew Letters of Credit for the account of the
Borrowers, each Guarantor hereby, jointly and severally, unconditionally and
irrevocably guarantees (i) the full punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations of the Borrowers now
or hereafter existing whether for principal, interest, fees, expenses or
otherwise, and (ii) the strict performance and observance by the Borrowers of
all agreements, warranties and covenants applicable to the Borrowers in this
Agreement and the other Loan Documents and (iii) the obligations of the
Borrowers under this Agreement and the other Loan Documents (such Obligations
collectively being hereafter referred to as the “Guaranteed Obligations”).
b.Guarantees Absolute. The Guarantors guarantee that the Guaranteed Obligations
will be paid strictly in accordance with the terms hereof, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Lenders


149

--------------------------------------------------------------------------------





with respect thereto. The liability of the Guarantors under their guarantees of
the Guaranteed Obligations shall be absolute and unconditional irrespective of:
i.any Loan Party’s lack of authorization, execution, validity or enforceability
of this Agreement or any other Loan Document and any amendment hereof (with
regard to such Guaranteed Obligations), or any other obligation, agreement or
instrument relating thereto (it being agreed by each Guarantor that its
Guaranteed Obligations shall not be discharged prior to the final and complete
satisfaction of all of the Obligations) or any failure to obtain any necessary
governmental consent or approvals or necessary third party consents or
approvals;
ii.any Agent’s or any Lender’s exercise or enforcement of, or failure or delay
in exercising or enforcing, legal proceedings to collect the Obligations or the
Guaranteed Obligations or any power, right or remedy with respect to any of the
Obligations or the Guaranteed Obligations, including (i) any suspension of any
Agent’s or any Lender’s right to enforce any Guarantor’s Guaranteed Obligations,
or (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other amendment or
waiver of or any consent to departure from this Agreement or the other Loan
Documents (with regard to such Guaranteed Obligations) or any other agreement or
instrument governing or evidencing any of the Guaranteed Obligations;
iii.any exchange, release, unenforceability, non-opposability or non-perfection
of any Collateral, or any release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;
iv.any change in ownership of any of the Loan Parties;
v.any acceptance of any partial payment(s) from any of the Loan Parties;
vi.any insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition, assignment for the benefit of creditors, appointment of a receiver,
interim receiver, receiver and manager, monitor or trustee for all or any part
of any Loan Parties’ assets;
vii.any assignment, participation or other transfer or reallocation, in whole or
in part (whether or not subject to a conversion of an Advance of one type into
an Advance of another type or a conversion from one currency to another), of any
Agent’s or any Lender’s interest in and rights under this Agreement or any other
Loan Document, or of any Agent’s or any Lender’s interest in the Obligations or
the Guaranteed Obligations;
viii.any cancellation, renunciation or surrender of any pledge, guaranty or any
debt instrument evidencing the Obligations or the Guaranteed Obligations;
ix.any Agent’s or any Lender’s vote, claim, distribution, election, acceptance,
action or inaction in any proceeding under the applicable Debtor Relief Law
related to the Obligations or the Guaranteed Obligations; or


150

--------------------------------------------------------------------------------





x.any other action or circumstance, other than payment, which might otherwise
constitute a defense available to, or a discharge of, any Borrower in respect of
its Guaranteed Obligations (other than the defense of payment in full in cash).
(k)The guarantees contained in this Section 17 shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by any Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Loan Party or
otherwise, all as though such payment had not been made.
c.Effectiveness; Enforcement. The guarantee of the Guarantors hereunder shall be
effective and shall be deemed to be made with respect to each Advance made to
and each Letter of Credit issued for the account of the Borrowers as of the time
it is made, issued or accepted, as applicable. No invalidity, irregularity or
unenforceability by reason of the applicable Debtor Relief Law, or any law or
order of any government or agency thereof purporting to reduce, amend or
otherwise affect any liability of any Guarantor, and no defect in or
insufficiency or want of powers of any Guarantor or irregular or improperly
recorded exercise thereof, shall impair, affect, be a defense to or claim
against any other Guarantor. Each guarantee hereunder is a continuing guarantee
and shall (a) survive any termination of this Agreement, and (b) remain in full
force and effect until payment in full of, and performance of, the Guaranteed
Obligations to which such guarantee relates and all other amounts payable
thereunder, all the Commitments shall have expired and been terminated, all of
the Letters of Credit shall have expired or been terminated or which have been
cash collateralized as provided in this Agreement and all lending and other
credit commitments of the Lenders in respect thereof have terminated. The
guarantee of West Marine Canadathe Guarantors under this Agreement is made for
the benefit of Agent and the Lenders and their successors and assigns, and may
be enforced from time to time as often as occasion therefor may arise and
without requirement on the part of Agent or the Lenders first to exercise any
rights against the Borrowers, or to resort to any other source or means of
obtaining payment of any of the Guaranteed Obligations or to elect any other
remedy.
d.Waiver. Each Guarantor hereby renounces the benefits of division and
discussion with respect to their respective guarantees. Each Guarantor hereby
waives promptness, diligence, protest, notice of protest, all suretyship
defenses, notice of acceptance and any other notice with respect to any of its
Guaranteed Obligations and its guarantee and any requirement that Agent or any
Lender secure, render enforceable or opposable, perfect or protect any security
interest or Lien on any property subject thereto or exhaust any right or take
any action against any Borrower, any Loan Party or any other person or any
Collateral. Each Guarantor also irrevocably waives, to the fullest extent
permitted by law, all defenses which at any time may be available to it in
respect of its Guaranteed Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or similar law now or hereinafter in effect.
e.Subordination; Subrogation. Until the payment and performance in full of all
the Obligations, each Guarantor agrees not to exercise and each Guarantor hereby
waives any rights against the other Guarantors as a result of payment by such
Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, and such Guarantor will not prove any claim in
competition with Agent or any Lender in respect of any payment hereunder in


151

--------------------------------------------------------------------------------





any proceedings of any nature under the applicable Debtor Relief Law; no
Guarantor will claim any set-off, recoupment or counterclaim against the other
Guarantors in respect of any liability of one Guarantor to the other Guarantor;
and each Guarantor waives any benefit of and any right to participate in any
Collateral which may be held by any Lender or any Agent. Each Guarantor agrees
that, after the occurrence and during the continuance of any Default or Event of
Default, such Guarantor will not demand, sue for or otherwise attempt to collect
any Indebtedness of the other Loan Parties to such Guarantor until all of the
Obligations of the other Loan Parties shall have been paid in full. If,
notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of the Indebtedness of the other Loan Parties in
violation of the foregoing sentence while any Obligations of the other Loan
Parties are still outstanding, such amounts shall be collected, enforced and
received by such Guarantor as trustee for the Lenders and Agent and be paid over
to Agent, for the benefit of the Lenders and Agent, on account of the
Obligations of such Guarantor without affecting in any manner the liability of
the Guarantors under the other provisions hereof. The provisions of this section
shall survive the expiration or termination of this Agreement and the other Loan
Documents.
f.Payments. Each Guarantor agrees to pay its Guaranteed Obligations in U.S.
Dollars and all payments by such Guarantor hereunder shall be made without
set-off or counterclaim and shall be free and clear of and without deduction for
any foreign or domestic Taxes, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein (but
excluding any Excluded Taxes) unless such Guarantor is required by law to make
such deduction or withholding, provided that, if a Guarantor shall be required
by applicable law to deduct any Taxes from such payments, then the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Lender or Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made.
g.Receipt of Information. Each Guarantor acknowledges and confirms that it
itself has established its own adequate means of obtaining from the other Loan
Parties on a continuing basis all information desired by such Guarantor
concerning the financial condition of the other Loan Parties and that such
Guarantor will look to the other Loan Parties and not to Agent or any Lender in
order to keep adequately informed of changes in the other Loan Parties’
financial condition.
36.
GENERAL PROVISIONS.

a.Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrowers jointly and severally agree to pay promptly all (a)
costs or expenses (including taxes, and insurance premiums) required to be paid
by a Borrower or its Subsidiaries under any of the Loan Documents that are paid,
advanced, or incurred by Agent, (b) fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with the Loan Parties or their
Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC and PPSA searches), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations), (c) costs and expenses incurred by Agent in the disbursement of
funds to or for the account of Borrowers or other members of the Lender Group
(by wire transfer or otherwise),


152

--------------------------------------------------------------------------------





(d) charges paid or incurred by Agent resulting from the dishonor of checks, (e)
costs and expenses paid or incurred by Agent, and after the occurrence and
during the continuance of an Event of Default, any member of the Lender Group,
to correct any default or enforce any provision of the Loan Documents or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of Agent related to audit examinations of the Books permitted by
the Loan Documents, (g) costs and expenses of third party claims or any other
suit paid or incurred by the Lender Group in enforcing or defending the Loan
Documents, (h) costs and expenses (including attorneys fees) incurred by Agent
in advising, structuring, drafting, reviewing, administering, syndicating, or
amending the Loan Documents and the other instrument mentioned herein, in
connection with each closing hereunder, any amendments, modifications,
approvals, consents or waivers hereto or hereunder, or the cancellation of any
Loan Document upon payment in full in cash of all of the Obligations or pursuant
to any terms of such Loan Document providing for such cancellation, and (i)
Agent’s costs and expenses (including, but not limited to, attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including, but not limited to attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any Subsidiary of a Loan Party or in exercising rights or remedies
under the Loan Documents), preserving or defending the Loan Documents,
irrespective of whether suit is brought, in the administration of the Loan
Documents after a Default exists, or in taking any Remedial Action concerning
the Collateral (collectively, such fees, costs, expenses and other liabilities
set forth in clauses (a) through (i) above hereinafter referred to as the
“Lender Group Expenses”).
b.Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers, Agent, and each Lender whose signature is provided for on
the signature pages hereof.
c.Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
d.Interpretation. Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against the Lender Group or Borrowers, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.
e.Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
f.Amendments in Writing. This Agreement only can be amended by a writing in
accordance with Section 15.1.


153

--------------------------------------------------------------------------------





g.Counterparts; Telefacsimile Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or other
electronic transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
The foregoing shall apply to each other Loan Document mutatis mutandis.
h.Revival and Reinstatement of Obligations. If the incurrence or payment of the
Obligations by any Loan Party or the transfer to the Lender Group of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the applicable Debtor Relief Law relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.
i.Confidentiality. Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding the
Loan Parties and their Subsidiaries, their operations, assets, and the Business
Plan shall be treated by Agent and Lenders in a confidential manner, and shall
not be disclosed by Agent and Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group who have been
notified of the confidential nature of such information, (b) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 18.9,
(c) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (d) as may be agreed to in advance by Administrative
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, (e) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by or on behalf of Agent or Lenders), (f) in
connection with any assignment, prospective assignment, sale, prospective sale,
participation or prospective participations, or pledge or prospective pledge of
any Lender’s interest under this Agreement, provided that any such assignee,
prospective assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and (g)
in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents. The provisions of this Section 18.9 shall survive for 2
years after the payment in full of the Obligations.


154

--------------------------------------------------------------------------------





j.Integration. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
k.West Marine Products as Agent for Borrowers. Each Borrower hereby irrevocably
appoints West Marine Products as the borrowing agent and attorney-in-fact for
all Borrowers (the “Administrative Borrower”) which appointment shall remain in
full force and effect unless and until Agent shall have received prior written
notice signed by each Borrower that such appointment has been revoked and that
another Borrower has been appointed Administrative Borrower. Each Borrower
hereby irrevocably appoints and authorizes Administrative Borrower (i) to
provide Agent with all notices with respect to Advances and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and (ii) to take such action as Administrative Borrower
deems appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result thereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of Administrative
Borrower, or (c) any other action taken by the Lender Group hereunder or under
the other Loan Documents, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 18.11
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Agent-Related Person or Lender-Related Person, as the case
may be.
l.Judgment Currency; Contractual Currency.
i.If, for the purpose of obtaining or enforcing judgment against any Loan Party
in any court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 18.12 referred
to as the “Judgment Currency”) an amount due under any Loan Document in any
currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding (i) the date of actual payment of the amount due, in the
case of any proceeding in the courts of any jurisdiction that will give effect
to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction


155

--------------------------------------------------------------------------------





(the applicable date as of which such conversion is made pursuant to this
Section 18.12 being hereinafter referred to as the “Judgment Conversion Date”).
ii.If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 18.12(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Borrower shall pay such additional or lesser
amount as may be necessary to ensure that the amount actually received in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date. Any amount due from a Borrower under this Section 18.12(b)
shall be due as a separate debt and shall not be affected by judgment being
obtained for any other amounts due under or in respect of any of the Loan
Documents.
iii.The term “rate of exchange” in this Section 18.12 means the rate of exchange
at which Agent would, on the relevant date at or about 12:00 p.m. (New York, New
York time), be able to sell the Obligation Currency against the Judgment
Currency to prime banks.
iv.Any amount received or recovered by Agent or any Lender in respect of any sum
expressed to be due to them (whether for itself or as trustee for any other
person) from any Loan Party under this Agreement or under any of the other Loan
Documents in a currency other than the currency (the “Contractual Currency”) in
which such sum is so expressed to be due (whether as a result of, or from the
enforcement of, any judgment or order of a court or tribunal of any
jurisdiction, the winding-up of a Loan Party or otherwise) shall only constitute
a discharge of such Loan Party to the extent of the amount of the contractual
currency that such Agent or Lender is able, in accordance with its usual
practice, to purchase with the amount of the currency so received or recovered
on the date of receipt or recovery (or, if later, the first date on which such
purchase is practicable). If the amount of the Contractual Currency so purchased
is less than the amount of the Contractual Currency so expressed to be due, such
Loan Party shall indemnify such Agent and Lender against any loss sustained by
it as a result, including the cost of making any such purchase other than losses
resulting from the gross negligence or willful misconduct of the Person seeking
such indemnification, and if the amount of the Contractual Currency so purchased
is more than the amount of the Contractual Currency so expressed to be due,
Agent or such Lender shall reimburse the Borrowers for such excess.
m.USA Patriot Act. Each Lender that is subject to the Act (as hereinafter
defined) and Agent (for itself and not on behalf of any Lender) hereby notifies
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain verify and record information that identified Borrowers, which
information includes the name and address of Borrowers and other information
that will allow such Lender or Agent, as applicable, to identify Borrowers in
accordance with the Act.
-1-


156

--------------------------------------------------------------------------------





36.14.Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)i)    a reduction in full or in part or cancellation of any such liability;
(ii)ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


36.15.Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 18.15 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 18.15, or
otherwise under the Facility Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 18.15 constitute, and this
Section 18.15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
-1-


157

--------------------------------------------------------------------------------













36.1618.14. Amendment and Restatement of Existing Loan Agreement. Upon
satisfaction of the conditions precedent to the effectiveness of this Agreement,
(a) this Agreement shall amend and restate the Existing Loan Agreement in its
entirety (except to the extent that definitions from the Existing Loan Agreement
are incorporated herein by reference) and (b) the rights and obligations of the
parties under the Existing Loan Agreement shall be subsumed within, and be
governed by, this Agreement; provided, however, that the Borrowers hereby agree
that (i) the Letter of Credit Usage under, and as defined in, the Existing Loan
Agreement on the Effective Date shall be Letter of Credit Usage hereunder, and
(ii) all Obligations of the Loan Parties under, and as defined in, the Existing
Loan Agreement shall remain outstanding, shall constitute continuing Obligations
secured by the Collateral, and this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of such Obligations.
[Signature pages to follow.]








158

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
Borrowers:


WEST MARINE PRODUCTS, INC., a California corporation


By:___________________________________
Name:
Title:






WEST MARINE PUERTO RICO, INC., a California corporation


By:___________________________________
Name:
Title:








159

--------------------------------------------------------------------------------





W MARINE MANAGEMENT COMPANY, INC., a California corporation


By:___________________________________
Name:
Title:






(Signature Page to Loan Agreement)


160

--------------------------------------------------------------------------------





Parent and a Guarantor:


WEST MARINE, INC., a Delaware corporation


By:___________________________________
Name:
Title:






West Marine Canada and a Guarantor:


WEST MARINE CANADA CORP., a Nova Scotia unlimited companyINSURANCE, INC., a
Vermont corporation


By:___________________________________
Name:
Title:






(Signature Page to Loan Agreement)


161

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), as Agent and as a Lender


By: ___________________________________
Name:    Joseph Burt
Title:    Director






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender


By: ___________________________________
Name:    Joseph Burt
Title:    Director


162

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
By: ___________________________________
Name: _________________________________
Title: __________________________________












163

--------------------------------------------------------------------------------





MUFG UNION BANK, N.A., as a Lender


By: ___________________________________
Name: _________________________________
Title: __________________________________        
Title:        


































































[Signature Page to Joinder and Second Amendment]


164

--------------------------------------------------------------------------------





ANNEX B


Ex. B-1 Updated Borrowing Base Certificate


[see attached]


































































































[Annex B to Joinder and Second Amendment]


165

--------------------------------------------------------------------------------





West Marine Products, Inc.    Certificate #:    
Borrowing Base Certificate    Date:    
Fax to Phil Carmichael @ (617) 523-4027    


BORROWING BASE CALCULATION


ACCOUNTS RECEIVABLE
Credit Card Receivables                        $
Less: Ineligible Credit Card Receivables (fixed at $250K)                  
Eligible Credit Card Receivables    As of:    
Advance Rate                        90.0%
Credit Card Receivables Availability    


Wholesale Receivables                As of:    
Less: Ineligible Wholesale A/R            As of:    
Less: Dilution @ 15% of Wholesale A/R    As of:        15.0%             
Eligible Wholesale Receivables capped @ $10,000M        10,000    
Advance Rate                             85.0%
Wholesale Receivables Availability    


Total Accounts Receivable Availability                     ___________
INVENTORY    
Beginning Perpetual Inventory Balance    As of:    


Add: Purchases     
Add: Other adjustments                             
Total Inventory additions    


Total Inventory for sale        
Less: Cost of Sales        
Add: Returns        
Less: Other adjustments                                 
Total Reductions        


Ending Inventory                As of:    


Shrink Allowance                As of:    
Shrink Base (Fixed @ $250k)            As of:        
Ineligible Inventory                As of:                     
Total Ineligible Inventory        


Eligible Inventory                As of:    
            
Total Inventory Availability                             _____________


Total Collateral Availability                             _____________


Availability Reserves:
Gift Certificates @ 50% of total        As of:        50.0%         
Merchandise Credits @ 50% of total    As of:        50.0%    
Landlord Lien States (VA, WA, PA)    As of:    
Customer Deposits            As of:    
West Advantage Reserves (Marked up 60% of GL Balance)
50% of total                As of:        60.0%    
Texas Ad Valorem Assessment         As of:        


166

--------------------------------------------------------------------------------







Gift Certificates Class Action Settlement @ 50% of total        50.0%    
Warranties - Amount due to 3rd parties        
Boat US Memberships - Amount due to 3rd parties        
Texas Sales Taxes        
Canadian Sales Taxes            
Canadian WEPPA reserve            
US Customs for Duties (fixed $200K Apr-Jun, $125K Jul-Aug, $100K remaining
months)    
Litigation Settlement - Lawsuits that have been settled but not covered by
insurance                 


Total Availability Reserves                             ______________


Borrowing Base                                $____________


Minimum Adjusted Availability Requirement                     _____________
(Greater of $7 million or 10.0% of the Borrowing Base)
TOTAL BORROWING BASE Capped at $60,000        60,000         ============
(Memo: Suppressed Availability)                        $ ____________    
______________________________________________________________________________


Beginning Principal Balance                 As of:    
Advances         
Fees         
Adjustments         
Payments                     Through:    
Ending Principal Balance         


Net Availability prior to today's request        
Today's advance request
Ending Loan Balance        
Total L/C's    Documentary:        +    Standby:     =     ___________     
Total Obligations        


Availability                                     _______________


The undersigned officer of West Marine Products, Inc. ("Borrower") a California
corporation, represents and warrants that the information set forth above is
true and complete. The undersigned grants a security interest in the collateral
reflected above to Wells Fargo Bank, National Association. The Borrower
represents and warrants that (a) said collateral complies with their
representations, warrants, and covenants contained in the Amended and Restated
Loan and Security Agreement between lender and undersigned; and (b) no "Event of
Default" (as defined in the Amended and Restated Loan and Security Agreement) is
presently in existence.


Authorized Signer:        Jeff
Lasher        Signature:    ________________________




WFRF Account Executive:    Joseph
Burt        Signature:    ______________________    


NOTES:


167

--------------------------------------------------------------------------------





ANNEX C


Updated Schedules


[see attached]
















































[Annex C to Joinder and Second Amendment]


168

--------------------------------------------------------------------------------





Schedule A-1
Agent's Account


An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower and the Lender Group to the contrary, Agent's Account
shall be that certain deposit account bearing account number
37235547964500614 and maintained by Agent with Wells Fargo, ABA 121-000-248.
















169

--------------------------------------------------------------------------------





Schedule B-1


Approved Brokers and Forwarders






DHL Global Forwarding (Canada) Inc. (f/k/a DHL Danzas Air & Ocean)
Expeditors International
UPS Trade Management Services


















170

--------------------------------------------------------------------------------





Schedule C - 1


Lender
Commitment
Committed Accordion
Wells Fargo Bank, National Association
$45,000,000
$12,500,000
Union Bank, N.A.
$15,000,000
$0
 
 
 
TOTAL
$60,000,000
$12,500,000

















171

--------------------------------------------------------------------------------





Schedule D-1
Designated Account


An account number 4171269558 of Administrative Borrower maintained with
Administrative Borrower’s Designated Account Bank, or such other deposit account
of Administrative Borrower (located within the United States) that has been
designated as such, in writing, by Administrative Borrower to Agent.


"Designated Account Bank" means Wells Fargo Central Coast RCBO, whose office is
located at 50 Ragsdale Drive, Suite 100, Monterey, California 93940, and whose
ABA number is 121-000-248 with respect to Agent.














172

--------------------------------------------------------------------------------





SCHEDULE P-1
Permitted Liens


None.


















173

--------------------------------------------------------------------------------





SCHEDULE 2.11
Existing Letters of Credit


















174

--------------------------------------------------------------------------------





Schedule 5.4
Eligible Inventory Locations
    
Owned Or Leased West Marine Products, Inc. Stores
#
 ADDRESS
 CITY
ZIP
 STATE
PHONE#
2
2200 Livingston St
Oakland
94606
CA
(510) 532-5230
6
1810 Field Ave
Stockton
95203
CA
(209) 464-2922
7
9500 Micron Ave #116
Sacramento
95827-2618
CA
(916) 366-3300
11
4750 Admiralty Wy
Marina Del Rey
90292
CA
(310) 823-5357
12
251 Marina Dr
Long Beach
90803
CA
(562) 598-9400
13
203 N Harbor Blvd
San Pedro
90731
CA
(310) 833-0717
15
34235 Pacific Coast Hwy
Dana Point
92629
CA
(949) 493-4455
16
1250 Rosecrans
San Diego
92106
CA
(619) 225-8844
23
6317 Seaview Ave NW
Seattle
98107
WA
(206) 789-4640
24
3212 20th Street E
Tacoma
98424
WA
(253) 926-2533
25
918 Commercial Ave
Anacortes
98221
WA
(360) 293-4262
26
13211 Northup Wy
Bellevue
98005
WA
(425) 641-4065
27
5971 State Hwy 303 NE
Bremerton
98310
WA
(360) 479-2200
28
3560 Meridian St
Bellingham
98225
WA
(360) 650-1100
29
1716 West Marine View Dr
Everett
98201
WA
(425) 303-1880
31
3635 S Dixie Hwy
Miami
33133
FL
(305) 444-5520
34
4415 Roosevelt Blvd
Jacksonville
32210
FL
(904) 388-7510
35
110 N Federal Hwy
Deerfield Beach
33441
FL
(954) 427-6165
41
113 Hillsmere Dr
Annapolis
21403
MD
(410) 268-0129
47
601 South Patrick St
Alexandria
22314
VA
(703) 549-7020
48
2121 W Mercury Blvd
Hampton
23666
VA
(757) 825-4900
50
9070 Research Blvd # 201
Austin
78758
TX
(512) 302-1406
54
827 Harrison Ave
New Orleans
70124
LA
(504) 482-5090
55
207 E Water St
Sandusky
44870
OH
(419) 621-4700
57
30060 S River Rd
Harrison Township
48045
MI
(586) 465-5401
64
103400 Overseas Hwy #124
Key Largo
33037
FL
(305) 453-9050
70
4036 E Harbor Rd
Port Clinton
43452
OH
(419) 734-9122
73
2192 Niagara St
Buffalo
14207
NY
(716) 875-0500
74
12513 James St
Holland
49424
MI
(616) 399-0099
75
6176 N Summit Bldg. F
Toledo
43611
OH
(419) 727-8989
76
2 West Grand Ave
Fox Lake
60020
IL
(847) 973-2221
77
25050 Jefferson Ave
St. Clair Shores
48080
MI
(586) 771-4700
78
2492 Henry St. #B
Muskegon
49441
MI
(231) 759-7709
79
789 E Big Beaver Rd
Troy
48083
MI
(248) 528-2112
80
3955 Long Beach Rd
Island Park
11558
NY
(516) 431-0399
83
77 Scranton Ave
Falmouth
02540
MA
(508) 457-6500
84
127 Marginal Wy
Portland
04101
ME
(207) 761-7600
93
401 Shippan Ave
Stamford
06902
CT
(203) 969-7727
96
4128 Wilder Rd
Bay City
48706
MI
(989) 667-2100
106
258 New Rd (Rte 9)
Somers Point
08244
NJ
(609) 601-0061
107
1060 Fall River Ave
Seekonk
02771
MA
(508) 336-5004
110
1215 Route 73
Mt. Laurel
08054
NJ
(856) 231-4600



175

--------------------------------------------------------------------------------





111
178 State Route 35 S
Eatontown
07724
NJ
(732) 542-8282
114
19407 S Dixie Hwy
Cutler Bay
33157
FL
(305) 232-0811
118
3905 W Cypress St
Tampa
33607
FL
(813) 348-0521
121
2391 Hwy 36
Atlantic Highlands
07716
NJ
(732) 872-8100
122
4645 Century Blvd
Pittsburg
94565-7107
CA
(925) 778-1560
126
147 Sunrise Hwy
West Islip
11795
NY
(631) 669-8585
127
730 Buena Vista Avenue
Alameda
94501-2156
CA
(510) 521-4865
129
33 Business Park Dr
Branford
06405
CT
(203) 481-3465
130
213 Route 37 East
Tom's River
08753
NJ
(732) 341-0710
131
8687 Coral Wy
Miami
33155
FL
(305) 263-7465
132
12 West 37th
New York City
10018
NY
(212) 594-6065
134
5641 Rivers Ave
N. Charleston
29406
SC
(843) 529-0094
135
2510 Cobb Pkwy
Smyrna
30080
GA
(770) 612-9944
136
3601 M. King, Jr. Blvd
New Bern
28562
NC
(252) 636-0650
137
7700 Abercorn St
Savannah
31406
GA
(912) 352-2660
138
5000 So. Croatan Hwy., Units 30-32
Nags Head
27959
NC
(252) 441-1101
143
2122 DiDonato Dr
Chester
21619
MD
(410) 604-1752
144
3346 US 19 North
Holiday
34691
FL
STORE CLOSED
146
160 SE Hwy 19
Crystal River
34429
FL
(352) 563-0003
148
100 Route 17 South
Lodi
07644
NJ
(201) 712-1111
150
630 Bay Blvd
Chula Vista
91910
CA
(619) 422-1904
153
775 Lafayette Rd #2
Portsmouth
03801
NH
(603) 436-8300
154
2975 28th St, SE
Grand Rapids
49512
MI
(616) 954-9822
155
4265 Tamiami Trail
Port Charlotte
33980-2512
FL
(941) 625-2700
157
5000 Nesconset Hwy
Port Jefferson
11776
NY
(631) 331-9280
161
24781 Lorain Rd
North Olmstead
44070
OH
(440) 979-0795
169
10819 W Broad St
Glen Allen
23060
VA
(804) 346-9502
177
5306 East Sprague Ave
Spokane
99212
WA
(509) 533-5532
178
8226 Ocean Gateway
Easton
21601
MD
(410) 770-3080
179
2700 Lighthouse Pt E #100
Baltimore
21224
MD
(410) 563-8905
180
389 Deale Rd
Tracy's Landing
20779
MD
(301) 889-0004
181
2428 Washington St
Port Townsend
98368
WA
(360) 379-1612
182
3872 HIGHWAY 54
Osage Beach
65065
MO
(573) 302-0552
183
13330 Gordon Blvd
Woodbridge
22191
VA
(703) 492-6225
184
2840 East Saginaw #1
Lansing
48912
MI
(517) 485-2406
185
861 Williston Rd
Burlington
05403
VT
(802) 865-8064
186
6370 East 82nd St
Indianapolis
46250
IN
(317) 841-0826
188
791 Route 109
Cape May
08204
NJ
(609) 898-8245
189
2455 W Broadway St
Madison
53713
WI
(608) 221-8708
190
1355 South 5th St. #150
St. Charles
63301
MO
(636) 949-8866
191
2607 Bechelli Lane
Redding
96002
CA
(530) 226-1400
193
6148 East County Line Rd
Highlands Ranch
80126
CO
(303) 221-4656
196
132 FM1960 #E
Houston
77073
TX
(281) 821-3132
197
Dutch Square Ctr, Unit 98
Columbia
29210
SC
(803) 750-5034
198
349 West I30
Garland
75043
TX
(972) 303-2948
199
5926 Broadway
Galveston
77551
TX
(409) 741-8052
506
20420 West Catawba Ave.
Cornelius
28031-5255
NC
(704) 895-5299



176

--------------------------------------------------------------------------------





510
1089 North Collier Blvd., Suite 403
Marco Island
34145-2555
FL
(239) 642-7060
511
3501 Clemson Blvd, #110
Anderson
29621
SC
(864) 222-1676
512
43 Home Depot Drive
Plymouth
02360-2669
MA
(508) 830-3150
514
2668 Johnston St. #B-2
Lafayette
70503
LA
(337) 231-0000
515
1628-1 East Southern Ave
Tempe
85282
AZ
(480) 897-6300
516
3257 Solomon's Island Rd
Edgewater
21037
MD
(410) 956-8920
517
21214 Pioneer Plaza Dr
Watertown
13601
NY
(315) 788-8490
518
900 B Hwy 17 North
N. Myrtle Beach
29582
SC
(843) 280-1327
521
1707-7th St
Winthrop Harbor
60096
IL
(847) 746-2015
522
2827 Festival Lane #405-6
Dublin
43017
OH
(614) 336-4420
523
4239 West Bell Rd
Phoenix
85053
AZ
(602) 564-6680
524
4885 McKnight Rd #19
Pittsburgh
15237
PA
(412) 369-5800
525
252 E. Lake Mead Dr.
Henderson
89015
NV
(702) 567-1166
526
105 West Mitchell St
Petoskey
49770
MI
(231) 348-7558
527
3027 Capital Blvd #111
Raleigh
27604
NC
(919) 871-6384
528
4317-A South Sheridan Rd
Tulsa
74145
OK
(918) 665-2101
533
605 Troy Schenectady Rd
Latham
12110
NY
(518) 783-7700
535
18578 Coastal Highway
Rehoboth Beach
19971
DE
(302) 644-9424
536
16 Soundview Marketplace
Port Washington
11050
NY
(516) 944-1729
537
475 N. Mauldin Ave
North East
21901
MD
(410) 287-6600
538
5566 Old Hickory Blvd
Hermitage
37076
TN
(615) 232-8911
539
23 West 7200 S. St
Midvale
84047
UT
(801) 565-3615
540
8401 Diamond D Blvd
Anchorage
99515
AK
(907) 349-5299
541
11 Apple Lane
Southwest Harbor
04679
ME
(207) 244-0300
543
3500 Market Place Circle
Traverse City
49684
MI
(231) 922-2300
545
91 Point Judith Rd
Narragansett
02882
RI
(401) 788-9977
546
501 Canal Blvd # D
Richmond
94804
CA
(510) 965-9922
547
1030 S Ponce De Leon Blvd
St. Augustine
32084
FL
(904) 810-5353
548
1860 Tamiami Trail South
Venice
34293
FL
(941) 408-8288
549
862-B Hwy 98 East
Destin
32541
FL
(850) 269-0636
557
26-A South Calle Cesar Chavez
Santa Barbara
93103-3641
CA
(805) 564-1005
560
21386 Rock Hall Avenue
Rock Hall
21661
MD
(410) 639-9959
562
14030 H.G. Trueman Road
Solomons
20688
MD
(410) 326-6006
564
1401 Marina Bay Drive
Kemah
77565
TX
(281) 535-0820
565
1012 Cape Coral Pkwy. East
Cape Coral
339049159
FL
(239) 540-7300
566
405 West Sunrise Highway
Patchogue
11772
NY
(631) 289-7144
567
890 William Hilton Pkwy, Unit 108
Hilton Head Island
29928-3422
SC
(843) 686-5351
569
14180 Beach Blvd. Unit 4
Jacksonville
32250
FL
(904) 821-5033
577
2024 Del Monte, Suite A
Monterey
93940-3740
CA
(831) 375-1870
580
3612 West FM 120
Denison
75020-1552
TX
(903) 463-4223
583
4445 Granite Dr., Suite 501
Rocklin
95677-2157
CA
(916) 632-9140
588
521 Contra Costa Blvd
Pleasant Hill
94523-1203
CA
(925) 288-1696
1098
7478 S. Orange Blossom Trl Suite A
Orlando
32809-5781
FL
(407) 857-7337
1099
11735 S. Dixie Highway
Pinecrest
33156-4438
FL
(305) 259-5800
1201
28520 Bonita Crossings Blvd Ste 1
Bonita Springs
34135-3205
FL
(239) 947-7666
1202
1803 N. Causeway Blvd.
Mandeville
70471-3111
LA
(985) 727-9443
1203
99 Water Street
Norwalk
06854-3012
CT
(203) 854-6545



177

--------------------------------------------------------------------------------





1205
15230 SW Sequoia Pkwy., Suite 190
Tigard
97224
OR
(503) 624-6090
1207
56 New York Ave
Huntington
11743
NY
(631) 427-4210
1208
12078 Highway 17 Bypass, Unit A
Murrells Inlet
29576
SC
(843) 357-6208
1209
320 W. Merritt Island Causeway
Merritt Island
32953-4728
FL
(321) 452-4661
1212
2126 Street Road
Bensalem
19020
PA
(215) 245-0250
1214
2885 Santa Rosa Ave, Suite C
Santa Rosa
95407
CA
(707) 579-4076
1215
1719 Oceanside Blvd
Oceanside
92054
CA
(760) 435-9290
1218
1107 3rd Street SW
Winter Haven
33880
FL
(863) 401-2500
1219
2505 Mill St.
Reno
89502
NV
(775) 329-2552
1220
2275 South Federal Hwy, Ste 20
Delray Beach
33483
FL
(561) 266-8489
1221
1731 Martin Luther King Blvd. Ste B
Houma
70360
LA
(985) 223-9908
1223
1702 West Prien Lake Rd.
Lake Charles
70601-8361
LA
(337) 479-8077
1224
10081 Indiana Ave, Ste A-3
Riverside
92503
CA
(951) 354-5282
1225
1919 Glynn Ave., Ste 1
Brunswick
31520
GA
(912) 264-6222
1226
330 Bridge St.
Washington
27889
NC
(252) 975-6688
1228
32 Atlantic Ave.
Marblehead
01945
MA
(781) 639-6451
1229
825 8th Ave.
Belmar
07719
NJ
(732) 280-1771
1230
1449 Green Bay Rd.
Sturgeon Bay
54235
WI
(920) 746-4520
1232
91 S Route 9W, Ste 3
West Haverstraw
10993
NY
(845) 429-7095
1233
810 Jackson St.
Grand Haven
49417
MI
(616) 842-8960
1234
401 Michigan St.
Algonac
48001
MI
(810) 794-2874
1238
12638 Ocean Gateway, Units 1-5
Ocean City
21842
MD
(410) 213-7543
1239
700 Tamiami Trail
Punta Gorda
33950
FL
(941) 637-0019
1242
1721 Gulf to Bay Blvd
Clearwater
33755
FL
(727) 447-5320
1244
7 Pacific Coast Hwy
Hermosa Beach
90254
CA
(310) 374-5242
1246
379 West Main Rd
Middletown
02842
RI
(401) 841-9880
1248
5790 2nd Ave.
Stock Island
33040
FL
(305) 294-2025
1249
1089 Old Country Rd.
Riverhead
11901
NY
(631) 727-2498
1250
7812 Kingston Pike
Knoxville
37919
TN
(865) 690-9744
1252
575 N Main St.
Stillwater
55082
MN
(651) 275-0889
1253
13000 S Tryon St Stk K
Charlotte
28278
NC
(704) 588-1020
1256
670 Lee Rd.
Orlando
32810
FL
(407) 644-8557
1258
1440 Ben Sawyer Blvd. , Suite 801
Mt. Pleasant
29464
SC
(843) 881-2272
1259
424 Route 9 S
Little Egg Harbor
08087
NJ
(609) 296-6243
1262
1001 W. New Haven Ave
West Melbourne
32904
FL
(321) 837-1113
1263
1119 Industrial Rd., ste no. 2
San Carlos
94070
CA
(650) 593-2070
1264
975 Savannah Hwy Ste. 133
Charleston
29407
SC
(843) 402-6988
1265
3554 NW Federal Hwy
Jensen Beach
34957
FL
(772) 692-3092
1266
1517 Industrial Blvd
Lake Havasu City
86403
AZ
(928) 505-4444
1267
1930 Eastwood Rd Ste 102
Wilmington
28403
NC
(910) 256-7878
1268
727 W Channel Islands Blvd
Port Hueneme
93041
CA
(805) 382-2223
1269
276 Falmouth Rd, Ste C
Hyannis
02601
MA
(508) 862-2700
1270
4010 Pontchartrain Dr
Slidell
70458
LA
(985) 641-1135
1274
4874 Big Island Dr.
Jacksonville
32246
FL
(904) 520-4650
1276
51 Chambersbridge Rd.
Brick
08723
NJ
(732) 864-8140
1277
2109 Overseas Hwy
Marathon
33050
FL
(305) 289-1009
1278
4708 South Tamiami Trail
Sarasota
34231
FL
(941) 360-6000



178

--------------------------------------------------------------------------------





1279
285 US Hwy 1
Tequesta
33469
FL
(561) 745-3013
1280
5160 US Hwy 70 West
Morehead City
28557
NC
(252) 240-2909
1281
8640 Pulaski Hwy Suite 105
Middle River
21237
MD
(410) 918-9344
1282
1667 Boston Post Road
Old Saybrook
06475
CT
(860) 399 0080
1283
3433 Via Lido
Newport Beach
92663
CA
(949) 673-9700
1284
2506 SE Federal Hwy
Stuart
34994
FL
(772) 223-1515
1285
5221 Lanier Island Parkway
Buford
30518
GA
(470) 202-1052
1286
299 Mishawum Rd
Woburn
01801
MA
(781) 939-0000
1287
99 Eglin Parkway, NE
Ft. Walton Beach
32548
FL
(850) 664-2254
1288
1530 Black Lake BLVD SW Suite C
Olympia
98502
WA
(360) 352-1244
1289
2010 Tyrone Blvd. North
St. Petersburg
33710
FL
(727) 342-8001
1290
11241 US HWY 1
North Palm Beach
33408
FL
(561) 868-8000
1291
7070 College Parkway
Ft. Myers
33907
FL
(239) 985-6700
1292
2401 S. Andrews Ave.
Fort Lauderdale
33316
FL
(954) 400-5323
1293
955 Ferry Blvd, Unit #8
Stratford
06614
CT
(203) 377-5548
1294
420 N. Nimitz Hwy
Honolulu
96817
HI
(808) 526-4420
1295
2418 Pass Rd
Biloxi
39531
MS
(228) 388-1655
1296
114 Huttleston Ave
Fairhaven
02719
MA
(508) 742-0490
1298
16723 General Puller HWY
Deltaville
23043
VA
(804) 776-7890
1299
192 Donahue St
Marin City
94965
CA
(415) 289-0835
1300
337 Lafayette Rd.
Seabrook
03874
NH
(603) 474-4610
1301
951 Caroline st. suite 100
Key West
33040
FL
(305) 296-0953
1302
12085 N Parker ave
Portland
97217
OR
(503) 289-1154
1303
850 N Federal Hwy
Pompano Beach
33062
FL
(954) 783-5292
1304
2063 9th St North
Naples
34102
FL
(239) 262-0206
1305
1160 N.Halsted St.
Chicago
60642
IL
(312) 255-1464
1306
3622 1st st
Bradenton
34208
FL
(941) 357-1657
1307
12350 Wayzata Blvd
Minnetonka
55305
MN
(952) 546-1134
1308
7698 S Padre island DR.
Corpus Christi
78412
TX
(361) 980-1765
1309
24369 Canal Rd.
Orange Beach
36561
AL
(251) 981-1329
1310
2110 Apalachee Parkway #2
Tallahassee
32301
FL
(850) 402-9636
1311
4000 Virginia Beach Blvd ,Suite 100
Virginia Beach
23452
VA
(757) 340-8584
1312
399 Baldhill Rd.,Suite 1B
Warwick
02886
RI
(401) 562-4400
1313
1300 W International Speedway Blvd Suite 101
Daytona Beach
32114
FL
(386) 255-2013
1314
3658-B Airport Blvd
Mobile
36608
AL
(251) 380-1160
1316
140 Ivory St.
Braintree
02184-7140
MA
(781) 849-3425
1317
595 E Ordnance Road, Suite B
Glen Burnie
21060-6555
MD
(443) 572-0814
1318
9 Maritime Dr
Mystic
06355
CT
(860) 536-1455
1319
1463 South US Hwy 1
Ft. Pierce
34950
FL
 
1320
427 E. 23rd St
Panama City
32405
FL
 
1321
5303 North Davis Hwy
Pensacola
32503
FL
(850) 453-0010
1322
1827 15th Ave W Ste A22
Seattle
98119
WA
(206) 926-0356
1323
17641 Biscayne Blvd.
Aventura
33160
FL
(305) 356-2500
1326
2460 17TH Ave. Ste. A
Santa Cruz
95062
CA
(831) 476-1800
1327
4850 SH 121
Lewisville
75056
TX
(972) 459-7869
1328
1279 Wendy Ct
Spring Hill
34607
FL
(352) 606-6026



179

--------------------------------------------------------------------------------





1330
893 Saint George Ave.
Woodbridge
07095
NJ
(732) 621-8353
1331
6492 N. US Highway 41
Apollo Beach
33572
FL
(813) 645-6144
1712
7280 Wynnwood
Houston
77008
TX
(713) 880-2160
1718
1577 St. Clair Avenue East
Cleveland
44114
OH
(216) 781-6110
1733
3717 Rosecrans Street
San Diego
92110
CA
(619) 298-3020
1735
4141 S. 76th Street
Greenfield
53220
WI
(414) 543-8300
1738
163A Jennifer Road
Annapolis
21401
MD
(410) 573-5744
1739
132 Sunset Blvd. #20
New Castle
19720
DE
(302) 325-9550
1756
10610 Telegraph Road
Taylor
48180
MI
(313) 295-7220
1760
139 Endicott Street
Danvers
01923
MA
(978) 777-5940
1763
1850 Ridge Road East
Irondequoit
14622
NY
(585) 323-2040
1768
41286 U.S. Hwy. 19 North
Tarpon Springs
34689
FL
(727) 939-1754
5505
313 Spring Street - PO Box 1742
Friday Harbor
98250-8056
WA
(360) 378-1086
5506
474 - 21st Street
Vero Beach
329605454
FL
(772) 562-2166
5509
5004 Dauphin Island Parkway
Mobile
36605-9644
AL
(251) 471-4006
5534
1104 Broad St Ext
Oriental
28571-9786
NC
(252) 249-3200
5536
3119 Judson St.Suite A
Gig Harbor
98335
WA
(253) 858-6250
5540
52 Beach Rd.
Vineyard Haven
02568
MA
(508) 693-2906
5541
132C Harbor Wy.
Santa Barbara
93109
CA
(805) 564-1334
5545
1795 George Washington Memorial Hwy.
Gloucester Point
23062
VA
(804) 642-3470
5547
1347 Ribaut Road, Suite G
Port Royal
29935
SC
(843) 522-8297
 
 
 
 
 
 



Owned or Leased West Marine Puerto Rico, Inc. Stores


#
ST
LOCATION
ADDRESS
CITY
ZIP
PHONE#
544
PR
West Marine
4186 Carretera Estatal #3
Fajardo
00738
(787) 801-2700
1325
PR
West Marine
135 Ave. Arterial B
San Juan
00918-1307
(787) 998-1891



Owned or Leased West Marine Canada Corp. Stores


#
ST
LOCATION
ADDRESS
CITY
ZIP
PHONE#
3902
BC
West Marine
1601 West 2nd Avenue
Vancouver
V6J1H3
(604) 730-4093
3912
ON
West Marine
485 Trafalgar Rd
Oakville
L6J 3J1
(905) 339-1755



Leased Locations Subject to Collateral Access Agreement:


1. Lease Agreement and Addendum to Lease, each dated as of January 28, 2011, by
and between PanCal West Marine 287 LLC and West Marine Products, Inc. for the
Hollister, California distribution facility.




180

--------------------------------------------------------------------------------





2. Net Lease Agreement dated as of March 11, 1997, between Cabot Industrial
Venture A, LLC, a Delaware limited liability company, as successor to Cabot
Industrial Properties, L.P., a Delaware limited partnership, as successor to W/H
No. 31, L.L.C., a South Carolina limited liability company, and West Marine,
Inc., for the Rock Hill, South Carolina distribution facility, as amended by
that certain First Amendment dated as of August 11, 1998, that certain Second
Amendment dated as of April 18, 2000, that certain Landlord Subordination dated
as of February 11, 2003, and that certain Third Amendment dated as of July 26,
2004, and as assigned by West Marine, Inc. to West Marine Products pursuant to
that certain Assignment and Assumption Agreement dated as of December 28, 2005.


3. Lease dated June 26, 1997, between Watsonville Freeholders, a California
limited partnership, and West Marine Products, Inc., for the Watsonville,
California corporate offices, as amended by that certain First Amendment of
Lease, dated July 27, 2005, that certain Second Amendment of Lease, dated
December 22, 2005, that certain Third Amendment of Lease, dated November 30,
2006, that certain Fourth Amendment of Lease, dated July 29, 2009, that certain
Fifth Amendment of Lease, dated July 15, 2011 and that certain Sixth Amendment
of Lease, dated October 26, 2016.




















181

--------------------------------------------------------------------------------





Schedule 5.6
States of Organization, Chief Executive Offices, FEINS




The chief executive office for each of the Loan Parties is 500 Westridge Drive,
Watsonville, California 95076




COMPANY NAME
 
FEIN
DATE OF FORMATION
JURISDICTION OF FORMATION
ORGANIZATIONAL
ID
West Marine, Inc.
1
77-0355502
09/24/93
Delaware
2352363
West Marine Products, Inc.
2
94-2374523
11/17/76
California
C0803061
West Marine Puerto Rico, Inc.
2
77-0510676
04/05/99
California
C2159447
W Marine Management
Company, Inc.
2
77-0464151
07/24/97
California
C2031344
West Marine Insurance, Inc.
2
82-0621176
12/02/16
   Vermont
0325102



1 = Parent company
2 = Wholly owned subsidiary of West Marine, Inc.
















182

--------------------------------------------------------------------------------





Schedule 5.7(b)
Capitalization of Loan Parties' Subsidiaries




West Marine Entity
Form of Entity;
Jurisdiction of
Organization
No. of Shares Issued and Outstanding
Owner of Issued and
Outstanding Shares
West Marine Products, Inc.
California corporation
6,142,970 shares
West Marine, Inc. (100%)
West Marine Puerto Rico, Inc.
California corporation
1,000 shares
West Marine, Inc. (100%)
W Marine Management
Company, Inc.
California corporation
1,000 shares
West Marine, Inc. (100%)
West Marine Insurance, Inc.
Vermont corporation
250,000 shares
West Marine, Inc. (100%)
West Marine Canada
Corp.
Nova Scotia unlimited company
1,000 shares common stock; 6,000,000 shares preferred stock
W Marine Management
Company, Inc.

















183

--------------------------------------------------------------------------------





Schedule 5.9
Litigation


None.








184

--------------------------------------------------------------------------------





Schedule 5.11
Entities Not Solvent


None.














185

--------------------------------------------------------------------------------





Schedule 5.13
Environmental Matters


None.














186

--------------------------------------------------------------------------------





Schedule 5.17
Deposit Accounts and Securities Accounts Containing Collateral


Securities Accounts and Deposit Accounts Other Than Payroll Accounts:


BANK NAME
BANK ACCT #
LOCATION
Amegy Bank
6701003569
TX
American Bank of Texas
702831570
TX
Associated Bank
2223058740
WI
Banco Popular de Puerto Rico - Concentration
PR
Account
111219957
Banco Popularde PuertoRico - Depository
Account
111-219949
PR
Bank of America - Concentration Account
1487950180
CA
NorStates Bank
41900515
IL
Central Bank of the Ozarks
027119
MO
JP Morgan Chase Bank
5113501167
LA
Fifth Third Bank
7910187421
MI
First Citizens Bank and Trust
4712016217
RI
First Hawaiian Bank
46012739
HI
BB&T Bank
5233851584
VA
First National Bank
85104772
ME
The Huntington National Bank
01701614448
OH
Key Bank
454680019758
VT
Lake Region Bank (Solutran) NSF Check
455128-F
MN









187

--------------------------------------------------------------------------------





 
BANK NAME
BANK ACCT #
LOCATION
Mechanics Bank
13007920
CA
PNC Bank
8103767112
NJ
Regions Bank
2500049334
AL
 
 
 
 
 
 
Sandhills Bank
305003311
SC
Santander Bank
48800014937
CT
Sun Trust Bank
0215252200318
FL
Wells Fargo Bank
2030060929636
NJ
Union Bank
3120009256
CA
Peoples United Bank
6500597112
CT
The Peoples Bank
1020207945
MD
Bank of America - Washington Boat Dealers
138110405137
WA
Bank of America - Payroll Card
1487750186
CA
Wells Fargo - WM Products Operating Acct
417-1269558
CA
Wells Fargo - AMEX
417-1102338
CA
Wells Fargo- AP Clearing
9600029733
CA
Wells Fargo - Catalog
494-4183862
CA
Wells Fargo - Concentration Account
417-1263213
CA
Wells Fargo- Corporate
494-4183870
CA
Wells Fargo - Galley
494-4250901
CA
Wells Fargo Money Market Acct
13106-3900375770
CA
Wells Fargo - Port Supply
494-4183854
CA
 
 
 
Wells Fargo US Postage Account
417-1265325
CA
Wells Fargo- Velocity Rebate
412-1879787
CA
Wells Fargo - Visa/Master card - deposit detail rept.
417-1119696
     CA
Wells Fargo - West Marine Finance Company
Overland Express Sweep
417-1269558
     CA
Wells Fargo - W Marine Management Co.
417-0862601
CA
Wells Fargo- West Marine, Inc.
417-0866933
CA











188

--------------------------------------------------------------------------------





Schedule 5.19
Credit Card Receipts


Credit Card Processors and Agreements:


1.
Visa and MasterCard Transactions: Processed by Paymentech, LLC, a wholly owned
subsidiary of JP Morgan Chase Bank, N.A. pursuant to Select Merchant Payment
Instrument Processing Agreement dated February 10, 2014.



2. Discover: Processed by Discover Card Services, Inc. pursuant to Agreement
dated May 22, 1990.


3. American Express: Processed by American Express pursuant to Acceptance
Agreement dated October 2005.














189

--------------------------------------------------------------------------------





Schedule 5.25
Permitted Indebtedness


None.












190

--------------------------------------------------------------------------------





SCHEDULE 6.2
Collateral Reporting
Borrowers shall provide Agent (and if so requested by Agent, with copies for
each Lender) with the following documents at the following times in form
satisfactory to Agent:
(a)    Quarterly and Monthly Reporting. In respect of each Fiscal Quarter or
Month, as hereinafter provided, Administrative Borrower shall provide to Agent
original counterparts of (each in such form as Agent from time to time may
specify):
(i)    Borrowing Base Certificate. Prior to the occurrence of an Accelerated
Borrowing Base Delivery Event, Administrative Borrower shall provide to Agent,
on or before the twelfth (12th) day of each month, a signed Borrowing Base
Certificate in respect of the Borrowing Base as of the last day of the
immediately preceding month; provided, however that upon the occurrence and
during the continuance of an Accelerated Borrowing Base Delivery Event,
Administrative Borrower shall provide to Agent, on or before Friday of each
week, a signed Borrowing Base Certificate in respect of the Borrowing Base as of
the close of business on the preceding Saturday. Such Certificate may be sent to
Agent electronically (with an electronic signature) or by facsimile
transmission, provided, further, that in each case, upon request by Agent, the
original thereof is forwarded to Agent on the date of such transmission. No
adjustments to the Borrowing Base Certificate may be made without supporting
documentation and such other documentation as may be reasonably requested by
Agent from time to time. Notwithstanding the foregoing, or any provision of the
Loan Agreement to the contrary, unless an Event of Default shall exist or have
occurred and be continuing, at all times that no Advances are outstanding and
the aggregate principal amount of all Letters of Credit outstanding is less than
$10,000,000, the Administrative Borrower shall only be required to provide a
signed Borrowing Base Certificate in respect of the Borrowing Base on the
twelfth (12th) day of the first month of each Fiscal Quarter as of the last day
of the immediately preceding applicable Fiscal Period.
(ii)    Other Reports. Within 15 days after the end of each Fiscal Month for the
immediately preceding Fiscal Month:
(1)    purchases and accounts payable analysis report in Agent’s format;
(2)    sales audit report and Inventory summary by location and merchandise
class;
(3)    inventory certificate in Agent’s format;
(4)    rent, tax and insurance compliance certificate in Agent’s format;
(5)    a Collateral activity summary or “roll forward” inventory report;


191

--------------------------------------------------------------------------------





(6)    a detailed aging, by total, of the Accounts of Borrowers, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent; and
(7)    a detailed report regarding Borrowers’ cash and Cash Equivalents.
Notwithstanding the foregoing, or any provision of the Loan Agreement to the
contrary, unless an Event of Default shall exist or have occurred and be
continuing, at all times that no Advances are outstanding and the aggregate
principal amount of all Letters of Credit outstanding is less than $10,000,000,
the Administrative Borrower shall only be required to provide the foregoing
reports no later than the fifteenth (15th) day of the first month of each Fiscal
Quarter as of the last day of the immediately preceding applicable Fiscal
Period.
(b)    Reconciliation Reports. Within 30 days of the end of each Fiscal Month
for the immediately preceding month:
(1)    reconciliation of the stock ledger to the general ledger and the
calculation of availability; and
(2)    statement of store activity in Agent’s format.
(c)    For purposes of items (b)(1) and (b)(2) above, the first “preceding
Fiscal Month” in respect of which the items required by that Section shall be
provided shall be the Fiscal Month ending August 28, 2010.


Notwithstanding the foregoing, or any provision of the Loan Agreement to the
contrary, unless an Event of Default shall exist or have occurred and be
continuing, at all times that no Advances are outstanding and the aggregate
principal amount of all Letters of Credit outstanding is less than $10,000,000,
the Administrative Borrower shall only be required to provide the foregoing
reconciliation reports within 30 days of the end of each Fiscal Quarter.










192

--------------------------------------------------------------------------------





Schedule 7.12
Loan Parties' Affiliates


Randolph K. Repass individually and/or through the following entities:
•
Watsonville Freeholders, a California limited partnership (landlord of
Watsonville, CA support center)

•
Partnership that is the landlord of the Santa Cruz, CA store







See also Schedule 5.6.










193

--------------------------------------------------------------------------------





Schedule 7.18
Deposit Accounts And Credit Card Agreements
BANK NAME (All Depository Accounts)
BANK ACCT#
Amegy Bank
6701003569
American Bank of Texas
702831570
Associated Bank
2223058740
Banco Popular de Puerto Rico - Concentration Account
111219957
Banco Popular de Puerto Rico - Depository Account
111219949
Banco Popular de Puerto Rico - Payroll Account
111219841
Bank of America - Concentration Account
1487950180
NorStates Bank
41900515
Central Bank of the Ozarks
027119
JP Morgan Chase Bank
5113501167
Fifth Third Bank
7910187421
First Citizens Bank and Trust
4712016217
First Hawaiian Bank
46012739
BB&T Bank
5233851584
First National Bank
85104772
The Huntington National Bank
01701614448
Key Bank
454680019758
Lake Region Bank (Solutran) NSF Check
455128-F
Mechanics Bank
13007920
PNC Bank
8103767112
Regions Bank
2500049334
Royal Bank of Canada - Concentration Account
00010-1150689
Royal Bank of Canada - Depository Account
00010-1150705
Royal Bank of Canada - Payroll Account
00010-1150697
Sandhills Bank
305003311
Santander Bank
48800014937
Sun Trust Bank
0215252200318
Union Bank
3120009256
Wells Fargo Bank
2030060929636
Peoples United Bank
6500597112
The Peoples Bank
1020207945
Bank of America - Washington Boat Dealers
138110405137
Wells Fargo - WM Products Operating Acct
417-1269558
Wells Fargo AMEX
417-1102338
Wells Fargo - Catalog
494-4183862
Wells Fargo Concentration
417-1263213
Wells Fargo - Corporate
494-4183870
Wells Fargo - Galley
494-4250901
Wells Fargo - Money Market Acct
3106-3900375770
Wells Fargo - Port Supply
494-4183854
Wells Fargo - Visa/Master card - deposit detail rept.
417-1119696
Wells Fargo - West Marine Finance Company Overland Express Sweep
417-1269558
Wells Fargo - W Marine Management Co.
417-0862601
Wells Fargo - West Marine, Inc.
417-0866933



194